EXHIBIT (10)(IV)

OUTPARCEL GROUND LEASE

between

JPC MONROE, LLC, Landlord

and

BANK OF OAK RIDGE, Tenant

Dated: June 1, 2002

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page No.

ARTICLE 1 -

   PREMISES AND COMMON AREAS    2

1.1

   Premises    2

1.2

   Common Areas    2

ARTICLE 2-

   TERM    5

2.1

   Term    5

2.2

   Options to Extend Term    5

ARTICLE 3 -

   RENT    5

3.1

   Minimum Monthly Rent    5

3.2

   Security Deposit    7

3.3

   Late Charge    7

3.4

   Rent Independent    7

ARTICLE 4 -

   TAXES; UTILITIES; DECLARATION; MONUMENT SIGN    8

4.1

   Real Property Taxes and Assessments    8

4.2

   Utilities    8

4.3

   Personal Property Taxes    9

4.4

   Assessment    9

4.5

   Proration    10

4.6

   Contest    10

ARTICLE 5 -

   USE OF PREMISES    10

5.1

   Permitted Use    10

5.2

   Landlord’s Recapture Right    11

5.3

   Exclusive Use    11

ARTICLE 6 -

   CONSTRUCTION OF IMPROVEMENTS; REPAIRS AND MAINTENANCE; ALTERATIONS AND
IMPROVEMENTS    12

6.1

   Construction of Improvements    12

6.2

   Repairs and Maintenance    13

6.3

   Alterations and Improvements    13

6.4

   Maximum Size of Improvements    13

6.5

   Title to Improvements    13

6.6

   Landlord Improvements    13

ARTICLE 7-

   LIENS    14

ARTICLE 8 -

   LIABILITY INSURANCE    14

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

8.1

   Tenant’s Insurance    14

8.2

   Exculpation of Landlord    14

8.3

   Tenant’s Indemnification of Landlord    15

8.4

   Landlord’s Indemnification of Tenant    15

8.5

   Tenant’s Property    15

ARTICLE 9 -

   PROPERTY INSURANCE    16

9.1

   Tenant to Obtain “All Risk” Insurance    16

9.2

   Blanket Policy    16

ARTICLE 10 -

   DAMAGE AND DESTRUCTION    16

10.1

   No Abatement of Rent    16

10.2

   Restoration of Improvements    16

ARTICLE 11 -

   CONDEMNATION    17

11.1

   Complete Taking    17

11.2

   Partial Taking    17

11.3

   Allocation of Condemnation Award    17

11.4

   Rent Reduction in Case of Partial Taking; Restoration    18

ARTICLE 12 -

   BANKRUPTCY    18

ARTICLE 13 -

   ASSIGNMENT AND SUBLETTING    18

13.1

   Assignment and Subletting    18

ARTICLE 14 -

   REMEDIES IN THE EVENT OF DEFAULT    19

14.1

   Events of Default    19

14.2

   Remedies    19

14.3

   Limitation on Landlord’s Liability    21

ARTICLE 15 -

   SURRENDER OF THE PREMISES    21

ARTICLE 16 -

   QUIET ENJOYMENT AND TITLE    21

16.1

   Covenant of Quiet Enjoyment    21

16.2

   Right to Possession    21

16.3

   Ownership; Authority; Restrictions    22

ARTICLE 17 -

   TRADE FIXTURES    22

ARTICLE 18 -

   SUBORDINATION AND LEASEHOLD MORTGAGE    22

18.1

   Subordination    22

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

18.2

   Leasehold Mortgage    23

ARTICLE 19 -

   HAZARDOUS SUBSTANCE OR WASTE    24

19.1

   Landlord’s Liability    24

19.2

   Tenant’s Liability    24

19.3

   Hazardous Material    24

ARTICLE 20 -

   REAL ESTATE COMMISSIONS    25

ARTICLE 21 -

   NOTICES AND DEMANDS    25

ARTICLE 22 -

   ATTORNEY’S FEES    26

ARTICLE 23 -

   TENANT REPRESENTATIONS AND WARRANTIES    26

ARTICLE 24 -

   LEASE CONTINGENCIES    26

ARTICLE 25 -

   GENERAL PROVISIONS    27

25.1

   Binding on Successors    27

25.2

   Severability    27

25.3

   Entire Agreement    27

25.4

   Lien of Landlord for Rent, Taxes and Other Sums    27

25.5

   Captions    27

25.6

   Gender and Number    28

25.7

   “Affiliate” Defined    28

25.8

   Approvals    28

25.9

   No Waiver    28

25.10

   Holdover    28

25.11

   Time of Essence    28

25.12

   Governing Law    28

25.13

   Counterparts    28

25.14

   No Third Party Rights    28

25.15

   Unexecuted Lease    28

25.16

   Landlord’s Right of Entry    28

25.17

   Short Form Lease    29

25.18

   Estoppel Certificates    29

25.19

   Due Authorization    29

25.20

   Relationship of Parties    29

25.21

   Incorporation of Exhibits    29

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

EXHIBIT A

   Legal Description of the Land   

EXHIBIT B

   Shopping Center Site Plan   

EXHIBIT B-l

   Legal Description of Parcel   

EXHIBIT C

   Declaration   

EXHIBIT D

   Procedure for Construction of Improvements   

EXHIBIT E

   Landlord's Rules and Regulations   

EXHIBIT F

   Title Insurance Policy   

 

iv



--------------------------------------------------------------------------------

GROUND LEASE

THIS GROUND LEASE, dated this 1 day of June, 2002, by and between JPC MONROE,
LLC, a North Carolina limited liability company (“Landlord”), and Bank of Oak
Ridge, a North Carolina banking corporation (“Tenant”).

RECITALS:

A. Landlord is the owner of that certain tract of land located at the northwest
corner of the intersection of N.C. Hwy. 150 and N.C. Hwy. 68, in the Town of Oak
Ridge, Oakridge Township, Guilford County, North Carolina, which is more
particularly described on Exhibit A attached hereto (the “Land”), upon which is
situated the shopping center known as “Oak Ridge Commons” (the “Shopping
Center”). A site plan of the Shopping Center dated (undated) is attached hereto
as Exhibit B.

B. Landlord and Tenant desire: (1) for Landlord to lease to Tenant an outparcel
that is a portion of the Shopping Center and is hereinafter more particularly
described; (2) for Landlord to lease to Tenant the Premises, as hereinafter
defined, and to permit Tenant to construct improvements thereon pursuant to the
Landlord-approved Plans and Specifications (as such term is hereinafter
defined); and (3) to provide Tenant with certain appurtenant rights and
easements with respect to the use and enjoyment of the Premises, including,
without limitation, (a) certain non-exclusive parking rights, (b) access
easements over the all driveways and drive aisles accessing the Shopping Center
and the Premises, (c) easements for all utilities which may be necessary for the
use and enjoyment of the Premises, (d) the right to use all common areas of the
Shopping Center which are used by the tenants of the Shopping Center, and (e) to
provide such other rights, privileges and easements as is hereinafter set forth.
The Easements are hereinafter defined and described in detail on Exhibit C
attached hereto.

NOW, THEREFORE, in consideration of the Premises, the rent to be paid, the
mutual covenants and agreements herein contained and of other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged by the parties hereto, Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord the Premises, together with the Easements, as such
terms are defined and described on Exhibit C attached hereto. Tenant hereby
accepts this Lease and the Premises upon the covenants and conditions set forth
herein and subject to any encumbrances, covenants, conditions, restrictions and
other matters of record as of the date hereof (the “Permitted Encumbrances”) and
all applicable zoning, municipal, county, state and federal laws, ordinances and
regulations governing and regulating the use of the Premises.

TO HAVE AND TO HOLD THE SAME for an initial term of 20 years commencing on the
Rent Start Date, as hereinafter defined, subject to the terms and conditions set
forth herein.



--------------------------------------------------------------------------------

ARTICLE 1 - PREMISES AND COMMON AREAS

1.1 Premises. For and in consideration of the rents, taxes and insurance and
other charges and expenses to be paid by Tenant, and in consideration of the
performance by Tenant of the covenants set forth herein, Landlord does hereby
demise and lease to Tenant all that certain real property consisting of
approximately 52,272 square feet of land, located at the Shopping Center, in the
Town of Oak Ridge, Guilford County, North Carolina, shown as Parcel D (the
“Premises”) on the plat attached hereto as Exhibit B, and more particularly
defined in Exhibit B-1, together with the Improvements, as hereinafter defined,
to be constructed thereon pursuant to the terms of this Lease and together with
all the rights and easements appurtenant thereto as described in the Declaration
recorded in Book 5483, Page 1142, Guilford County Registry, a copy of which is
attached hereto as Exhibit C (the “Declaration”). The description of the
Premises as shown on Exhibit B and described in Exhibit B-1 controls over the
description in the site plan attached as an exhibit to the Declaration.

1.2 Common Areas.

a. Definition of Common Areas. Landlord shall make available within the Shopping
Center such common areas, including, but not limited to, parking areas,
driveways, truckways, delivery passages, loading docks, pedestrian sidewalks and
ramps, access and egress roads, and other facilities, as Landlord in its sole
discretion shall deem appropriate (“Common Area” or “Common Areas”). It is
hereby expressly understood and agreed by Landlord and Tenant that Landlord
shall operate, manage, equip, light, repair and maintain said Common Areas such
that the Common Areas are reasonably fit for their intended purposes in such
manner as Landlord in its sole discretion shall determine, and Landlord reserves
the right to change from time to time the size, location, nature and use of any
Common Area, to sell or lease any portion thereof, and to make additional
installations therein and to move and remove the same. The community well and
spray irrigation field do not constitute Common Area. The outparcels do not
constitute Common Areas. For purposes of this Lease, “outparcel” shall have the
meaning provided in the Declaration.

b. Use of Common Areas. Tenant and its concessionaires, officers, employees,
agents, customers and invitees shall have the non-exclusive right in common with
Landlord and all others to whom Landlord has or may hereafter grant rights, to
use the Common Areas as designated from time to time by Landlord, subject to
such reasonable rules and regulations as Landlord may from time to time impose,
as more particularly described in Section 5.1. Tenant agrees after notice
thereof to abide by such rules and regulations and to use its best efforts to
cause its concessionaires, officers, employees, agents, customers and invitees
to conform thereto. Landlord may at any time close temporarily any Common Area
to make repairs or changes, to prevent the acquisition of public rights in such
area or to discourage non-customer parking; and Landlord may do such other acts
in and to the Common Areas as in its judgment may be desirable to improve the
convenience thereof. Landlord may designate specific areas in which automobiles
owned by Tenant, its concessionaires, officers, employees and agents must be
parked. Tenant shall, upon request, furnish to Landlord the license numbers of
the cars operated by Tenant and its concessionaires, officers,

 

2



--------------------------------------------------------------------------------

employees and agents. Tenant shall not at any time interfere with the rights of
Landlord and other tenants, its and their concessionaires, officers, employees,
agents, customers and invitees, to use any part of the parking areas and other
Common Areas. Tenant and Tenant’s concessionaires, officers, employees or agents
shall not solicit business in the parking or other Common Areas; shall not
distribute any flyers, pamphlets, brochures, handbills or other advertising
matter in the parking or other Common Areas; and shall not place any flyers,
pamphlets, brochures, handbills or other advertising matter in or on any
automobiles parked therein without Landlord’s written consent.

Landlord reserves the right to grant to third persons the non-exclusive right to
cross over and use in common with Landlord and all tenants of the Shopping
Center the Common Areas as designated from time to time by Landlord.

c. Management Agreements for Common Areas. At any time hereafter, Landlord shall
have the right to employ any person, firm or corporation to manage, operate and
maintain the Common Areas or any part or parts thereof or any particular
function or functions operated in connection therewith, on such terms and
conditions and for such time as Landlord shall, in its sole judgment, deem
reasonable and proper.

d. Contributions to Costs of Maintaining and Operating the Common Areas.

(i) Determination of Cost. Tenant shall pay to Landlord, in addition to all
other payments to be made by Tenant to Landlord under this Lease, Tenant’s pro
rata share of the cost of managing, maintaining and operating the Common Areas.
Tenant’s share will be determined by multiplying the total cost of managing,
maintaining and operating the Common Areas by a fraction the numerator of which
is the total number of square feet in the Premises (not the Improvements) and
the denominator of which is the total square footage of the Land. Tenant’s share
of such costs shall be paid as set forth in subsection (d)(ii) below and shall
be Additional Rent. The term “cost of managing, maintaining and operating the
Common Areas” shall mean the actual gross costs and expenses of every kind
incurred by Landlord by reason of Landlord’s ownership or operation of the
Common Areas, plus a charge of fifteen percent (15%) of such gross costs and
expenses, which latter amount shall represent the cost of Landlord’s
administering the Common Areas. Such costs and expenses shall include all sums
expended by Landlord concerning the Common Areas for the maintenance and
operation thereof and repairs thereto, and may include, by way of example but
without imposing a requirement on Landlord, resurfacing, repainting, restriping,
cleaning, sweeping, janitorial services, the purchase, construction and
maintenance of trash and refuse receptacles, replanting and relandscaping,
directional signs and other markers, patrol of and other security measures
related to the Common Areas, supervision of traffic direction when required, car
stops, lighting and other utilities, depreciation allowance on improvements
therein and machinery and equipment used in connection therewith, ad valorem
property taxes on the Common Areas, salaries, all insurance costs, and all
fringe benefits on employees performing the

 

3



--------------------------------------------------------------------------------

services herein described, and adequate public liability and property damage
insurance thereon in an amount to be determined by Landlord, and all other
things necessary in Landlord’s judgment for the operation and maintenance of the
Common Areas in a state of good and sanitary order, condition and repair. The
cost of the original construction, installation or decoration of the Common
Areas shall not be a part of the cost of maintenance and operation of the Common
Areas.

(ii) Amount of Payments. Tenant shall pay to Landlord, in advance, on the first
day of each and every month during the term of this Lease, an amount which
Landlord shall estimate is Tenant’s pro rata share of the “costs of maintaining
and operating the Common Areas.” Landlord shall notify Tenant, in writing, of
Tenant’s estimated monthly payment. In the event the term hereof shall commence
on a date other than the first day of a month, Tenant also shall make a prorated
payment on the commencement date of the term for such part of the first month.
Tenant’s initial monthly contribution through December 31 of the first calendar
year of this Lease shall be $261.37.

Within one hundred twenty (120) days after the end of any calendar year during
which any portion of the term of this Lease occurs, Landlord shall deliver to
Tenant a written statement showing the total cost of maintaining and operating
the Common Areas for the calendar year ending and Tenant’s pro rata share of
such expenses, together with any adjustment to the initial monthly payment made
necessary by any increase in Common Area expenses. If during any calendar year
for which the charges are made the number of days of the term hereof expiring is
less than the number of days during which such Common Areas were maintained and
operated by Landlord, Tenant’s pro rata share shall be determined by multiplying
that amount which Tenant would otherwise have been liable to pay under the
foregoing provisions thereof by a fraction, the numerator of which shall be the
number of days of the term hereof expiring during such year, and the denominator
of which shall be the number of days such Common Areas were maintained and
operated by Landlord during such year. If the monthly amount paid by Tenant for
such calendar year under the foregoing provisions of this Section (d) shall
exceed Tenant’s pro rata share of such annual costs, Landlord shall refund such
excess to Tenant or Landlord may, if it shall so elect, apply such excess as a
credit against any existing or future liability of Tenant to Landlord. If the
monthly amount paid by Tenant for such calendar year under the provisions of
this Section (b) shall be less than Tenant’s pro rata share of such annual cost,
Tenant shall pay to Landlord the amount of such deficiency within thirty
(30) days after the receipt of such statement from Landlord.

(iii) Records. Landlord shall keep and maintain reasonable records of all
expenses for the maintenance and operation of the Common Areas, and the same
shall upon request by Tenant be made available annually to Tenant by appointment
during reasonable business hours at the office of Landlord for inspection by
Tenant.

 

4



--------------------------------------------------------------------------------

ARTICLE 2 - TERM

2.1 Term. Subject to the provisions of Exhibit D, the term of this Lease shall
commence on the Rent Start Date, as defined in Section 3.1 below, and shall
expire twenty (20) years thereafter (the “Term”); provided, however, if the Rent
Start Date falls on a day other than the first day of a calendar month, then the
Term shall expire twenty (20) years from the last day of the calendar month in
which the Rent Start Date occurs. Within thirty (30) days after the Rent Start
Date, Landlord and Tenant shall execute an addendum to this Lease setting forth
the actual Rent Start Date and scheduled expiration date of the Term. The
executed addendum shall be attached to this Lease and shall be a part hereof.

2.2 Options to Extend Term. Landlord further hereby grants Tenant two
(2) successive options to extend the Term, each for an additional period often
(10) years, as follows: Provided it is not then in default under this Lease
beyond any applicable cure period, Tenant shall have the option to extend the
Term for each successive ten (10) year period (“Extended Term”) by giving notice
to Landlord of its exercise of the option at least one hundred eighty (180) days
prior to the expiration of the Term or the then-expiring Extended Term, as the
case may be. All of the terms and conditions of this Lease shall apply during
each Extended Term, except the provisions relating to the initial construction
of the Improvements and expired options to extend the Term. Failure to exercise
any option to extend shall nullify any future options to extend the Term. Unless
otherwise specified in this Lease, references to “Extended Term” shall mean and
refer to all two (2) Extended Terms and references to “Term” shall be deemed to
include any and all Extended Terms.

ARTICLE 3 - RENT

3.1 Minimum Monthly Rent. In consideration of leasing the Premises, Tenant
agrees to pay Landlord, or Landlord’s designated agent, at the address provided
in Article 21 of this Lease or such other address as Landlord from time to time
may designate in writing, the following annual rent (“Minimum Annual Rent”), due
and payable monthly, in advance during the Term of this Lease, in equal monthly
installments in the following amounts (“Minimum Monthly Rent”):

 

     Lease Year    Minimum
Monthly Rent    Minimum
Annual Rent    Year l    $ 3,484.83/mo.    $ 41,818.00/yr.    Year 2    $
3,920.42/mo.    $ 47,045.00/yr.    Years 3-5    $ 4,356.00/mo.    $
52,272.00/yr.    Years 6-10    $ 7,105.21/mo.    $ 60,116.00/yr.    Years 11-15
   $ 5,760.83/mo.    $ 69,130.00/yr.    Years 16-20    $ 6,625.00/mo.    $
79,500.00/yr.

First Extended Term:

   Years 21-30      Market Rent      (to be determined as provided below)

Second Extended Term:

   Years 31 -40      Market Rent      (to be determined as provided below)

 

5



--------------------------------------------------------------------------------

If the Tenant and the Landlord are not able to agree upon what rent increase
should apply to reflect the current market rent (“Market Rent”) to calculate the
new Minimum Monthly Rent and Minimum Annual Rent within thirty (30) days after
the delivery of the written notice by Tenant of Tenant’s exercise of its option
for a first or second Extended Term, the parties will endeavor to agree upon an
appraiser to provide an appraisal of the Market Rent for the Premises (excluding
improvements) as of the date of the written notice. If such an appraiser is
agreed upon, the appraisal of such appraiser shall be binding on the parties
with regard to the Market Rent. The cost of a single appraiser shall be borne
equally between the parties.

If the parties cannot agree upon an appraiser within the thirty (30) day period
specified above, then either party may send notice to the other party
designating the commencement of the appraisal process. During the ten (10) day
period following the delivery of such notice, each party shall be entitled to
designate an appraiser, with each party bearing the cost of the appraiser
selected by that party. Any appraiser so designated shall not be an affiliate of
either party. The two appraisers so selected shall have thirty (30) days
following the designation of the second appraiser to prepare their appraisals.
After each has prepared an appraisal, the appraisers shall provide each other
with their respective appraisals in writing. If the lower appraisal is equal to
or greater than ninety percent (90%) of the higher appraisal, the average of the
two appraisals shall be the Market Rent. If the lower appraisal is less than
ninety percent (90%) of the higher appraisal, the two appraisers shall endeavor
to agree jointly, within ten (10) days after the conclusion of their initial
appraisals, to designate a third appraiser with similar qualifications. The cost
of a third appraisal shall be borne equally between the parties.

In the event a third appraiser is designated to determine the Market Rent, the
initial appraisers shall not inform the third appraiser of the results of their
appraisals, and the third appraiser shall make its own independent appraisal.
After such appraisal is complete, each of the three appraisers shall provide to
the parties in writing the results of their respective appraisals. In such an
event, the parties hereby agree that the Market Rent shall be deemed to be the
average of (i) the appraisal of the third appraiser and (ii) that appraisal of
the two initial appraisals which is the closest to the appraisal of the third
appraiser; provided, however, that if the appraisal of the third appraiser is
within two percent (2%) of the average of the initial two appraisals, the Market
Rent shall be equal to the average of the initial two appraisals.

Each party shall bear its own legal expenses, if any, associated with the
appraisal process. Notwithstanding anything in this Lease to the contrary, in no
event shall the Market Rent for the second Extended Term be equal to or less
than the first Extended Term, and in no event shall the Market Rent for the
first Extended Term be equal to or less than the rent in effect at the end of
the initial term of the Lease. The annual Market Rent for the first Extended
Term shall increase at least three percent (3%) over the Minimum Annual Rent
then in effect for original term. The annual Market Rent for the second Extended
Term period shall increase at least three percent (3%) over the Minimum Annual
Rent established for the first Extended Term.

The term “Lease Year” as used herein shall mean each consecutive twelve
(12) month period from and after the Rent Start Date until the expiration of the
Term; provided, however, if the Rent Start Date falls on a day other than the
first day of a calendar month, then the first Lease Year shall be longer than
one calendar year and shall end on the last day of the twelfth (12th) full
calendar month

 

6



--------------------------------------------------------------------------------

after the Rent Start Date. Each subsequent Lease Year shall end on the last day
of that same calendar month. Subject to the provisions of Exhibit D, the date on
which Minimum Monthly Rent first becomes payable (the “Rent Start Date”) shall
be the earlier of (a) the date Tenant opens for business or (b) June 12, 2003.
If the Rent Start Date is other than the first day of a calendar month, the
Minimum Monthly Rent for that month shall be prorated based upon a thirty
(30) day month and the actual number of days from the Rent Start Date to the end
of that calendar month.

3.2 Security Deposit. Tenant, contemporaneously with the execution of this
Lease, has deposited with Landlord the Security Deposit in the amount of
$3,484.83, receipt of which is hereby acknowledged by Landlord. This deposit
shall be held by Landlord without liability for interest as security for the
faithful performance by Tenant of all of the terms, covenants and conditions of
this Lease by Tenant to be kept and performed during the term. If at any time
during the term of this Lease any of the rent shall be overdue and unpaid, or
any other sum payable by Tenant to Landlord shall be overdue and unpaid, then
Landlord may at its option appropriate and apply the entire Security Deposit, or
so much thereof as may be necessary to compensate the Landlord for loss or
damage sustained or suffered by Landlord due to such breach on the part of
Tenant. Should the entire deposit, or any portion thereof, be appropriated and
applied by Landlord for the payment of overdue rent or other sums due and
payable to Landlord by Tenant, then Tenant shall upon the written demand of
Landlord remit to Landlord as additional rental a sufficient amount in cash to
restore said security to the original sum deposited, and Tenant’s failure to do
so within five (5) days after receipt of such demand shall constitute a breach
of this Lease. Should Tenant comply with all of the terms, covenants and
conditions and shall promptly pay all of the rental herein provided for as it
falls due, and all other sums payable by Tenant to Landlord, the Security
Deposit shall be returned in full to Tenant at the end of this Lease, or upon
the earlier termination of this Lease.

3.3 Late Charge. If Tenant fails to pay any installment of Minimum Monthly Rent,
Additional Rent, or any other charge that Tenant is obligated to pay hereunder
within ten (10) days after the same is due and payable, then, without limiting
Landlord in the exercise of any other right or remedy of Landlord with respect
to such failure, Tenant shall pay Landlord a late charge equal to four percent
(4%) of the amount of the late payment to compensate Landlord for any
inconvenience or damage resulting therefrom; provided, however, such late charge
shall not be imposed more than once for any particular late payment and shall
not be applicable to any payment which becomes due on or after the date on which
Landlord elects to pursue any remedy set forth in Article 14. In addition to the
late fee provided herein, Tenant shall pay interest on any amount not paid
within five (5) business days after the same is due and payable at the rate of
the lower of fourteen percent (14%) per annum or the maximum amount per annum
permitted under North Carolina law. Interest shall begin to accrue on any unpaid
amount on the day that such amount is due and payable.

3.4 Rent Independent. Tenant’s covenants to pay Minimum Monthly Rent, Additional
Rent and any other sums payable to Landlord under this Lease are independent of
any other covenant, condition, provision, or agreement contained herein. Nothing
herein contained shall be deemed to suspend or delay the payment of any amount
of money or charge at the time that the same becomes due and payable hereunder,
or limit any other remedy of Landlord. Minimum Monthly Rent and Additional Rent
are sometimes collectively referred to as “Rent.” Rent shall be payable without
deduction, offset, or prior notice or demand in lawful money of the United
States.

 

7



--------------------------------------------------------------------------------

ARTICLE 4 - TAXES; UTILITIES; DECLARATION; MONUMENT SIGN

4.1 Real Property Taxes and Assessments. From and after the Rent Start Date,
Tenant shall pay directly to the taxing authority all real property taxes and
assessments, or installments thereof, whether general or special, or ordinary or
extraordinary, every nature, name and kind whatever, including all governmental
charges of whatever nature or kind, which are levied, assessed, charged or
imposed against the Premises or any part of the Premises, the Improvements, the
leasehold of Tenant under this Lease or against Tenant by reason of ownership of
the Improvements and become due during the Term, at least ten (10) days before
the date on which payment of such taxes or assessments would be delinquent. The
amount of such taxes and assessments shall constitute Additional Rent hereunder.
If any tax or assessment is payable in installments, Tenant may pay the tax or
assessment in the maximum number of installments permitted by the applicable
taxing authority as each becomes due and prior to the delinquency date therefor.
In no event shall Tenant be required to pay any taxes or assessments
attributable to any period before the Rent Start Date or after the expiration of
the Term.

4.2 Utilities.

a. Expenses. Tenant shall make all arrangements for obtaining, and during the
Term shall pay for, all utilities and services furnished to, or to be used on,
the Premises, including, without limitation, electricity, water, gas, sewer,
telephone service and trash collection, and for all service commencement charges
and meter reading fees. Such charges and expenses shall be paid directly to the
utility companies or other entities to which such charges and fees are payable.

b. Furnishing of Utility Services. Any utility or related service, including a
privately owned water and spray irrigation sewage disposal system, which
Landlord elects to provide or cause to be provided to the Premises may be
furnished by any agent employed by Landlord or by an independent contractor
selected by Landlord, and Tenant shall contract to receive those services to the
exclusion of all other suppliers so long as the rates charged by the Landlord or
by the supplier of such utility or related service are approved by the
appropriate governmental authorities. Interruption or impairment of any such
utility or related service, caused by or necessitated by repairs or
improvements, or by hazards beyond the reasonable control of Landlord, shall not
give rise to a right or cause of action by Tenant against Landlord in damages or
otherwise.

Tenant acknowledges that Landlord has imposed a cap on water usage by Tenant,
which is 200 gallons per day based on the average water usage of Tenant
calculated over a rolling twelve (12) month period. For purposes of this usage
limitation, water usage for irrigation landscape shall be separately metered and
is not included within the cap. Landlord will install a meter and reserves the
right periodically to read Tenant’s water meter and to inspect and repair the
meter, the water and sewer

 

8



--------------------------------------------------------------------------------

connections, and the water and sewer lines. At Landlord’s option, a violation of
these provisions, including the water cap, shall constitute an event of default.
Furthermore, any violation by Tenant of the utilities contract between Landlord
(or its private utility provider) and Tenant shall constitute an event of
default.

Landlord and Tenant agree that in the event that (1) the water usage for the
Bank increases such that the 200 gallons per day water usage limitation is not
sufficient to accommodate the needs of the Bank in order to reasonably conduct
its business and accommodate its employees and (2) Landlord has any available
water capacity for the Shopping Center that is not allocated to a tenant or to a
space within the Center or an outparcel, then to the extent that Landlord has
any available water capacity, Landlord and Tenant will negotiate in good faith
to agree upon an increased water cap for the Premises.

Tenant agrees to use reasonable efforts to conserve water, and specifically
agrees to use only low flow water fixtures and appliances when available. Tenant
shall not install any fixture or appliance using water without first having the
fixture or appliance approved by Landlord, which approval will not be withheld
unreasonably. Upon reasonable notice and during regular business hours except in
the case of an emergency, Landlord reserves the right periodically to inspect
Tenant’s use of fixtures and appliances using water to monitor compliance. At
Landlord’s option, Tenant’s failure to comply with these provisions shall
constitute an event of default.

Tenant agrees to use reasonable efforts to prevent grease or other incompatible
products from being released into the spray irrigation sewage disposal system
serving the Premises. Tenant agrees to install grease traps and filters to
prevent damage to the spray irrigation sewage disposal system if Tenant’s
permitted use of the Premises generates grease. Landlord reserves the right
periodically to inspect the Tenant’s grease traps and filters to monitor
compliance. Landlord reserves the right to install or cause to be installed
appropriate signs in restrooms, at sinks and at other drains leading to the
sewage disposal system warning of appropriate precautions necessary to protect
the sewage disposal system from damage. At Landlord’s option, Tenant’s failure
to comply with any of these provisions shall constitute an event of default.

4.3 Personal Property Taxes. During the Term, Tenant shall pay all personal
property taxes levied upon the personal property on the Premises, before the
date on which such taxes would be delinquent.

4.4 Assessment. Tenant acknowledges that the Premises are subject to the
Declaration attached hereto as Exhibit C. Tenant acknowledges receipt of a copy
of the Declaration. Tenant further acknowledges that under the Declaration
certain assessments may be levied to cover common area and other expenses.
Tenant agrees that during the Term Tenant shall pay all charges arising under
the Declaration which are attributable to the Premises and shall be paid by
Tenant as Additional Rent under the Lease. If Tenant fails to pay any assessment
levied pursuant to the Declaration as and when due, Landlord shall have the
right to make such payment for the account of Tenant, and Tenant shall reimburse
Landlord therefor, including any interest or late charges paid by Landlord on
account thereof, within ten (10) days after Tenant’s receipt of an invoice
therefor. Landlord hereby grants to Tenant the benefit of all

 

9



--------------------------------------------------------------------------------

easements, rights, licenses, privileges, and other appurtenances granted under
the Declaration to Landlord as fee owner of the Premises. Tenant shall at all
times operate the Premises in accordance with the Declaration.

4.5 Proration. All of the costs, expenses and charges referred to in this
Article 4 (“Impositions”), except personal property taxes and utility or other
charges attributable solely to the operation of Tenant’s business on the
Premises, shall be prorated between the parties for the first year of the Term,
as of the Rent Start Date, and for the last year of the Term, as of the
expiration or termination date. Landlord and Tenant agree that until such time
as Guilford County assigns the Premises a separate tax lot number and assesses
taxes against the Premises separate from the remainder of the Land, Tenant shall
pay Landlord on demand as Additional Rent a pro-rata share of the ad valorem
taxes assessed against the Land based on the relationship of the square footage
of the Premises to the total square footage of the Land.

4.6 Contest. Tenant may, at its expense, contest any Impositions levied or
charged against the Premises in any manner permitted by law, in Tenant’s name
and, whenever necessary, in Landlord’s name. Landlord shall cooperate with
Tenant and execute any documents or pleadings required for such purpose. Such
contest may include appeals from any judgments, decrees or orders until a final
determination is made by a court or governmental department or authority having
final jurisdiction in the matter. Before commencing any such contest, Tenant
shall obtain a surety bond in favor of Landlord sufficient to cover the amount
of the possible Imposition which would be due if the decision were adverse to
Tenant.

ARTICLE 5 - USE OF PREMISES

5.1 Permitted Use. The Premises shall be used for the purpose of conducting
thereon the business of a bank and related services thereto, and for incidental
purposes related thereto; and shall not be used for any other purpose without
the prior written consent of Landlord. If Tenant is a retail tenant, the days
and hours of operation shall generally be with the Tenant’s discretion and in
accordance with applicable law. The Premises shall not be used in such manner as
to knowingly violate any applicable law, rule, ordinance, or regulation of any
governmental body. In addition, the Premises shall not be used for a purpose
which would result in a breach or violation of any right of exclusive use
granted to any owner or tenant of any other premises or space within the
Shopping Center; provided, however, that Tenant shall have no liability to
Landlord or any other owner, tenant, or occupant in the Shopping Center on
account of a claimed violation of an exclusive use unless either (1) the right
to such exclusive use was set forth in a document recorded prior to the date of
this Lease, or (2) Tenant was given written notice of any exclusive use granted
after the date of this Lease at least thirty (30) days prior to the date on
which Tenant is claimed to have first violated the exclusive use. Any exclusive
use right granted after the date of this Lease shall not prohibit Tenant’s
permitted or then current use of the Premises. Tenant further agrees that,
notwithstanding any provision of this Section 5.1 to the contrary, the Premises
shall not be used for any purpose which would violate any use restriction
created under the Declaration referred to in Section 4.4 above. Landlord may
enforce this use provision by cancellation of this Lease or injunctive or other
equitable relief in addition to any other legal remedies available to Landlord
and in the event of any such legal or equitable action, Landlord shall, among
other things, be entitled to recover reasonable attorney’s fees and costs.

 

10



--------------------------------------------------------------------------------

Tenant’s use of the Leased Premises shall be subject, at all times during the
Term, to Landlord’s right to adopt from time to time, modify and/or rescind
reasonable rules and regulations not in conflict with any of the express
provisions hereof governing the use of the parking areas, walks, driveways,
passageways, signs, exteriors of buildings, lighting and other matters affecting
other tenants in and the general management and appearance of the Shopping
Center of which the Premises are a part, but no such rule or regulation shall
discriminate against Tenant. Tenant agrees to comply with all such rules and
regulations upon notice to Tenant from Landlord. The initial set of Landlord’s
rules and regulations effective as of the date of this Lease is attached hereto
as Exhibit E.

5.2 Landlord’s Recapture Right. If Tenant abandons, vacates or otherwise ceases
to conduct business from the Premises for more than sixty (60) consecutive days
(the “Non-use Period”), then Landlord, at its option, may terminate this Lease
upon thirty (30) days written notice to Tenant provided Landlord gives such
notice within thirty (30) days after expiration of the Non-use Period; and
provided further that:

a. The Non-use Period shall be extended by periods during which business cannot
be conducted from the Premises because of damage to or destruction of the
Improvements, the repair and restoration thereof, or causes beyond the control
of Tenant, and by periods during which the Premises are closed for remodeling or
alterations in connection with the on-going operation of the business provided
that Tenant must begin such repairs, restoration or alterations and promptly and
work diligently to complete the same; and

b. Tenant may nullify Landlord’s termination of the Lease by tendering to
Landlord, within thirty (30) days after Tenant’s receipt of notice of
termination, a proposed assignee or subtenant of the Premises, subject to the
provisions of Article 11 below and reasonably acceptable to Landlord.

5.3 Exclusive Use. Landlord covenants and agrees that, commencing with the date
this Lease is executed and continuing during the Term of this Lease, Landlord
shall not sell, lease, rent, use or occupy or suffer or permit to be used or
occupied, any part of the Shopping Center (other than the Premises) for the
operation of (i) a national bank or savings bank, state bank or savings bank,
state bank, savings and loan, credit union or other federally insured financial
institution, a trust company, a stand-alone “ATM” located outside a Tenant’s
business location, a loan production office, mortgage broker or other mortgage
office or company, or a bank holding company (the “Bank Exclusive Use”);
provided, however, Tenant acknowledges and agrees that the Bank Exclusive Use
applies only to traditional retail banking services conducted at a branch office
and does not apply to financial and other services which may be provided by a
bank or another financial services institution, such as insurance services or
stock brokerage services; the Bank Exclusive Use shall not apply to the use of
an indoor stand-alone “ATM” machine by a tenant. Tenant further acknowledges
that Landlord has already entered into certain leases, including a lease with
Lowe’s Food Stores, Inc., which leases are not bound

 

11



--------------------------------------------------------------------------------

by the Bank Exclusive Use. Therefore, it is possible that Lowe’s Food Stores,
Inc. may operate a bank within its leased premises or locate an ATM machine
outside its premises and any such use by Lowe’s Food Stores, Inc. shall not
constitute a breach of the Bank Exclusive Use. The Bank Exclusive Use shall
terminate if Tenant ceases to operate traditional retail banking services for a
period of 120 days, except when such failure to operate is caused by
renovations, strikes, labor disputes, casualty or conditions beyond the control
of Tenant.

If there is a breach of this Section 5.3, Tenant shall provide Landlord written
notice of such breach and Landlord shall have thirty (30) days in which to act
to discontinue or enjoin the conflicting use. If the Landlord does not institute
and proceed diligently with a suit to enjoin such conflicting use or promptly
take other reasonable actions to discontinue such use within such thirty
(30) day period, Tenant, in addition to all other rights and remedies available
to Tenant, shall have the right to institute proceedings to enjoin the
violation, either in its name or in the name of Landlord and Landlord shall be
liable to Tenant for all costs and expenses, including reasonable counsel fees
based on actual hours worked and billed at normal hourly rates, sustained or
incurred in connection with any proceeding instituted by Tenant. In the event of
Landlord’s failure to take reasonable actions within the 30 day period to
discontinue the use and if Landlord is solely at fault for such conflicting use,
then, in addition to all other rights and remedies available to Tenant for a
breach of this Lease by Landlord, Tenant may hold Landlord liable for any other
damages sustained or to be sustained by reason of the violation of such
covenant; provided, however, that if the conflicting use arises as the result of
a breach by another tenant of the Shopping Center of the use provision of such
tenant’s lease, then Landlord shall only be liable for reasonable attorney’s
fees and expenses incurred by Tenant in acting to discontinue the conflicting
use.

ARTICLE 6 - CONSTRUCTION OF IMPROVEMENTS; REPAIRS AND

MAINTENANCE; ALTERATIONS AND IMPROVEMENTS

6.1 Construction of Improvements. The parties contemplate that Tenant will
construct or cause to be constructed on the Premises a building for use as a
bank, subject to and in accordance with the Declaration, Exhibit D and in
accordance with plans and specifications, which will be submitted to Landlord
and all governmental agencies having jurisdiction therefor for review in
accordance with the terms of this Lease (the “Improvements”).

Tenant shall perform all construction, including alterations and improvements
referenced below, in compliance with the terms and provisions of Exhibit D and
with all applicable ordinances, laws and regulations and only after obtaining
and maintaining in full force and effect all necessary licenses and permits. The
construction shall be performed in such a manner as not to interfere with the
use and access to other portions of the Shopping Center. The construction and/or
installation of the Improvements by Tenant shall be completed in a good and
workmanlike manner and in compliance with building code requirements and zoning
ordinances, as applicable, including, but not limited to, the Americans with
Disabilities Act (“ADA”). The cost of the Improvements and any fines imposed for
failure of Tenant to comply with applicable ordinances or restrictions shall be
borne solely by Tenant. Tenant agrees to defend and hold Landlord forever
harmless from any and all claims and liabilities of any kind and description
which may arise out of or be connected in any way with said improvements,
alterations, or installations performed by or on behalf of Tenant. Upon

 

12



--------------------------------------------------------------------------------

completion of the Improvements and any subsequent alterations, repairs or
improvements, Tenant will furnish Landlord with contractor’s affidavits, full
and final waivers of liens and receipted bills covering all labor and materials
expended and used.

6.2 Repairs and Maintenance. Tenant agrees that, subject to the provisions of
Article 9 below, during the Term it will, at its expense and without any expense
to Landlord, make all necessary repairs to or replacements of the Improvements,
including all parking areas, sidewalks, curbs, lawns and landscaping on the
Premises, and maintain the Premises in good, sanitary and neat order, condition
and repair, including repairs and replacement of the electrical, plumbing,
heating, air conditioning and other equipment of all types on or in the
Premises. Tenant shall, at its sole expense, keep any sidewalks and parking
areas on the Premises free from snow, ice, rubbish and other obstructions.

6.3 Alterations and Improvements. Tenant shall have the right, at any time and
from time to time during the Term, at its expense, to (a) make changes or
alterations, structural or otherwise, to the Improvements, (b) erect, construct
or install upon the Premises buildings and improvements in addition to or in
substitution for those now or hereafter located thereon, and (c) demolish and
remove the Improvements or any other structures hereafter located on the
Premises for the purpose of replacing the same; provided, however, that the fair
market value of all improvements on the Premises following each such change,
alteration, construction or installation shall be at least equal to the fair
market value of all improvements on the Premises immediately prior to such
change, alteration, construction or installation. Notwithstanding the foregoing,
Tenant shall make no changes at any given time costing in excess of Five
Thousand Dollars ($5,000.00) without first obtaining the consent of Landlord,
which consent shall not be unreasonably withheld or delayed.

6.4 Maximum Size of Improvements. Landlord has disclosed to Tenant and Tenant is
aware that the current zoning classification to which the Land and Shopping
Center are subject provide that the Shopping Center may not contain more than
124,585 square feet of combined office and retail space. Tenant acknowledges
that Landlord has disclosed that the square footage of the Improvements to be
constructed by Tenant may not exceed 6,686 square feet (the “Maximum Square
Footage”) without the prior written consent of Landlord, which may be withheld
in Landlord’s sole discretion. The Maximum Square Footage applies to both the
Initial Improvements, as defined in Exhibit D, constructed by Tenant and all
alterations, repairs, restorations or improvements constructed at any time
during the Term of this Lease. Tenant is authorized by Landlord to have up to,
but no more than, 0 restaurant seats.

6.5 Title to Improvements. At all times while this Lease is in force and effect,
title to the Improvements shall belong solely to Tenant. Upon the termination or
expiration of this Lease, title to the Improvements shall pass to Landlord,
without payment therefor to Tenant, and Tenant shall have no further rights
therein.

6.6 Landlord Improvements. Landlord hereby reserves the right at any time to
make alterations or additions to the Shopping Center. Landlord also reserves the
right to construct other buildings or improvements in the Shopping Center or
Common Areas from time to time and to make alterations thereof and additions
thereto and to build additional stories on any such building or buildings so
constructed.

 

13



--------------------------------------------------------------------------------

ARTICLE 7 - LIENS

Tenant shall keep the Premises and the Shopping Center free from any liens
arising out of any work performed, materials furnished or obligations incurred
by Tenant, and shall indemnify, protect and hold harmless Landlord from any
liens and encumbrances arising out of any work performed or materials furnished
by or at the direction of Tenant.

If, at any time during the Term, any interest of Landlord in the Premises
becomes subject to a lien for labor or materials furnished to Tenant in the
repair or improvement of the Premises, within thirty (30) days after Tenant’s
receipt of written notice informing Tenant of the recording of such lien, Tenant
shall cause the lien to be bonded or discharged, and shall otherwise save
Landlord harmless on account thereof; provided, however, that if Tenant desires
in good faith to contest the validity or correctness of any such lien, it may do
so, and Landlord shall cooperate to whatever extent may be necessary, provided
only that Tenant shall indemnify Landlord against any costs, loss, liability or
damage on account thereof, including reasonable attorneys’ fees, which amounts
shall constitute Additional Rent and shall be payable on demand with interest at
the rate set forth in Article 3.4 accruing from the date paid or incurred by
Landlord until reimbursed to Landlord by Tenant.

ARTICLE 8 - LIABILITY INSURANCE

8.1 Tenant’s Insurance. Tenant agrees that on or before the Rent Start Date it
will obtain for the mutual benefit of Landlord and Tenant commercial general
liability insurance covering the Premises, providing occurrence-basis coverage,
from an insurance company licensed to do business in the state in which the
Premises are located. Such insurance shall provide coverage of at least Two
Million Dollars ($2,000,000) combined single limit for death or injury to one or
more persons and property damage, and shall name Landlord as an additional
insured thereunder. Tenant agrees to maintain such insurance in full force and
effect during the Term at its sole cost and expense. Tenant shall provide
Landlord with a certificate of the company issuing the policy endorsed “Premium
Paid,” certifying that the same is in full force and effect and providing that
Landlord shall be given at least thirty (30) days notice prior to cancellation
of the policy. Tenant may, at its option, bring its obligation to insure
hereunder under a “blanket” policy of insurance; provided, however, that the
interests of Landlord shall be as fully protected thereby as if Tenant obtained
individual policies of insurance. At such time as insurance limits required of
tenants in similar properties in the area in which the Shopping Center is
located are generally increased to greater amounts, Landlord shall have the
right to require such greater amounts of coverage as may then be customary. Any
coverage shall be deemed primary to any liability coverage incurred by Landlord.

8.2 Exculpation of Landlord. It is expressly understood and agreed by and
between Landlord and Tenant that Landlord shall have no liability for damage or
injury to any person or property in, on or about the Premises caused by or
resulting from acts or omissions of any tenant, occupant, licensee or invitee of
the Shopping Center, electricity, gas, rain, ice, snow, or leakage or flow

 

14



--------------------------------------------------------------------------------

of water from or into any part of the Improvements, or from any other cause or
occurrence, unless such damage or injury is caused by or results from the gross
negligence or willful misconduct of Landlord or Landlord’s agents, employees,
representatives, or contractors or Landlord’s failure to comply with its
obligations under this Lease or the Declaration.

8.3 Tenant’s Indemnification of Landlord. Tenant agrees to indemnify, protect,
defend and hold Landlord and Landlord’s partners, shareholders, employees,
lender and managing agent harmless from and against any and all claims, losses,
costs, liabilities, actions and damages, including, without limitation,
reasonable attorneys’ fees and costs by or on behalf of any person or persons,
firm or firms, corporation or corporations, arising from any breach or default
on the part of Tenant in the performance of any representation, warranty,
covenant or other agreement on the part of Tenant to be performed, pursuant to
the terms of this Lease, or arising from gross negligence or willful misconduct
on the part of Tenant or its agents, contractors, servants, employees or
licensees, or arising from any accident, injury or damage to the extent caused
by Tenant or its agents or employees to any person, firm or corporation
occurring during the Term of this Lease or any renewal thereof, in or about the
Premises and the Shopping Center, and from and against all costs, reasonable
attorneys’ fees, expenses and liabilities actually incurred in or about any such
claim or action or proceeding brought thereon; provided Tenant is given written
notice of any such claims, losses, costs, liabilities, actions and damages and
the opportunity to participate in the defense thereof; and in case any action or
proceeding be brought against Landlord or its managing agent by reason of any
such claim, Tenant, upon notice from Landlord, covenants to resist or defend
such action or proceeding by counsel reasonably satisfactory to Landlord.

8.4 Landlord’s Indemnification of Tenant. Landlord agrees to indemnify, protect,
defend and hold Tenant and Tenant’s partners, shareholders, and employees
harmless from and against any and all claims, losses, costs, liabilities,
actions and damages, including, without limitation, reasonable attorneys’ fees
and costs by or on behalf of any person or persons, firm or firms, corporation
or corporations, arising from any breach or default on the part of Landlord in
the performance of any representation, warranty, covenant or other agreement on
the part of Landlord to be performed, pursuant to the terms of this Lease, or
arising from the gross negligence or willful misconduct of Landlord or its
agents, contractors, servants, employees or licensees occurring during the term
of this Lease or any renewal thereof, in or about the Premises and the Shopping
Center, and from and against all costs, reasonable attorney fees, expenses and
liabilities actually incurred in or about any such claim or action or proceeding
brought thereon; and in case any action or proceeding be brought against Tenant
or its managing agent by reason of any such claim, Landlord, upon notice from
Tenant, covenants to resist or defend such action or proceeding by counsel
reasonably satisfactory to Tenant or assist or cooperate in the defense thereof.

8.5 Tenant’s Property. All property in the Shopping Center or on the Premises
belonging to Tenant or its agents, employees, invitees or otherwise located at
the Premises, shall be at the risk of Tenant only, and Landlord shall not be
liable for damage thereto or theft, misappropriation or loss thereof and Tenant
agrees to defend and hold Landlord and Landlord’s agents, employees and servants
harmless and indemnify them against claims and liability for injuries to such
property; provided, however; the foregoing shall not apply to any intentional
act or negligent act or omission of Landlord, its employees, agents or
independent contractors or to a breach of this Lease or failure to perform
obligations under this Lease by Landlord.

 

15



--------------------------------------------------------------------------------

ARTICLE 9 - PROPERTY INSURANCE

9.1 Tenant to Obtain “All Risk” Insurance. Tenant will, at its cost and
expenses, carry and maintain so-called “All Risk” property insurance with an
extended coverage endorsement, with an insurance company licensed to do business
in North Carolina for the mutual benefit of Tenant, Landlord, and its mortgagee,
if any, covering the Improvements and all Tenant’s equipment, machinery,
furniture, and other personal property located on the Premises in an amount
equal to at least one hundred percent (100%) of the full replacement cost
thereof, excluding footings, foundation and excavation costs. Such “All-Risk”
insurance shall insure the Premises against loss for damage by fire and other
perils commonly covered under an extended coverage endorsement. As often as any
such policy expires or terminates, a renewal or replacement policy providing
similar coverage shall be obtained by Tenant. In the event of fire or other
casualty, proceeds of any such policy shall be payable to Tenant, Landlord, and
its mortgagee, as their respective interests may appear, and in accordance with
the terms of Article 10 below. Tenant shall provide Landlord with a certificate
of the company issuing the policy, endorsed “Premium Paid,” certifying that the
same is in full force and effect and providing that Landlord shall be given at
least thirty (30) days notice prior to cancellation of the policy.

During any construction, the policy shall include a Builder’s Risk Computed
Value Non-reporting Form, which shall include the aforementioned coverage.

9.2 Blanket Policy. Tenant may, at its option, bring its obligations to insure
under this Article 9 within the coverage of a “blanket” policy of insurance
which it may now or hereafter carry, by appropriate amendment, rider,
endorsement, or otherwise; provided, however, that the interest of Landlord
shall thereby be as fully protected as if Tenant obtained individual policies of
insurance.

ARTICLE 10 - DAMAGE AND DESTRUCTION

10.1 No Abatement of Rent. Notwithstanding any statute or rule of law of the
state in which the Premises are located to the contrary, if the Improvements or
any part thereof are damaged or destroyed by fire or other casualty, this Lease
shall continue in full force and effect and such damage or destruction shall not
affect, abate or mitigate Tenant’s obligation to pay rental or other sums due
hereunder.

10.2 Restoration of Improvements. In the event of damage to or destruction of
the Improvements, then, within a reasonable period of time after the date of the
damage or destruction, Tenant shall proceed to repair, restore, and replace the
Improvements. The proceeds received from Tenant’s property insurance on the
Premises and Improvements shall be placed in an escrow account and shall be
applied exclusively to the costs of repairs and replacements. The escrow account
shall be maintained by Landlord or by Tenant’s leasehold mortgagee, if required,
and shall be disbursed during the course of the repairs. If the insurance
proceeds are insufficient to pay the costs of the repair work, Tenant shall pay
any and all deficiency. Except as expressly provided to the contrary

 

16



--------------------------------------------------------------------------------

in this Lease, Landlord shall not be obligated to make any payment, disbursement
or contribution towards the cost of the repairs or replacements. If the proceeds
exceed the cost of such work, Tenant may retain the excess, except that, where
any leasehold mortgage contains a contrary provision regarding the excess, such
provision shall govern the application of the excess insurance proceeds.
Notwithstanding the foregoing, if such damage or destruction occurs within two
(2) years prior to the end of the Term, then Tenant may elect to terminate this
Lease by giving Landlord written notice of the same within thirty (30) days
following such damage or destruction, in which event all insurance proceeds by
reason of such damage or destruction shall be payable to Landlord. Promptly
following any fire or other casualty damage to the Improvements, Tenant shall
remove any debris or other materials that may interfere with or create a hazard
with respect to the Shopping Center.

ARTICLE 11 - CONDEMNATION

11.1 Complete Taking. If, at any time during the Term, the whole of the Premises
is taken for any public or quasi-public purpose by any lawful power or authority
by the exercise of the right of condemnation or eminent domain, including any
such taking by “inverse condemnation,” then this Lease shall terminate as of the
earlier of the date that title vests in the condemnor or the date that the
condemnor takes possession of the property so taken (“Date of Taking”). In such
event, Minimum Monthly Rent, all Additional Rent, and all other charges payable
hereunder shall be prorated and paid to such date of termination.

11.2 Partial Taking. If, at any time during the Term, more than fifteen percent
(15%) of the square footage of the Improvements including parking areas on the
Premises, or any part of a driveway or other access way which is reasonably
necessary for access to Tenant’s business on the Premises is taken for the
purposes set forth in Section 11.1 and Landlord cannot provide an alternative
parking areas, driveway or access, and such taking materially, adversely affects
the operation of the business on the Premises, Tenant shall have the right to
terminate this Lease as of the Date of Taking, by giving written notice of such
termination to Landlord within ninety (90) days after the date of Tenant’s
receipt of notice of such taking. In such event, Minimum Monthly Rent, all
Additional Rent, and all other charges payable hereunder shall be prorated and
paid to the date of termination.

11.3 Allocation of Condemnation Award. If the whole or a part of the Premises is
taken by condemnation, Landlord shall have the unqualified right to pursue its
remedies against the condemnor for the full value of Landlord’s fee interest and
other property interests in and to the Premises. Similarly, Tenant shall have
the unqualified right to pursue its remedies against the condemnor for the full
value of Tenant’s leasehold interest and other property interests in and to the
Premises. If the laws of the state in which the Premises are located allow or
require the recovery from the condemnor to be paid into a common fund or to be
paid to Landlord only, and if such recovery is so paid into a common fund or to
Landlord only, then the recovery so paid shall be apportioned between the
parties according to the value of their respective property interests as they
existed on the date of the condemnation, giving due consideration for the number
of years remaining in the Term and the condition of the buildings and other
Improvements comprising the Premises. Tenant shall not be entitled to share in
any awards to Landlord for the value of any land owned by Landlord, which is the
subject of the taking. The provisions of this Section 11.3 shall survive any
termination of this Lease pursuant to the provisions of Section 11.1 or 11.2.

 

17



--------------------------------------------------------------------------------

11.4 Rent Reduction in Case of Partial Taking; Restoration. If, at any time
during the Term, a part of the Premises is taken by condemnation and Tenant is
not entitled to or does not exercise its right to terminate, this Lease shall
continue in full force and effect, except that Minimum Monthly Rent shall be
reduced as of the Date of Taking, so that for the remainder of the Term, Tenant
shall pay only such portion of the Minimum Monthly Rent as the rental value of
the part remaining after condemnation bears to the rental value of the entire
Premises at the date of condemnation. The rental value of the part of the
Premises remaining after the Condemnation and rental value of the entire
Premises as of the date of the Condemnation shall be determined using the
appraisal procedure set forth in Section 3.1 above, unless otherwise agreed by
Landlord and Tenant. Tenant shall perform the construction, repair, alteration
or restoration of the remaining part of the Premises so the same shall continue
a complete unit suitable for the use made by Tenant immediately prior to the
condemnation; provided, however, that the condemnation award shall be made
available to pay for such repairs and Tenant shall not be obligated to expend an
amount greater than the amount awarded to Landlord and Tenant on account of the
taking of the Improvements, exclusive of that portion of the award attributable
to real property taken. If the amount awarded to Landlord and Tenant on account
of the taking is not sufficient to permit Tenant to so alter, repair, and
restore the Premises, Tenant shall notify Landlord of such deficiency within
thirty (30) days after the Date of Taking and Landlord may elect to contribute
the amount of the deficiency to the cost of the repair and restoration or to
terminate this Lease. Landlord shall notify Tenant of its election within thirty
(30) days after the date on which Landlord receives the notice of deficiency
from Tenant. If Landlord elects to terminate the Lease, the termination shall be
effective as of the Date of Taking and all Minimum Monthly Rent, Additional Rent
and other charges payable hereunder shall be prorated and paid to such date of
termination. The condemnation award received by Landlord and Tenant shall be
allocated as set forth in Section 11.3 above.

ARTICLE 12 - BANKRUPTCY

If, at any time during the Term, bankruptcy, insolvency or other similar
proceedings shall be instituted by or against Tenant, whether or not such
proceedings result in an adjudication against Tenant, or should a receiver of
the business or assets of Tenant be appointed, such proceedings or adjudication
shall not affect the validity of this Lease so long as the Minimum Monthly Rent
and Additional Rent reserved hereunder continues to be paid to Landlord when
due, and the other terms, covenants and conditions of this Lease on the part of
Tenant to be performed are performed, and in such event this Lease shall remain
in full force and effect in accordance with its terms.

ARTICLE 13 - ASSIGNMENT AND SUBLETTING

13.1 Assignment and Subletting. Tenant may not assign this Lease or sublet the
Premises, in whole or in part, without obtaining the prior written consent of
Landlord in each instance, which consent shall not be unreasonably withheld or
delayed; provided, however, that any assignment or subletting shall be subject
to the provisions of Section 5.1 above. If Tenant assigns this

 

18



--------------------------------------------------------------------------------

Lease as set forth herein or sublets the Premises, Tenant shall remain fully
liable hereunder for any obligation whether past, present or future. Consent to
any assignment or subletting for which Landlord’s consent is required shall not
be deemed consent to any subsequent assignment or subletting. Any assignee or
subtenant hereunder shall expressly assume in writing all obligations on
Tenant’s part to be performed under this Lease from and after the effective date
of the assignment or subletting.

ARTICLE 14 - REMEDIES IN THE EVENT OF DEFAULT

14.1 Events of Default. The occurrence of any one or more of the following
events (in this Article sometimes called “Event of Default”) shall constitute a
default and breach of this Lease by Tenant:

a. If Tenant fails to pay any Minimum Monthly Rent or Additional Rent payable
under this Lease or fails to pay any obligation required to be paid by Tenant
and such failure shall continue for a period of ten (10) days after written
notice from Landlord to Tenant that the same is due and payable or if notice has
been given on two (2) occasions of default within a twelve (12) month period,
then the failure of Tenant to pay Rent or other charges for a period of ten
(10) days without notice.

b. If Tenant fails to perform any of Tenant’s nonmonetary obligations or
breaches any covenant or representation or warranty under this Lease for a
period of thirty (30) days after written notice from Landlord; provided that if
more time is required to complete such performance, Tenant shall not be in
default if Tenant commences such performance within the thirty (30) day period
and thereafter diligently pursues its completion without interruptions. The
notice required by this subsection is intended to satisfy any and all notice
requirements imposed by law on Landlord and is not in addition to any such
requirement.

c. If Landlord discovers that any financial statement, warranty, representation
or other information given to Landlord by Tenant, any assignee of Tenant, any
subtenant of Tenant, any successor in interest of Tenant or any guarantor of
Tenant’s obligation hereunder, and any of them, in connection with this Lease,
was materially false or misleading when made or furnished.

d. Abandonment of the Premises, Improvements or the leasehold estate.

14.2 Remedies. Upon the occurrence of an Event of Default by Tenant, and at any
time thereafter, at Landlord’s option, and without limiting Landlord in the
exercise of any other rights or remedies which Landlord may have at law or in
equity by reason of such breach, with or without notice or demand, Landlord may:

a. Without terminating this Lease, re-enter the Premises with or without service
of notice or resort to process of law, take possession of the same, and expel or
remove Tenant and all other parties occupying the Premises, and remove all
property of Tenant and store such property in a public warehouse or other
suitable location at the costs of and for the account of

 

19



--------------------------------------------------------------------------------

Tenant without being deemed guilty of trespass, or becoming liable for any loss
or damage which may be occasioned thereby, and Landlord may, at its option, at
any time and from time to time repair, alter, remodel and/or change the
character of the Premises as it may deem fit and/or relet the Premises or any
part thereof for the account of Tenant, for such term, upon such conditions, and
at such rental as Landlord may deem proper. In such event, Landlord may receive
and collect the rent from such reletting and shall apply it against any amounts
due from Tenant hereunder, including, without limitation, such expenses as
Landlord may have incurred in recovering possession of the Premises, placing the
same in good order and condition, altering or repairing the same for reletting,
and all other expenses, commissions and charges, including reasonable attorneys’
fees, which Landlord may have paid or incurred in connection with such
repossession and reletting. Landlord may execute any lease made pursuant hereto
in Landlord’s name or in the name of Tenant, as Landlord may see fit, and the
Tenant thereunder shall be under no obligation to see to the application by
Landlord of any rent collected by Landlord, nor shall Tenant have any right to
collect any rent thereunder. Whether or not the Premises are relet, Tenant shall
pay to Landlord all amounts required to be paid by Tenant up to the date of
Landlord’s reentry, and thereafter Tenant shall pay to Landlord, until the end
of the Term, the amount of all rent and other charges required to be paid by
Tenant hereunder, less the proceeds of such reletting as provided above. Such
payments by Tenant shall be due at such times as are provided elsewhere in this
Lease, and Landlord need not wait until the termination of this Lease to recover
them by legal action or otherwise. Landlord shall not be deemed to have
terminated this Lease or the liability of Tenant for the total rent hereunder by
any reentry or other act, unless Landlord shall give Tenant written notice of
Landlord’s election to terminate this Lease.

b. Terminate this Lease by giving written notice to Tenant of Landlord’s
election to so terminate, re-enter the Premises with or without process of law
and take possession of the same, and expel or remove Tenant and all other
parties occupying the Premises, and remove all property of Tenant and store such
property in a public warehouse or other suitable location at the costs of and
for the account of Tenant without being deemed guilty of trespass, or becoming
liable for any loss or damage which may be occasioned thereby. In such event,
Landlord shall thereupon be entitled to recover from Tenant:

(i) The worth at the time of award of any unpaid Rent which had been earned at
the time of such termination; plus

(ii) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss Tenant proves could have been reasonably avoided;
plus

(iii) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

 

20



--------------------------------------------------------------------------------

(iv) Any other amount reasonably necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom, including but not limited to reasonable attorney’s fees.

As used in Subsections (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at the rate of ten percent (10%) per annum. As
used in Subsection (iii) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of
Atlanta at the time of award.

14.3 Limitation on Landlord’s Liability. In the event of a default or breach by
Landlord in the performance of Landlord’s obligations hereunder or a violation
by Landlord of any of the provisions of this Lease and subject to the provisions
of Section 8.4 of this Lease, there shall be no personal liability of Landlord
and Tenant shall look solely to the equity of Landlord in the Premises for
satisfaction of Tenant’s remedies.

ARTICLE 15 - SURRENDER OF THE PREMISES

At the expiration or earlier termination of this Lease pursuant to the
provisions hereof; Tenant shall quit and surrender the Premises to Landlord
without delay, and in good order, condition and repair, ordinary wear and tear
(and damage and destruction or condemnation if this Lease is terminated pursuant
to either Article 10 or 11) excepted. Such surrender of the Premises shall be
accomplished without the necessity for any payment therefor by Landlord. Upon
such event, title to the Improvements shall automatically vest in Landlord
without the execution of any further instrument; provided, however, Tenant
covenants and agrees, upon either such event, to execute (at no cost or expense
to Tenant) such appropriate documentation as may be reasonably requested by
Landlord to transfer title to the Improvements to Landlord. Notwithstanding
anything to the contrary contained in Article 18 below, no such surrender shall
cause or be deemed to cause a merger of Landlord’s Estate and Tenant’s Estate
(both as hereinafter defined), unless Landlord, and any Mortgagee holding a
permitted mortgage, the lien of which was not reconveyed upon such surrender,
expressly so agree in writing.

ARTICLE 16 - QUIET ENJOYMENT AND TITLE

16.1 Covenant of Quiet Enjoyment. Subject to the terms of this Lease, upon
paying the Minimum Monthly Rent and Additional Rent and performing the other
terms, covenants and conditions of this Lease on Tenant’s part to be performed,
Tenant shall and may peaceably and quietly have, hold, occupy, possess and enjoy
the Premises during the Term, subject to the rights, if any, of the parties
under easements or encumbrances of record or pursuant to the Declarations.

16.2 Right to Possession. Landlord covenants, warrants and represents that: (a)
the Premises are now unoccupied and tenant-free, (b) absolute, tenant-free
possession of the Premises will be delivered to Tenant on the Construction Start
Date as set forth in Exhibit D, and (c) the Premises will thereafter remain
tenant-free up to and including the date of Tenant’s acceptance of possession of
the Premises on the Rent Start Date.

 

21



--------------------------------------------------------------------------------

16.3 Ownership; Authority; Restrictions. Landlord covenants, warrants and
represents that: (a) Landlord alone has the full right and authority to lease
the Premises for the Term and as set forth in this Lease; (b) in reliance on the
title insurance policy attached hereto as Exhibit F, there are no restrictions
or encumbrances affecting the Premises which would prohibit the construction of
the Improvements or the use and occupancy of the Premises for the use described
in Article 5; (c) there is no underlying or superior lease with respect to the
Premises; and (d) Landlord has not granted any other tenant the exclusive right
to operate a bank

ARTICLE 17 - TRADE FIXTURES

Anything contained in this Lease to the contrary notwithstanding, Landlord
acknowledges, consents and agrees that all furniture, fixtures and equipment
which are installed or placed in, on or about the Improvements or other parts of
the Premises by Tenant or its affiliate (“Trade Fixtures”), whether affixed to
the Premises or otherwise (excluding heating, ventilating, and air conditioning
system, and all electrical, mechanical, and plumbing systems and components
thereof that constitute an integral part of the Building), shall be and at all
times remain the property of Tenant or its affiliate and provided that Tenant is
not in default under the terms of this Lease, may be removed at any time during
the Term or upon the expiration or earlier termination of this Lease, whether or
not such Trade Fixtures may be regarded as property of Landlord by operation of
law or otherwise. Tenant shall cause any damage to the Improvements caused by
such removal to be repaired at no cost to Landlord, including performing any
work that may be required to restore the Improvements to a complete
architectural unit, such as, by way of example only, restoring an exterior wall
section left open after removal of equipment that theretofore served to complete
the wall section. Provided that Tenant is not at such time in default under the
terms of this Lease, Landlord further agrees that, upon expiration or earlier
termination of this Lease, Tenant shall have the right to remove from the
Premises all signs and other distinctive features of the business on the
Premises. Tenant shall, at its expense, repair any damage caused by such
removal.

ARTICLE 18 - SUBORDINATION AND LEASEHOLD MORTGAGE

18.1 Subordination. This Lease and all of Tenant’s rights hereunder are and
shall be subordinate to any mortgages or deeds of trust which Landlord may place
on the Land and/or Shopping Center, provided that Landlord delivers to Tenant an
agreement in writing and in recordable form from any future mortgagee or holder
of a deed of trust or other encumbrance with respect to the Premises to the
effect that:

a. Such person shall not for any reason disturb the possession, use or enjoyment
of the Premises by Tenant, its successors and assigns, so long as all of the
obligations of Tenant are fully performed in accordance with the terms of this
Lease; and

b. Such person shall permit application of any insurance proceeds and
condemnation proceeds in accordance with Articles 13 and 14 above, respectively,
in the event of damage to or destruction of the Improvements, or condemnation of
the Improvements or any part of the Premises, Tenant agrees that this Lease is
subject and subordinate to the lien of such

 

22



--------------------------------------------------------------------------------

mortgage, deed of trust or other encumbrance which may hereafter affect the
Premises. Provided such agreement is obtained, Tenant shall promptly execute and
deliver to Landlord such instrument as may be reasonably necessary to effect
such subordination, form and content reasonably acceptable to Landlord.

18.2 Leasehold Mortgage. Tenant may encumber by deed of trust its leasehold
interest and estate in the Premises, together with all Improvements placed on
the Premises by Tenant, as security for indebtedness of Tenant, provided that
(a) the beneficiary of any such deed of trust is a reputable institutional
lender, (b) the proceeds of any notes or other indebtedness secured by such deed
of trust shall be disbursed solely for payment of obligations incurred by Tenant
in effecting this Lease and constructing the Improvements on the Premises and
otherwise only as Landlord and Tenant agree, and (c) Tenant shall refrain from
encumbering or purporting to encumber, by means of any such deed of trust or
otherwise (i) any portion of the Land other than Tenant’s interest in easements
and covenants or (ii) any portion of the Landlord’s Estate, as hereinafter
defined. The deed of trust and note or other indebtedness shall, without
limitation by reason of specification, contain provisions to the following
effect:

a. Shall provide that any assignment to the mortgagee of any rents due and
payable to Tenant under any sublease of this Lease shall be effective only on
default in payment or performance of any obligations imposed by the terms of the
deed of trust or note or other indebtedness secured by the deed of trust; and

b. Shall provide that a copy of any notice to Tenant under the deed of trust or
note or other indebtedness secured by the deed of trust shall be provided to
Landlord at the address set forth in Section 21 of this Lease and that Tenant
consents to Landlord being provided a copy of any such notice.

If Landlord shall consent to a leasehold deed of trust on the Premises and shall
be provided the name and address of the mortgagee, Landlord shall mail or
deliver to the mortgagee, at the mortgagee’s address, a duplicate copy of all
notices in writing which Landlord may, from time to time, give to or serve on
Tenant under and pursuant to the terms and provisions of this Lease. The copies
shall be mailed or delivered to the mortgagee at, or as near as possible to, the
same time that the notices are given to or served on the Tenant. The mortgagee
may, at its option, at any time before the rights of Tenant shall be terminated
as provided in this Lease, pay any of the rents or other charges due under this
Lease or do any act or thing required of Tenant by the terms of this Lease or do
any act or thing that may be necessary or proper to be done in observance of the
covenants and conditions of the Lease or to prevent termination of the Lease.
All payments so made and all things so done and performed by the mortgagee shall
be as effective to prevent a termination of the rights of Tenant under this
Lease as if the same would have been done or performed by Tenant.

“Landlord’s Estate” means all of Landlord’s right, title, and interest in its
fee estate in the Premises, its reversionary interest in the Improvements
pursuant thereto, and all other rent and benefits due Landlord hereunder.
“Tenant’s Estate” means all of Tenant’s right, title and interest under this
Lease.

 

23



--------------------------------------------------------------------------------

ARTICLE 19 - HAZARDOUS SUBSTANCE OR WASTE

19.1 Landlord’s Liability. Landlord hereby represents and warrants that, to the
best of its actual knowledge without investigation, there does not exist on, in
or under the Premises any “hazardous substance” or “hazardous waste” as those
terms are used under the various applicable federal and state environmental
laws, including, without limitation, petroleum, petroleum products and
asbestos-containing materials (“Hazardous Material”). If any such Hazardous
Material is discovered at any time during the Term under circumstances in which
it is clear that such Hazardous Material was present on or before the date
hereof, Landlord shall indemnify, defend with counsel reasonably satisfactory to
Tenant, and hold and save Tenant harmless, from and against all claims,
liabilities, actions, judgments, responsibilities, damages and costs of every
kind and nature arising from or related to the presence of such Hazardous
Material, including investigation costs, engineering fees, remediation costs and
reasonable attorney fees.

19.2 Tenant’s Liability. Tenant shall not (either with or without negligence)
cause or permit the escape, disposal or release of any biologically or
chemically active or other hazardous substances or materials on or from the
Premises. Tenant shall not allow the storage or use of such substances or
materials in or on the Premises in any manner not sanctioned by law and by the
highest standards prevailing in the industry for the storage and use of such
substances or materials, nor allow to be brought into or on the Premises, any
such materials or substances except to use in the ordinary course of business.
If any such Hazardous Material is discovered at any time during the Term or any
time thereafter under circumstances in which it is reasonably clear that such
Hazardous Material became present at any time between the Construction Start
Date and the expiration or earlier termination of this Lease, Tenant shall
indemnify, defend with counsel reasonably satisfactory to Landlord, and hold and
save Landlord harmless from and against all claims, liabilities, actions,
judgments, responsibilities and damages of every kind and nature arising from or
related to the presence of such Hazardous Material during said period, including
investigation costs, engineering fees, remediation costs and reasonable
attorney’s fees.

19.3 Hazardous Material. Without limitation, “hazardous substances and
materials” shall include those described in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C.
Section 9601 et seq.; the Resource Conservation and Recovery Act, as amended, 42
U.S.C. Section 6901 et seq.; any applicable state or local laws and the
regulations which have been or may be enacted for the purpose of regulating or
governing the environment or any aspect thereof. If any lender or governmental
agency shall ever require testing to ascertain whether or not there has been any
release of hazardous materials in violation of Tenant’s obligations under this
Section 19.3, then the reasonable costs thereof shall be reimbursed by Tenant to
Landlord upon demand as Additional Rent if such requirement applies to the
Premises. In addition, Tenant shall execute affidavits, representations and the
like from time to time at Landlord’s request concerning Tenant’s best knowledge
and belief regarding the presence of hazardous substances or materials on the
Premises. In all events, Tenant shall indemnify Landlord in the manner elsewhere
provided in this Lease from any release of Hazardous Materials on the Premises
occurring while Lessee is in possession, or on the Land or on any property
adjoining or in the vicinity of the Land if caused by Tenant or persons acting
under Tenant. The covenants in this Section 19.3 shall survive the expiration or
earlier termination of the term of this Lease.

 

24



--------------------------------------------------------------------------------

ARTICLE 20 - REAL ESTATE COMMISSIONS

Tenant represents that it has dealt only with Steve Ellis, David Couch and Chris
Dunbar with Easter & Eisenman as broker for Landlord with respect to the
Premises. Landlord hereby indemnifies Tenant and agrees to hold Tenant harmless
from any other commission, finder’s fee or similar claims and any liability,
damages, judgments and costs related thereto, including reasonable attorney’s
fees and costs, arising through actions of Landlord. Tenant hereby indemnifies
Landlord and agrees to hold Landlord harmless from any commission, finder’s fee
or similar claims and any liability, damages, judgments and costs related
thereto, including reasonable attorney’s fees and costs, arising through actions
of Tenant in contravention of the representations contained herein.

ARTICLE 21 - NOTICES AND DEMANDS

Any notice, demand or other communication required or permitted by law or any
provision of this Lease to be given or served on either party shall be in
writing, addressed to the party at the address set forth below, or such other
address as the party may designate from time to time by notice, and
(a) deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, (b) delivered by an overnight private mail service
which provides delivery confirmation such as, without limitation, Federal
Express, Airborne or UPS, or (c) personally delivered at such address. All
communications delivered as set forth herein shall be deemed received at the
earlier of actual delivery, forty-eight (48) hours after deposit in registered
or certified United States mail, postage prepaid or twenty-four (24) hours after
deposit with an institutional overnight delivery service, and addressed to the
parties as follows:

 

To Landlord:   To Tenant: JPC Monroe, LLC   Mr. Ron Black, President Attn:
Philip M. Cooke   Bank of Oak Ridge 1690 N.C. Highway 68 North   P.O. Box 2 Oak
Ridge, NC 27310   Oak Ridge, NC 27310 with a copy to:   with a copy to: Margaret
Shea Burnham   Kathryn V. Purdom, Esq. Adams Kleemeier Hagan Hannah & Fouts,
PLLC   Brooks Pierce McLendon Humphrey & Leonard 701 Green Valley Road, Suite
100 (27408)   230 N. Elm Street, Suite 2000 (27401) P.O. Box 3463   P.O. Box
26000 Greensboro, NC 27402   Greensboro, NC 27420

 

25



--------------------------------------------------------------------------------

ARTICLE 22 - ATTORNEY’S FEES

If any action or proceeding, whether judicial or non-judicial, is commenced with
respect to any claim or controversy arising from a breach of this Lease or
seeking the interpretation or enforcement of this Lease, including any exhibits
attached hereto, in addition to any and all other relief, the prevailing party
or parties in such action or proceeding shall receive and be entitled to recover
from the other party all reasonable costs and expenses, including reasonable
attorney’s fees and costs, incurred by it on account of or related to such
action or proceeding.

ARTICLE 23 - TENANT REPRESENTATIONS AND WARRANTIES

If Tenant violates any one of these representations and covenants and such
violation is not cured within fifteen (15) days after written notice from
Landlord of the violation, such violation shall constitute a default under
Article 14 hereof:

a. If Tenant exceeds the agreed upon cap for water usage. Tenant agrees that its
cap for water use shall be 200 gallons per day as provided in Section 4.2(b)
above for a bank facility or building of 6,686 square feet; provided, however,
that if Tenant’s violation does not cause Landlord to violate the conditions of
its spray irrigation permit or otherwise jeopardize Landlord’s spray irrigation
permit, Landlord agrees that an occasional and inadvertent violation by Tenant
of its water cap will not be used by Landlord to terminate the Lease; if Tenant
exceeds its cap on restaurant seats of 0 seats;

b. If Tenant fails to comply with the Design Guidelines imposed by the Town of
Oak Ridge or otherwise fails to comply with the Certificate of Appropriateness
issued by the Guilford County Historic Preservation Commission for the Shopping
Center or any subsequently issued Certificates of Appropriateness for additional
features not covered by the initial application; and

c. If Tenant fails to comply with the conditions imposed on Tenant’s use by the
Conditional Use Zoning Permit as defined in and attached as an Exhibit to the
Declaration.

Upon written request from Tenant and to the extent that Landlord has such
information, Landlord agrees to provide Tenant information regarding any facts,
circumstances, events or occurrences which cause or may cause Tenant to fail to
comply with the provisions of this Articles 23.

ARTICLE 24 - LEASE CONTINGENCIES

If any one of the following does not occur, this Lease shall be null and void
and neither the Landlord nor the Tenant shall have any further obligation to the
other and neither shall be liable to the other for any damages:

a. Approval by the Utilities Commission for Landlord or its designee to become
qualified to operate private utilities for a spray irrigation septic field to
both the Center and the Outparcels and by the Division of Water Quality for the
well; and issuance of the appropriate permits to provide the capacity needed for
the Shopping Center and the Outparcels; or

 

26



--------------------------------------------------------------------------------

b. Approval of this Lease by Landlord’s lender; or

c. Applicable regulatory approvals for the Bank of Oak Ridge to operate within
Oak Ridge Commons.

ARTICLE 25 - GENERAL PROVISIONS

25.1 Binding on Successors. All of the covenants, agreements, provisions and
conditions of this Lease shall inure to the benefit of and be binding upon the
parties hereto, their successors, legal representatives and assigns.

25.2 Severability. If any term or provision of this Lease or the application
thereof to any person or circumstance shall be invalid or unenforceable, to any
extent, the remainder of this Lease, or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforceable to the maximum extent
permitted by law.

25.3 Entire Agreement. This Lease and the exhibits attached hereto contain the
entire agreement between the parties and shall not be modified in any manner
except by a document executed by the parties hereto or their respective
successors in interest.

25.4 Lien of Landlord for Rent, Taxes and Other Sums. Landlord shall have, and
Tenant hereby grants, a security interest in any furnishings, equipment,
fixtures, inventory, accounts receivable or other personal property of any kind
belonging to Tenant, or the equity of Tenant therein, on the Premises. The
security interest is granted for the purpose of securing the payment of rent,
assessments, charges, penalties and damages herein covenanted to be paid by
Tenant hereunder. Upon default or breach of any covenants of this Lease,
Landlord shall have all remedies available under the Uniform Commercial Code
enacted in the state where the Premises are located including, but not limited
to, the right to take possession of the above-mentioned property and dispose of
it by sale in a commercially reasonable manner. Tenant hereby agrees to sign a
financing statement upon a request to do so by Landlord, for the purpose of
serving notice to third parties of the security interest herein granted. In
addition to the security interest granted to Landlord, Landlord shall also have
a landlord’s lien on all the personal property of Tenant located in the
Premises.

25.5 Captions. The captions used in this Lease are inserted as a matter of
convenience only, and in no way define, limit or describe the scope of this
Lease or the intentions of the parties hereto, and shall not in any way affect
the interpretation or construction of this Lease.

 

27



--------------------------------------------------------------------------------

25.6 Gender and Number. Words of any gender in this Lease shall be held to
include any other gender, and words in the singular shall be held to include the
plural, and vice versa, as the context permits or requires.

25.7 “Affiliate” Defined. The term “affiliate” as used in this Lease shall mean
and be understood to encompass any direct or indirect corporate parent of
Tenant, and any direct or indirect corporate subsidiary of Tenant, in addition
to any corporation that is an actual affiliate of Tenant in the commonly used
meaning of the term.

25.8 Approvals. Wherever Landlord’s or Tenant’s approval or consent is required
herein, such approval or consent shall not be unreasonably withheld or delayed,
unless this Lease expressly provides to the contrary.

25.9 No Waiver. A waiver by Landlord or Tenant of any breach of any provision of
this Lease shall not be deemed a waiver of any breach of any other provision
hereof or of any subsequent breach by Tenant or Landlord of the same or any
other provision.

25.10 Holdover. If Tenant holds over after the Term with the consent, express or
implied, of Landlord, such holding over shall be construed to be a tenancy from
month-to-month only, and Tenant shall pay the Minimum Monthly Rent, Additional
Rent and other sums as herein required for such further time as Tenant continues
in occupancy. The foregoing provision shall not affect Landlord’s right of
reentry or any rights of Landlord hereunder or as otherwise provided by law.

25.11 Time of Essence. Time is of the essence with regard to every provision of
this Lease and the exhibits attached hereto.

25.12 Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of North Carolina.

25.13 Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same document.

25.14 No Third Party Rights. The terms and provisions of this Lease shall not be
deemed to confer any rights upon, nor obligate any party hereto to, any person
or entity other than the parties hereto.

25.15 Unexecuted Lease. The submission of this Lease for review or execution
does not constitute a reservation of, or option for, the rights conferred
herein. This Lease shall become effective only upon its execution and delivery
by both Landlord and Tenant.

25.16 Landlord’s Right of Entry. Landlord reserves the right to enter upon the
Premises at any tune during construction or repair of Improvements or regular
business hours to inspect the same or for the purpose of exhibiting the same to
prospective purchasers or mortgagees or, during the last six (6) months of the
Term, to prospective lessees. Landlord may post any customary sign stating “for
lease” or “for sale” during the last six (6) months of the Term.

 

28



--------------------------------------------------------------------------------

25.17 Short Form Lease. The parties shall execute and record a short form of
this Lease, which shall identify the parties and the Premises, specify the Term
and any options to extend the Term and be recorded in the Guilford County, North
Carolina Registry. In no event shall this Lease be recorded in its entirety.

25.18 Estoppel Certificates. Landlord and Tenant agree that within fifteen
(15) days after receipt of a written request from either to the other, the party
receiving the request will execute and deliver to the other a certificate
certifying (a) that this Lease is unmodified and in full force and effect, or,
if modified, stating the nature of the modifications and that, as so modified,
this Lease is in full force and effect, (b) the date to which the rent and other
charges hereunder are paid in advance, if any, (c) the then-scheduled expiration
date of the Term and the number and duration of any unexercised, unexpired
options to extend the Term, (d) that to the certifying party’s knowledge, as of
the date of the certificate, there are no uncured defaults hereunder on the part
of the requesting party or specifying such defaults as are claimed by the
certifying party, and (e) as to such other matter as may be reasonably requested
by the certifying party.

25.19 Due Authorization. Each person executing this Lease on behalf of Landlord
and Tenant, respectively, warrants and represents that the partnership, joint
venture, limited liability company or corporation, as the case may be, for whom
he or she is acting, has been duly formed, is in good standing, and has duly
authorized the transactions contemplated herein and the execution of this Lease
by him or her and that, when so executed, this Lease shall constitute a valid
and binding obligation of the party on whose behalf it is so executed.

25.20 Relationship of Parties. Nothing contained in this Lease shall be deemed
to create a partnership or joint venture between Landlord and Tenant, and
Landlord and Tenant’s relationship in this Lease shall be deemed to be one of
landlord and tenant only.

25.21 Incorporation of Exhibits. All exhibits attached to this Lease are hereby
incorporated herein as though set forth in full in this Lease itself.

(This Space Intentionally Left Blank)

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.

 

LANDLORD: JPC MONROE, LLC, a North Carolina limited liability company By:  

LOGO [g1043630.jpg]

  (SEAL) Its:   Manager   TENANT: BANK OF OAK RIDGE, a North Carolina banking
corporation By:  

LOGO [g10436dsp_pg79b.jpg]

  Its:   President  

 

30



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Land



--------------------------------------------------------------------------------

INVESTORS TITLE INSURANCE COMPANY

A Stock Company

P.O. Drawer 2687

Chapel Hill, North Carolina 27515-2687

SCHEDULE A - CONTINUED

The land referred to is described as follows:

Being a portion of property previously owned by Jerry M. Cooke and Phyllis H.
Cooke as recorded in Deed Book 2737, Page 767, Guilford County Registry and more
particularly described as follows:

Tract 1:

Beginning at a point in the centerline of NC Hwy 150, thence N30° 28’ 4.6”W,
29,74’ to an existing iron pipe, said, pipe being the Southeast corner of
property owned, by Ronald L. Hedrick as recorded in Deed Book 4490, Page 29,
thence continuing with Hedrick N30° 28’ 4.6”W, 191.95’ to an existing iron pipe
(bent), the Northeast corner of the said Hedrick tract, thence with Hedrick’s
North line, S85° 55’ 30”W, 1,85, 14’ to an existing iron pipe, the Northeast
corner of property owned by Lawrence C. Smith and Laura J. Smith as recorded in
Deed Book 4512, Page 1158, thence with said Smith, S85° 47’ 44”W, 339.98’ to an
existing iron pipe, the Southeast’ corner of property owned by Kurt H. Kusche’
and Cindy L. Kusche’ . as recorded in Deed Book 5125, Page 1937, thence with
Kusche N14° 54’ 04”W, 766.87’ to an existing iron pipe, the Northeast corner of
said Kusche’ thence with Kusche’, N83° 31’ 03”W, 60.79’ to a new iron rod,
thence new lines through property previously owned by Jerry M. Cooke and Phyllis
H. Cooke as recorded in Deed Book 2737, Page 767, N23° 34’ 02”E, 720.63’ to a
new iron rod, thence N86° 40’53”E, 220.00’ to a new iron rod, thence N 45° 17’
30”E, 578,00’ to a new iron rod, thence S88° 35’ 07”E, 280,00’ to an existing
iron pipe, a corner with property owned by Reggie K. Meadows as recorded in Deed
Book 2307, Page 327, thence with said Meadows, S22° 1.7’ 14”E, 397.36’ to an
existing iron pipe, the Southwest corner of said Meadows and Northeast corner of
property owned by Central Baptist Church as recorded in Deed Book 2156, Page
185, thence with, Central Baptist Church, S00° 56’ 16”W, 394.77’ to an existing
iron pipe, the Southwest corner of said Central Baptist Church, thence with
Central Baptist Church S89° 12’ 00”E, 295.09’ to an existing iron pipe, thence
continuing S89° 12’00”E, 26.45’ to a point in the centerline of NC Hwy 68 North,
thence running with the centerline of NC Hwy 68 North the following four calls;
S00° 04’ 46”E, 144.53’ to a point, thence S08° 21’ 4.6”E, 100.02” to a point,
thence S08° 18’ 46”E, 1.35,03’ to a point, thence S09° 42’ 46”E, 157.58’ to a
point, said point being the centerline intersection of NC Hwy 68 North and NC
Hwy 150, thence running with the centerline of NC Hwy 150 the following three
calls; S58° 40’ 1.4”W, 723.85’, thence S37° 50’ 14”W, 198.50’, thence S32° 48’
14”W, 168.30’ to a point, the point and place of beginning containing 48.033
Acres, more or less, according to survey dated January 26, 2001, last revised
July 6, 2001 by Land Solutions, PC (William F. Greco, Jr. NCPLS No. L-3867).



--------------------------------------------------------------------------------

INVESTORS TITLE INSURANCE COMPANY

A Stock Company

P.O. Drawer 2687

Chapel Hill, North Carolina 27515-2687

SCHEDULE A - CONTINUED

The land referred to is described as follows:

Being a portion of properly previously owned by Jerry M. Cooke and Phyllis H.
Cooke as recorded in Deed Book 2737, Page 767, Guilford County Registry and more
particularly described as follows:

Tract 2:

Beginning at a point in the centerline of Lisa Drive, thence N02° 45’ 47”E,
1232,60’ to a point on the Western margin of Lisa Drive, the Southeast corner of
Lot No. 1, Plat for Ada J. Parrish Heirs as recorded in Plat Book 88, Page 137,
thence with the centerline of Meadows Road, N80° 57’ 23”E, 1292.38’ to a
railroad spike in the centerline of Meadows Road, thence S01° 17’ 38”W, 32.53’
to a new iron rod on the Southern Right of Way line of Meadows Road, thence S01°
17’ 38”W, 11.41’ to an existing iron pipe, a corner with property owned by
Reggie K. Meadows as recorded in Deed Book 2307, Page 327, thence with said
Meadows S01° 24’53”W, 332.06’ to an existing iron pipe, thence new lines through
property previously owned by Jerry M. Cooke and Phyllis H. Cooke as recorded in
Deed Book 2737, Page 767, thence N88° 35’ 07”W. 280.00’ to a new iron rod,
thence S45° 17’ 30”W, 578,00’ to a new iron rod, thence S86° 40’ 53”W. 220.00’
to a new iron rod, thence S23° 34’ 02”W, 720.63’ to a new iron rod in the
Northern line of property owned by Kurt H. Kusche’ and Cindy L. Kusche’ as
recorded in Deed Book 5125, Page 1937, thence with said Kusche’ N83° 31’ 03”W,
100.00’ to an existing iron pipe, thence N83° 31’ 03”W, 28.91 to a point in the
centerline of Lisa Drive, the point and place of beginning, containing 19.318
Acres, more or less, according to survey dated January 26, 2001, last revised
July 6, 2001 by Land Solutions, PC (William F. Greco, Jr. NCPLS No. L-3867).

SAVE AND EXCEPT a triangular tract of land containing .004 Acres, more or less,
previously conveyed by Jerry M. Cooke and Phyllis H. Cooke to Nancy S. Parrish
as shown by Deed recorded in Book 3544, Page 619, in the Guilford County
Registry.



--------------------------------------------------------------------------------

EXHIBIT B

Shopping Center Site Plan



--------------------------------------------------------------------------------

Acknowledgment of Correct Legal Designation

The Bank of Oak Ridge acknowledges that the correct legal description is as
follows:

 

  a. The map attached hereto showing “Lot D” (52,272 square feet) (new Exhibit B
to the Lease).

 

  b. The legal description attached hereto showing “Lot D” (new Exhibit B-l to
the Lease).

 

BANK OF OAK RIDGE By:  

LOGO [g10436dsp_pg84a.jpg]

Date:   07/02/02 JPC MONROE, LLC By:  

LOGO [g10436dsp_pg84b.jpg]

Date:   07/15/02



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg85.jpg]



--------------------------------------------------------------------------------

EXHIBIT B-l

(Bank of Oak Ridge)

Lot D

BEGINNING at a point in the north margin of the variable right of way of NC
Highway 150, said point marking the easternmost corner of Parcel C described
above, and running thence from said BEGINNING point along the line of Parcel C
North 33° 34’ 45” West 196.99 feet to a point and North 53° 23’ 27” West 24.54
feet to a point marking the northernmost corner of Parcel C, and being in the
line of Parcel A; thence along the line of Parcel A along a curve to the left
having a radius of 171.00 feet, an arc length of 55.85 feet and a chord bearing
and distance of North 28° 15’ 27” East 55.60 feet to a point and North 18° 54’
02” East 35.91 feet to a point marking the southwest corner of Parcel E of Oak
Ridge Commons; thence along the south line of Parcel E South 80° 49’ 38” East
305.56 feet to a point in the west margin of the variable right of way of NC
Highway 68, said point marking the southeast corner of Parcel E; thence along
said right-of-way margin South 25° 10’ 03” West 146.44 feet to a point and South
61° 34’ 58” West 169.06 feet to the point of BEGINNING, containing 1.2 acres,
more or less.



--------------------------------------------------------------------------------

EXHIBIT C

Declaration



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg88a.jpg]

 

   LOGO [g10436dsp_pg88b.jpg] Prepared by and after recording return to:   
Margaret Shea Burnham, Esq.    Adams, Kleemeier, Hagan, Hannah & Fouts, PLLC   
Post Office Box 3463    Greensboro, NC 27402    STATE OF NORTH CAROLINA   
DECLARATION OF EASEMENTS,    COVENANTS AND RESTRICTIONS COUNTY OF GUILFORD   
FOR OAK RIDGE COMMONS

LOGO [g10436dsp_pg88c.jpg]

THIS DECLARATION OF EASEMENTS, COVENANTS AND RESTRICTIONS FOR OAK RIDGE COMMONS
(“Declaration”) is made and declared as of the 9 day of April, 2002, by JPC
MONROE LLC, a North Carolina limited liability company (“Declarant”), P.O. Box
345, Oak Ridge, North Carolina 27310.

RECITALS :

A. Declarant owns that certain parcel of real property consisting of a Shopping
Center Parcel and five (5) Outparcels (collectively the “Property”) located in
the Town of Oak Ridge, Guilford County, North Carolina, more particularly
described in Exhibit A attached hereto and as shown on a drawing attached hereto
as Exhibit A-1, together with any and all easements, appurtenances and common
areas described herein or on any plats to be recorded, and Declarant’s rights,
if any, in and to any property within the right of way of public roads, or
highways adjoining the Property. Declarant also owns certain adjacent parcels
more particularly described in Exhibit B attached hereto, upon which will be
located a portion of certain private utilities (the “Utilities Tract”).

B. Declarant deems it desirable to establish a general plan for the development,
improvement, operation and maintenance of the Shopping Center Parcel and
Outparcels as an architecturally consistent and integrated commercial
development and to establish and create certain covenants, conditions,
restrictions and easements under a general plan of development for the purposes
of enforcing, protecting and preserving the value, desirability, integrity and
attractiveness of the Property.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg89.jpg]

 

C. Declarant has entered into a lease with Lowe’s Food Stores, Inc. (the “Lowe’s
Lease”), which Lease contains certain use restrictions, use prohibitions and
exclusive rights of use in favor of Lowe’s that apply to the Shopping Center
Parcel and Outparcels, which restrictions, prohibitions and exclusive rights
Declarant desires to acknowledge in this Agreement.

NOW, THEREFORE, Declarant declares, covenants and agrees that the Property
described in Exhibit A and any improvements constructed thereon shall be held,
transferred, sold, conveyed, hypothecated, encumbered, leased, used, occupied
and improved subject to the following covenants, conditions, restrictions and
easements, which shall run with the land and every part thereof or interest
therein, and shall be binding upon all Owners, Tenants and other persons having
any right, title or interest in the Property or any part thereof, and their
heirs, successors and assigns and shall inure to the benefit of each Owner (and
any Tenant to the extent provided in the lease from any Owner to a Tenant)
having or acquiring any right, title or interest in or to any part of the
Property.

 

2



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg90.jpg]

 

ARTICLE I - DEFINITIONS

The following terms shall have the meanings set forth below, unless the context
clearly indicates otherwise. Unless otherwise noted, a definition applies to the
noun (singular and plural), verb and adjective forms of the defined term.

1. Access Roads shall mean all interior private roadways and private drive
easements in the Shopping Center providing access to the Parcels to and from the
public rights of way bordering the Property as shown on Exhibit A-1. The Access
Roads shall be easements located upon the Shopping Center Parcel. Access Roads
shall exclude the private access driveway for Declarant and its agents to access
the Private Utility Lines and Facilities.

2. Agreement or Declaration shall mean this Declaration of Easements, Covenants
and Restrictions for Oak Ridge Commons.

3. Building shall mean any enclosed structure placed, constructed or located on
a Parcel, together with any appurtenant canopies, awnings, supports, loading
docks, truck ramps, drive-through lanes, other outward extensions and any
outdoor sales area.

4. Building Area shall mean the entire area within the boundary lines of a
Parcel, subject to all applicable recorded restrictions, laws, ordinances,
regulations and restrictions, including, without limitation, all zoning
requirements, building setback requirements and the Oak Ridge Historic District
Overlay Regulations. Each Building Area on a Parcel shall be subject to a
designated cap on the Building square footage allocated by the Declarant for
that Parcel out of the Declarant’s total square footage for all Buildings on the
Property as determined by the Requirements, unless an Owner separately obtains
approval from the Town of Oak Ridge for increased square footage independent of
the existing cap on square footage pursuant to the Requirements.

 

3



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg91.jpg]

 

5. Common Area shall mean “Shared Common Area” or “Limited Common Area” as
defined herein.

6. Common Area Expenses mean the actual and estimated expenses to maintain and
manage the Shared Common Area located upon the Property incurred or to be
incurred in the ordinary course of business by the Declarant for the general
benefit of all Owners and Tenants, including ad valorem taxes incurred by the
Declarant resulting from title to the Shared Common Area being in Declarant’s
name, including the portion of the Shopping Center Parcel upon which the Access
Roads are located. Shared Common Area Expenses shall not include the expense to
install or maintain landscaped areas and sidewalks located within an Outparcel.

7. Declarant shall mean JPC Monroe LLC, a North Carolina limited liability
company, its successors and assigns.

8. Deed of Trust shall mean any first deed of trust or mortgage encumbering the
interest of an Owner of a Parcel, whether fee or leasehold.

9. Effective Date shall mean the date this Agreement is recorded in the Office
of the Register of Deeds of Guilford County.

10. Floor Area shall mean Space in a Building including vestibule and enclosed
dock areas, basements, mezzanines, ground floor, second floors and all other
portions of any Building or Space which is used for sales area, excluding any
basement, mezzanine or second floor areas, and utility or equipment rooms which
are used solely for storage or non-sales purposes and to which the public is not
admitted. Floor area shall be measured from the exterior surfaces of exterior
walls or store fronts and the center line of any common wall.

11. Limited Common Area shall mean those portions of the Shopping Center Parcel
that are not improved with Buildings which are designated herein or on any plat
to be recorded for the general use and convenience of the Owner and Tenants,
together with their

 

4



--------------------------------------------------------------------------------

respective authorized representatives, employees, customers and other invitees,
of just the Shopping Center Parcel. The Limited Common Area within the Shopping
Center Parcel shall include its parking lot and its lighting. The Limited Common
Area within the Shopping Center Parcel shall also include the landscaping and
sidewalks located upon the Shopping Center Parcel which are adjacent to the
Buildings located upon the Shopping Center Parcel, but shall not include the
landscaping and sidewalks adjacent to the Access Roads, which shall be deemed to
be Shared Common Area.

LOGO [g10436dsp_pg92.jpg]

12. Lowe’s Lease shall mean that certain Lease between Declarant and Lowe’s Food
Stores, Inc. under date of April 16, 2001.

13. Main Entrance Signage shall mean the signage at the two main entrance ways
to the Property identifying the Shopping Center as Oak Ridge Commons, as shown
on Exhibit E.

14. Mortgagee shall mean beneficiary, mortgagee or trustee under a Deed of Trust
and to the extent applicable, a fee Owner or lessor or sublessor of any Parcel
which is the subject of a lease under which any Owner becomes a lessee in a
so-called “sale and leaseback” or “assignment and subleaseback” transaction.

15. Outparcels shall mean Lots A through E of the Property as shown on Exhibit
A-1 as the same may be reconfigured from time to time, including any adjacent
lands owned by Declarant which from time to time may be annexed to Oak Ridge
Commons as described hereinbelow. When reference is made to an “Outparcel” or
any “Outparcel,” it shall mean any one or all of the Outparcels as the context
requires. Declarant reserves the right to record a plat substantially similar to
Exhibit A-1 and to amend or modify the plat in order to further subdivide any of
the Outparcels and to make such other modifications and amendments which do not

 

5



--------------------------------------------------------------------------------

materially affect the use of any Parcel by any person who is an Owner or Tenant
of an Owner of a Parcel at the time of recordation of any such amendment or
modification to the plat and in order to assure compliance with the
Requirements. Any such plat or amendment or modification to the plat may be
effectively executed and recorded in the Official Records only by Declarant and
shall not require the joinder of any other person. The Declarant may not modify
the Access Roads without the written consent of every person who is an Owner of
a Parcel at the time of any such modification.

LOGO [g10436dsp_pg93.jpg]

16. Owner shall mean the record holder of fee simple title to a Parcel, and its
heirs, personal representatives, successors and assigns, including any Mortgagee
acquiring title to a Parcel by foreclosure or deed in lieu of foreclosure, and a
vendee under an installment land sales contract, but shall exclude any Person
having an interest only as security for the performance of an obligation. If the
ownership of any Building constructed on a Parcel is severed from the ownership
of the Parcel, the Owner of the fee interest in the land, not the Building,
shall be deemed the Owner of the Parcel. If a Parcel is leased, the Owner of fee
title, not the Tenant, shall be deemed the Owner, regardless of the terms of the
lease. Owner includes Declarant for any Parcel owned or leased by Declarant.

17. Parcels shall mean the Shopping Center Parcel (Lot F) and all of the
Outparcels (Lots A-E) of the Property, as shown on Exhibit A-l or as the same
may be reconfigured from time to time. When reference is made to a “Parcel” or
any “Parcel,” it shall mean, generically, any one or all of the Parcels as the
context requires.

18. Party shall mean each signatory to this Agreement, and after compliance with
the notice requirements set forth in this Agreement, any successors and assigns
of a Party.

 

6



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg94.jpg]

 

19. Permittee shall mean any officer, director, employee, agent, contractor,
customer, vendor, supplier, invitee, licensee, or concessionaire of any Owner or
Tenant insofar as such Person’s activities pertain to the intended commercial
use of a Parcel and the Property. Among others, Persons engaging in the
following activities on the Property shall not be Permittees, except to the
extent such activity is protected under the Constitutions of North Carolina or
the United States: exhibiting any placard, sign or notice, distributing any
circular, handbill, placard or booklet; soliciting memberships or contributions
in or for any organization or entity; or parading, picketing or demonstrating,
without the express written consent of Declarant.

20. Person shall mean any individual, partnership, firm, association,
corporation, trust, limited liability company or other form of business or
governmental entity.

21. Private Utility Lines and Facilities shall mean the private wells and
private septic system to be installed by Declarant to provide water and sewer to
the Parcels.

22. Property shall mean and refer to that certain real property hereinabove
described as “Property” and such additions thereto as may hereafter be annexed
pursuant to the provisions of this instrument.

23. Public Utility Lines shall mean those lines and facilities for electricity,
gas, telephone and cable television installed within the boundary lines of the
Property.

24. Requirements shall mean the laws, ordinances, regulations and restrictions
contained in the Town Ordinance, the Conditional Use Zoning Ordinance approved
by the Town with respect to the Property, the Town Historic District Overlay
Regulations, any Certificate of Appropriateness issued by the Guilford County
Historic Preservation Commission and all other laws, regulations and ordinances
of Federal, State or local governmental authorities affecting the Property.

 

7



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg95.jpg]

 

25. Shared Common Area shall mean those portions of the Shopping Center Parcel
which are designated herein or on any plat to be recorded for the general use
and convenience of the Owners and Tenants, together with their respective
authorized representatives, employees, customers and other invitees, of the
Shopping Center Parcel and all Outparcels. The Shared Common Area shall include
the following: Access Roads, the Main Entrance Signage, the Storm Drainage
System, and all connections to Public Utility Lines, except those Public Utility
Lines which exclusively serve only a particular Parcel. Shared Common Area shall
include the landscaping and sidewalks adjacent to the Access Roads.

26. Shopping Center shall mean Oak Ridge Commons, the shopping center to be
developed on Exhibit A.

27. Shopping Center Parcel shall mean that portion of the Property shown as Lot
F on Exhibit A-1.

28. Space shall mean that area in a multi-tenant building that is separated by
demising walls and which a Tenant, and/or any subtenant, concessionaire, or
licensee of that Tenant, is entitled to use and occupy pursuant to a lease,
sublease, concession agreement, license, or other occupancy agreement.

29. Tenant shall mean any Person other than an Owner who is from time to time
entitled to the use and occupancy of any Parcel, Building, or a portion of a
Building on the Property under a lease, sublease, license, concession or other
occupancy agreement with the Owner hereof.

30. Town shall mean the Town of Oak Ridge, Guilford County, North Carolina, and
any and all agencies, departments or governmental bodies acting on behalf of the
Town.

 

8



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg96.jpg]

 

31. Utility Lines shall mean both “Private Utility Lines and Facilities” and
“Public Utility Lines” as defined herein.

ARTICLE II - GRANT OF EASEMENTS

1. Access Easement - Shopping Center Parcel.

a. Declarant does hereby confirm, ratify, establish, give, grant, bargain, sell
and convey for use by Declarant and each of the Owners of the Parcels, or any
portion thereof, and their respective tenants, subtenants, licensees, and each
of their respective employees, agents, independent contractors, customers, and
invitees, a nonexclusive perpetual easement appurtenant to each of the Parcels,
or any portion thereof, for ingress and egress to and from the Shopping Center
Parcel and the Outparcels over the Access Roads shown on Exhibit A- 1 (the
“Access Easement”). The Access Easement shall extend to Highway 68 and Highway
150. No building structures or obstructions shall be placed within the Access
Easement which would unreasonably interfere with or unreasonably obstruct the
free flow of traffic; provided, however, the Declarant may encroach into the
Access Roads to install concrete medians and islands, sidewalks, landscaping and
irrigation, and lighting provided any such encroachment does not materially
interfere with ingress, egress and regress over the Access Roads. Declarant
reserves for the Owner of the Shopping Center Parcel the right to alter, change
or relocate the Access Easement provided any such alterations, change or
relocation does not materially impair the access provided to any Parcel. Prior
to making any such alterations, change or relocation to the Access Easement, the
Owner of the Shopping Center Parcel shall give the Owners of each of the Parcels
notice of the work it intends to perform at least thirty (30) days prior to the
commencement of such work. Notwithstanding the foregoing, Declarant, for the
benefit of the Owner of the Shopping Center Parcel, and its respective
successors and assigns, reserves all other rights with regard to the Access
Easement, including specifically, without limitation, the following rights:

 

9



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg97.jpg]

 

i. The right to construct, install, use, inspect, maintain, repair and replace
water, sewer, storm sewer, surface water drainage, electric, gas and telephone
distribution lines and facilities and irrigation systems on, over, under, across
and through the Access Easement to provide such utilities and services to the
Shopping Center Parcel and Outparcels, including specifically, without
limitation, the right to grant easements to municipalities and public utilities
for any such lines and facilities;

ii. To temporarily use or cause to be withdrawn from use such portions of the
Access Easement as may be occasioned by installation, maintenance or repair of
either underground or overhead utility conduits, lines or facilities, or other
improvements on the Shopping Center Parcel; provided that, except in an
emergency, alternate means of access to any affected Outparcel shall be provided
at the expense of the Owner of the Shopping Center Parcel. All repairs will be
made and all underground utility lines, conduits and facilities will be
installed and completed and later repaired, if necessary, in such manner as will
least interfere with the use of the surface of the Access Easement; and

iii. The right to grant other nonexclusive access easements over the Access
Easement providing for the use of the Access Easement by others in common with
each of the Owners of the Shopping Center Parcel and Outparcels and to change
the boundaries of the Shopping Center Parcel, including such changes as may
increase or decrease the size of the Shopping Center Parcel.

 

10



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg98.jpg]

 

b. The Access Easement granted hereby is solely for the purpose of access and
other uses specifically provided for and shall not be construed to include any
grant of cross parking rights on the Shopping Center Parcel.

c. Declarant reserves and restricts access to the portion of the Private Utility
Facilities, including the access driveway from the Shopping Center Parcel to the
Utilities Tract, to designated agents and representatives only. No party having
rights to Shared Common Areas or Limited Common Areas on the Shopping Center
Parcel shall have any right of access to any of the component parts of the
Private Utility Facilities, other than the actual connections to the water and
sewer lines. This restriction on access applies to the portion of the Private
Utility Facilities located within the Shopping Center Parcel and to the portion
located on the Utilities Tract.

d. Declarant shall have the right, but not the obligation, to add an additional
access road from the Shopping Center Parcel to Meadows Road in the approximate
location shown on Exhibit A-1.

2. Access Easement - Outparcels.

a. Declarant does hereby confirm, ratify, establish, give, grant, bargain, sell
and convey for use by Declarant and each of the Owners of the Parcels, or any
portion thereof, and their respective tenants, subtenants, licensees, and each
of their respective employees, agents, independent contractors, customers and
invitees, a nonexclusive perpetual easement appurtenant to each of the Parcels,
or any portion thereof, for ingress and egress to and from the Shopping Center
Parcel and the Outparcels over the drive aisles and parking areas contained
within the Outparcels (the “Outparcel Access Easement”). No building structures
or obstructions shall be placed within the Outparcel Access Easement which would
unreasonably interfere with or unreasonably obstruct the free flow of

 

11



--------------------------------------------------------------------------------

traffic. The Owners of each of the Outparcels shall be responsible for
maintaining the portion of the Outparcel Access Easement contained within their
respective Outparcels in good order, condition and repair. The Owners of the
Outparcels shall

have the right to alter, change or relocate the Outparcel Access Easement as to
their respective Outparcel provided any such alteration, change or relocation
does not materially impair the access provided to any Outparcel or the Shopping
Center Parcel, Prior to making any such alteration, change or relocation to the
Outparcel Access Easement, the Owner of the affected Outparcel shall give the
Owners of each of the Outparcels and the Shopping Center Parcel notice of the
work it intends to perform at least thirty (30) days prior to the commencement
of such work. Notwithstanding the foregoing, Owners of the Outparcels, shall
have the following rights:

LOGO [g10436dsp_pg99.jpg]

i. The right to construct, install, use, inspect, maintain, repair and replace
water, sewer, storm sewer, surface water drainage, electric, gas and telephone
distribution lines and facilities and irrigation systems on, over, under, across
and through the Outparcel Access Easement to provide such utilities and services
to the affected Outparcel, including specifically, without limitation, the right
to grant easements to municipalities and public utilities for any such lines and
facilities;

ii. To temporarily use or cause to be withdrawn from use such portions of the
Outparcel Access Easement as may be occasioned by installation, maintenance or
repair of either underground or overhead utility conduits, lines or facilities,
or other improvements on the affected Outparcel; provided that, except in an
emergency, alternate means of access to any affected Outparcel shall be provided
at the expense of the Owner of the Outparcel performing such work. All repairs
will be made and all underground utility lines, conduits and facilities will be
installed and completed and later repaired, if necessary, in such manner as will
least interfere with the use of the surface of the Outparcel Access Easement.

 

12



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg100.jpg]

 

b. The Outparcel Access Easement granted hereby is solely for the purpose of
access and other uses specifically provided for and shall not be construed to
include any grant of cross parking rights on the Outparcels.

c. The rights of access granted with respect to the Outparcels shall be for
access from each respective Outparcel to the Shopping Center Parcel and from the
Shopping Center Parcel to each respective Outparcel. Accordingly, no right of
access is granted hereunder from any Outparcel to any other Outparcel.

3. Utility Easement.

a . Public Utilities.

Declarant hereby grants to each Owner of a Parcel, for the benefit of each and
their respective tenants, subtenants, licensees, and each of their respective
employees, agents, independent contractors, customers and invitees, a
nonexclusive perpetual easement to connect to the Public Utility Lines serving
each Owner’s Parcel which will be stubbed to the boundary lines of each Parcel
and a nonexclusive easement to use the common utility lines and mains installed
in the Access Roads. After completion of the construction, reconstruction or
relocation of any Public Utility Lines on a Parcel and upon the written request
of Declarant, the Owner of the Parcel on which the utility construction,
reconstruction or relocation occurred shall provide the Declarant with as-built
plans or an as-built survey correctly identifying the type and location of each
of the Public Utility Lines.

 

13



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg101.jpg]

 

b. Private Utilities.

Declarant agrees to construct on the Shopping Center Parcel and Utilities Tract
certain Private Utility Facilities to include a community well and a spray
irrigation septic field. Declarant hereby grants to each Owner of a Parcel, for
the benefit of each and their respective tenants, subtenants, licensees, and
each of their respective employees, agents, independent contractors, customers
and invitees, a nonexclusive perpetual easement to connect to the Private
Utility Lines and Facilities serving each Owner’s Parcel which will be stubbed
to the boundary lines of each Parcel; the right of any Owner, or other third
party to which Declarant agrees to provide water and/or sewer service, to
connect to the Private Utility Lines and Facilities shall be subject to the
Owner of a Parcel contracting with Declarant, or a third party designated by
Declarant to provide the water and sewer (the “Utilities Provider”), to pay the
rates and fees as and when approved from time to time by the North Carolina
Utilities Commission. If public water or sewer is hereafter available, at
Declarant’s sole option, the Declarant may, at any time, subject to 120 days
written notice, cease providing private water or sewer, or both, as the case may
be. In the event Declarant exercise this option, after the Parcels are connected
with public water and sewer service, the Declarant may close the Private Utility
Facilities and use the land described in Exhibit B for its own use as though the
land described in Exhibit B had never been a part of, or subject to, this
Agreement. Declarant shall maintain the Private Utility Lines and Facilities in
accordance with the Requirements at all times and shall, except in case of
emergency, notify the Owners of each of the Outparcels in advance of any
maintenance of the Private Utility Lines and Facilities which shall require a
temporary cessation of discharge of effluent from any Parcel. Owners agree to
cooperate with the reasonable requests of Declarant for access for repairs or
inspections in connection with furnishing water and sewer to a Parcel.

 

14



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg102.jpg]

 

c. Reserved Easement.

The Declarant reserves a twenty foot (20’) easement for utilities, landscaping,
irrigation and sidewalks along all Outparcels as shown on Exhibit A-1.

4. Storm Sewer and Drainage Easement. Each Owner hereby grants to each other
Owner a nonexclusive perpetual easement to drain surface storm waters over and
through the drainage patterns and storm water drainage systems (if any) that are
established from time to time on the Property (“Storm Drainage System”). The
Declarant shall be responsible for effecting necessary repairs and replacements
of the Storm Drainage System and maintaining the Storm Drainage System in good
order, condition and repair (such repairs, replacements and maintenance being
“Storm Drainage System Maintenance”), as a Shared Common Area Expense.

5. Temporary Construction Easement. Each Owner hereby grants to each other Owner
a temporary, nonexclusive easement for incidental encroachments upon the
granting Owner’s adjoining Parcel which may occur as a result of any
construction performed on the grantee Owner’s Parcel, so long as such
encroachments are kept within the reasonable requirements of construction work
expeditiously pursued and so long as the Owner utilizing any such easement
maintains in effect comprehensive commercial general liability insurance
providing coverage of at least $1,000,000 combined single limit for bodily
injury, death and property damage per occurrence and protecting the Owner of the
adjoining Parcel on which such encroachment is taking place from the risk
involved, from insurers admitted or qualified to do business in the State of
North Carolina and rated at the time such insurance is provided at least A/V as
that category is defined in the edition of A.M. Best’s Insurance Guide current
as of the Effective Date.

 

15



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg103.jpg]

 

6. Sign Easement. Declarant shall have the perpetual right to install, maintain,
replace and repair the Main Entrance Signage on the sign easements shown on
Exhibit E, or such other locations as Landlord establishes for Main Entrance
Signage adjacent to the entrances on Highway 150 and Highway 68. Declarant shall
also have such easements on any Parcel(s) as may be necessary to install,
maintain, replace, repair and provide utility service to any signs located or to
be located on such signs, together with the right to install and maintain
landscaping for such signs. Declarant shall install and maintain all such
signage in accordance with the Requirements, the Lowe’s Lease and the Design
Guidelines. The initial cost of the Main Entrance Signage shall be the sole cost
of Declarant. Each Owner or Tenant granted signage rights on the Main Entrance
Signage shall be responsible for the cost of its individual name/logo.
Maintenance of the Main Entrance Signage, including utilities and landscaping,
shall be a Shared Common Area Expense. The Declarant shall have the sole right
to determine which Owners or Tenants have the right to be included on the Main
Entrance Signage. All other signage including building signs, must comply with
the stricter of the Requirements or this Declaration, including Exhibit D. No
signage shall be installed without the Declarant’s consent.

7. Barriers and Traffic Control. No walls, fences or barriers of any sort or
kind shall be constructed or maintained in the parking areas of the Shopping
Center Parcel, or any portion thereof, which shall prevent or impair, in any
material respect, the use or exercise of any of the easements granted herein, or
the free access and movement, including, without limitation, pedestrian and
vehicular traffic over the Shopping Center Parcel or the Outparcels, provided,
however, that such reasonable traffic control as may be reasonably necessary to
guide and control the orderly flow of traffic may be installed.

 

16



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg104.jpg]

 

8. Construction. Notwithstanding anything else contained in this Agreement to
the contrary, the Owner of any Outparcel performing any work permitted by this
Agreement shall perform such work so as to create the least inconvenience to the
Shopping Center Parcel and other Outparcels as is reasonably possible. In
addition, the Owner of any Outparcel performing any such work permitted pursuant
to this Agreement will repair any damage to the Shopping Center Parcel and other
Outparcels caused by construction vehicles. Construction vehicles and
contractors, subcontractors and materialmen and their employees will not be
permitted by the Owner of any Outparcel to park on the Shopping Center Parcel
during any construction on any Outparcel. Any construction on the Outparcels
shall be performed in accordance with the Requirements, the Design Guidelines
(as hereinafter defined) and the Lowe’s Lease. During construction, all
Outparcels will have on site construction dumpsters and the site must be clean
and free of hazardous debris and trash.

ARTICLE III - MAINTENANCE RESPONSIBILITIES

1. Declarant’s Responsibility. The Declarant will maintain and keep in good
repair the Shared Common Area as a Common Area Expense as defined in Article V.
The Shared Common Area maintenance responsibility includes, but is not limited
to, the following:

a. all Access Roads and adjacent improvements, including sidewalks and
landscaping adjacent to the Access Roads;

b. access connections to Highway 68 and Highway 150;

c. landscaping within public rights-of-way abutting the Property and landscaping
buffers that are Requirements;

d. Main Entrance Signage and landscaping and lighting in connection with the
Main Entrance Signage;

e. snow removal from the Access Roads;

 

17



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg105.jpg]

 

  f. general maintenance and cleaning of the Access Roads, including paving,
re-paving, painting, re-painting, striping, re-striping and directional signage
(on pavement or free- standing);

 

  g. Storm Drainage System maintenance; and

 

  h. all other Shared Common Area maintenance.

2. Owner’s Responsibility. Each Owner shall maintain its Parcel and all
Buildings, canopies, awnings, structures, loading docks, truck ramps,
drive-through lanes and other outward extensions, easement areas located on its
Outparcel, parking areas and any other improvements on the Parcel, including
necessary repairs and replacements, at each Owner’s sole cost and expense;
owners shall not be obligated to maintain any Shared Common Areas located upon
an Outparcel. Each Owner shall install and maintain the sidewalks and
landscaping within its Outparcel in a manner consistent with the Design
Guidelines attached hereto as Exhibit D at the sole cost and expense of the
Owner of that Outparcel. No Owner shall permit the use of onsite storage
trailers, tents or other temporary facilities except during the construction
period. No Owner shall permit the use or storage of hazardous materials. All
Owner responsibilities shall be undertaken in a manner which is neat, clean and
safe. The Owner of each unimproved Outparcel shall maintain and mow the grass
pending construction and remove trash on such Outparcel on a regular basis and
keep such unimproved Outparcel in a neat, clean and safe condition prior to and
during construction of any improvements upon such unimproved Outparcel.

3. Standard of Performance. All maintenance will be performed in a manner
consistent with the Design Guidelines attached hereto as Exhibit D. Neither the
Declarant nor an Owner shall be liable for any damage or injury occurring on, or
arising out of the condition of, property which it does not own except to the
extent that it has been negligent in the performance of its maintenance
responsibilities hereunder.

 

18



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg106.jpg]

 

4. Default in Fulfilling Maintenance Responsibilities. In the event any
responsible party fails to properly fulfill its maintenance obligations
hereunder, then such failure shall be deemed a default under this Declaration;
however, such default shall not in any manner cause any easements to be revoked
as they shall exist in perpetuity. Except when entry is required due to an
emergency situation, the Declarant shall afford the Owner written notice and an
opportunity to cure the problem prior to entry as provided herein. The Declarant
and any nondefaulting party shall have the right to demand, in writing, sent by
certified mail, return receipt requested, that the defaulting party cure its
default. The notice of default shall specify in detail the specific nature of
the items which are not being properly maintained. If, within ten (10) days
after such notification, maintenance and/or repairs shall have not been brought
to acceptable standards or for such additional reasonable time if it reasonably
will take more time to perform said maintenance and repair and the defaulting
party actively and continuously pursues said maintenance and repair, the
Declarant or any nondefaulting party shall have the right to have the necessary
work done at the defaulting party’s expense and to enforce collection against
the defaulting party of all reasonable costs of such work, plus interest at the
lesser of sixteen percent (16%) or the highest rate allowed by North Carolina
law on such amount (prejudgment and post judgment) and any reasonable attorney’s
fees and costs actually incurred by the Declarant or any nondefaulting Owner in
collecting any monies advanced by the Declarant or any nondefaulting Owner for
such purpose; provided, however, the same shall not constitute a lien against a
defaulting Owner’s Parcel unless said claim is the subject of a final judgment
from an appropriate court of law. In the case of an emergency, the Declarant or
any non-defaulting party may cure the maintenance deficiency without having
given notice but notice shall be given as soon as reasonably practicable.

 

19



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg107.jpg]

 

ARTICLE IV - RIGHTS OF THE DECLARANT

1. Common Area. The Declarant, subject to the rights of the Owners and Tenants
set forth in this Declaration, will be responsible for the exclusive management
and control of the Shared Common Area and all improvements and landscaping
thereon.

2. Rules and Regulations. The Declarant may make and enforce reasonable rules
and regulations governing the use of the Common Area, which rules and
regulations will be consistent with the rights and duties established by this
Declaration. Such regulations and use restrictions shall be binding upon all
Owners, Tenants, occupants, invitees, permittees, and licensees, if any.

3. Enforcement. The Declarant may seek relief in any court for violations of
this Declaration or to abate nuisances. The Declarant has the right, but not the
obligation, to enforce county and municipal ordinances and will permit the
counties or municipalities to enforce ordinances on the Property for the benefit
of the Declarant.

4. Implied Rights. The Declarant may exercise any other right or privilege given
to it expressly by this Declaration and every other right or privilege
reasonably to be implied from the existence of any right or privilege given to
it herein or reasonably necessary to effectuate any such right or privilege.

5. Caps. The Declarant may impose a cap on Owners and Tenants for maximum square
footage of Buildings; maximum number of restaurant seats; maximum water usage
and any other caps necessary for Declarant to comply with Requirements,
including zoning permits and permits for the private spray irrigation field.

 

20



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg108.jpg]

 

ARTICLE V - ASSESSMENTS

1. Assessments. The Declarant is authorized to levy assessments (“Assessments”)
for any and all expenses incurred or anticipated to be incurred by the Declarant
in performing its responsibilities, exercising its rights and powers under this
Declaration, and maintaining the Shared Common Areas (including the Declarant’s
management fees) unless the expense is described herein as being the sole cost
and expense of Declarant. Each Owner is deemed to covenant and agree to pay its
pro rata share of these Assessments. This covenant is appurtenant to the land
and will pass to each Owner’s successors-in-title.

2. Determination of Amount of Assessments. Annually, the Declarant shall submit
an Assessment invoice to each Owner for its pro rata share of the Assessment,
including the management fee. “Pro rata” shall be defined as that Outparcel’s
share of acreage compared to the total acreage on Exhibit A (together with any
additional land annexed into the Shopping Center).

3. Delinquency and Payment. Any Assessment or installment thereof which is
delinquent for a period of fifteen (15) days shall incur a late charge in the
amount of four (4%) percent of the principal amount past due. All Assessments,
together with interest (at a rate determined by the Declarant from time to time,
at the lesser of sixteen percent (16%) or the highest rate allowed by North
Carolina law) as computed from the date the delinquency first occurs, late
charges (subject to the limitations of North Carolina law), costs, and
reasonable attorney fees, will be a charge on the land and will be a continuing
lien upon the Parcel against which each Assessment is made until paid. Each such
Assessment, together with interest, late charges, costs, and reasonable attorney
fees, will also be the personal obligation of the Person who was the Owner of
such Parcel at the time the Assessment arose, and, in the event of a transfer of
title, if expressly agreed, his or her grantee shall be jointly and severally
liable for such portion thereof as may be due

 

21



--------------------------------------------------------------------------------

and payable at the time of conveyance, except no holder of a first lien Deed of
Trust who obtains title to a Parcel pursuant to the remedies provided in the
Deed of Trust shall be liable for unpaid Assessments which accrued prior to such
acquisition of title.

LOGO [g10436dsp_pg109.jpg]

No Owner may waive or otherwise exempt itself from liability to pay Assessments.
The obligation to pay Assessments is a separate and independent covenant on the
part of each Owner. No diminution or abatement of an Assessment or set-off will
be claimed or allowed by reason of any alleged failure of the Declarant to take
some action or perform some function required to be taken or performed by the
Declarant under this Declaration, or for inconvenience or discomfort arising
from the making of repairs or improvements which are the responsibility of the
Declarant, or from any action taken to comply with any law, ordinance, or with
any order or directive of any county, municipal or other governmental authority.

4. Special Assessments. The Declarant may levy a Special Assessment against any
Parcel to reimburse the Declarant for costs incurred in bringing the Parcel into
compliance with the provisions of the Declaration, any applicable Supplemental
Declaration, and the Declarant’s rules and regulations. Such Special Assessments
may be levied after notice to the Owner of the Parcel and an opportunity for
such Owner to respond.

5. Lien for Assessments. The Declarant shall have a lien against any Parcel to
secure payment of delinquent Assessments, including interest, late charges
(subject to the limitations of North Carolina law), and costs (including
attorneys fees). Such lien shall be prior and superior to all other liens,
except (a) the liens of all taxes, bonds, assessments, and other levies which by
law would be superior, and (b) the lien or charge of any first Deed of Trust of
record (meaning any recorded Deed of Trust with first priority over other Deed
of Trusts) made in good faith and for value. Such lien, when delinquent, may be
enforced by suit, judgment, and foreclosure in the same manner as mechanics’ and
materialmen’s liens under North Carolina law.

 

22



--------------------------------------------------------------------------------

LOGO [g104360164.jpg]

 

The sale or transfer of any Parcel will not affect the Assessment lien or
relieve such Parcel from the lien for any Assessments thereafter becoming due.
However, the sale or transfer of any Parcel pursuant to foreclosure of a first
Deed of Trust will extinguish the lien (but not the underlying obligation) as to
any installments of such Assessments which became due prior to such sale or
transfer. Where the holder of a first Deed of Trust of record or other purchaser
of a Parcel obtains title pursuant to foreclosure of the Deed of Trust, it will
not be personally liable for the share of the Assessments levied by the
Declarant against such Parcel which became due prior to such acquisition of
title.

6. Failure to Assess. The omission or failure of the Declarant to fix the
Assessment amounts or rates or to deliver or mail to each Owner an Assessment
notice will not be deemed a waiver, modification, or a release of any Owner from
the obligation to pay Assessments. In such event, each Owner will continue to
pay annual Assessments on the same basis as for the last year for which an
Assessment was made, if any, until a new Assessment is made, at which time any
shortfalls in collections may be assessed retroactively by the Declarant.

7. Exempt Property. Notwithstanding anything to the contrary herein, all
property dedicated to and accepted by any governmental authority or public
utility, including, without limitation, public streets, and public parks, if
any, is exempt from payment of Assessments.

8. Commencement of Expenses. No assessment shall be levied until the Shared
Common Area improvements have been constructed. Until such time, all Common Area
Expenses shall be the Declarant’s sole cost and expense and shall not be
assessed to the Owners, as more particularly set forth in Paragraph 11 (“No
Development Expenses”) hereunder.

 

23



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg111.jpg]

 

9. Cap on Assessments. When Declarant is entitled to commence assessments as set
forth hereinabove, Declarant shall notify the Owners of the operating expenses
incurred by the Declarant during any prior fiscal year and the current fiscal
year to date. Once the Declarant has maintenance records for an entire fiscal
year, thereafter the portion of the assessment reflecting actual Common Area
Expenses (excluding the management fee) shall not exceed a five (5) percent
increase over the assessments actually incurred for the prior fiscal year.
Expenses between the Declarant and the Owners shall be prorated for any partial
fiscal year.

10. Budget, Notice. After the right to levy assessments has commenced,
thereafter the Declarant will prepare a budget covering the estimated expenses
of the Shopping Center for the up-coming fiscal year for the items within the
Declarant’s area of responsibility at least 60 days prior to the beginning of
each fiscal year. At least thirty days prior to the beginning of each fiscal
year, the Declarant will deliver to each Owner a copy of the budget and a notice
of the amount of the Assessment to be levied against each Parcel for the
following year.

11. No Development Expenses. At no time shall the Declarant assess the Owners
with its cost of development or its cost to purchase, construct and install the
common area improvements, including all of the expenses set forth in Article V,
Paragraph 8 (“Commencement of Expenses”) hereinabove.

ARTICLE VI - ARCHITECTURAL STANDARDS, DESIGN GUIDELINES

1. General. No construction of any Building or structure, or exterior alteration
or modification thereof, whether now existing or hereafter constructed, no other
construction of any kind, and no landscaping, will take place except as approved
by the Declarant in compliance with this Article, the Design Guidelines attached
hereto as Exhibit D and the Requirements. Each Building constructed on the
Property shall be of first class quality construction and architecturally
designed so that its exterior elevations (including, without limitation, signs
and color) will be architecturally and aesthetically compatible and harmonious
with all other Buildings in the

 

24



--------------------------------------------------------------------------------

Shopping Center. Each Building on a Parcel shall comply with the permitted
Building Area, including the designated cap on square footage and any designated
cap on the number of seats in a restaurant.

LOGO [g10436dsp_pg112.jpg]

2. Architectural Review. Responsibility for administration of the Design
Guidelines and review of all applications and elevation drawings for
construction and modifications under this Article will be administered by
Declarant. Nothing contained herein will be construed to limit the right of an
Owner to remodel the interior of any Building constructed on its Parcel.

3. Guidelines and Procedures.

a. Procedure. Owners and Tenants shall submit site plans, front elevation
drawings, floor plans and each exterior elevation to the Declarant for review.

Owners and Tenants shall also submit a “color board” to the Declarant with
samples of the exterior materials to be employed.

Owners and Tenants shall also submit a rendering of any signage to be employed
including location, size, construction and colors.

b. Approval Process. Declarant shall review all completed applications within a
reasonable time.

4. Waiver of Future Approvals. The approval of the Declarant of any matter
requiring the approval and consent will not be deemed to constitute a waiver of
any right to withhold approval or consent as to any similar matter subsequently
or additionally submitted for approval or consent.

5. Variance. The Declarant may authorize variances from compliance with any of
its guidelines and procedures as it deems reasonable and appropriate.

 

25



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg113.jpg]

 

6. Limitation of Liability. Review and approval of any application or plans
pursuant to this Article is made on the basis of aesthetic considerations only
and the Declarant shall not bear any responsibility for ensuring the structural
integrity or soundness of approved construction or modifications, or for
ensuring compliance with building codes and other governmental requirements. The
Declarant shall not be held liable for any injury, damages or loss arising out
of the manner or quality of approved construction on or modifications to any
Parcel.

7. Enforcement. Any construction, alteration, re-building, additions,
renovations or other work (collectively “construction”) done in violation of
this Article will be deemed to be nonconforming. Upon written request from the
Declarant, the Owners will, at their own cost and expense, remove such
construction and will restore the land to substantially the same condition as
existed prior to the construction. Should an Owner fail to remove and restore as
required hereunder, the Declarant will have the right to enter the property,
remove the violation, and restore the property to substantially the same
condition as existed prior to the construction. All costs, together with the
interest at the lesser of sixteen percent (16%) or the highest rate allowed by
North Carolina law may be assessed against the Parcel and collected as a Special
Assessment pursuant to Article V.

Any contractor, subcontractor, agent, employee, or other invitee of an Owner who
fails to comply with the terms and provisions of this Article and the Design
Guidelines may be excluded by the Declarant from the Property. In such event,
the Declarant shall not be held liable to any Person for exercising the rights
granted by this paragraph.

In addition to the foregoing, the Declarant shall have the authority and legal
standing to pursue all legal and equitable remedies available to enforce the
provisions of this Article.

 

26



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg114.jpg]

 

ARTICLE VII - USES

1. Permitted Use. In conjunction with the sale of Parcels, Declarant may require
an Owner to use its Parcel for a specific use and no other (“Permitted Use”).
Such Permitted Uses may be recorded with the deed to the Parcel or as addenda to
this Agreement in the sole discretion of Declarant, and may not be amended
without the consent of the Owner to which the Permitted Use applies. When a
Parcel is subject to a Permitted Use, it shall be used for such Permitted Use
and no other without the written modification of the Permitted Use signed by the
Declarant and recorded in the Guilford County Registry. When a Parcel is not
subject to a Permitted Use, it may be used for any purpose not otherwise
prohibited by this Agreement, the Requirements or the Lowe’s Lease.

2. Prohibited Uses. No Parcel shall be used for the following uses:
(a) professional offices comprising more than twenty percent (20%) of the
Center, (b) a movie theater, (c) a cocktail lounge, tavern or bar; provided,
however, a bar in conjunction with a restaurant is allowed, (d) a health club or
spa with leased space of more than five thousand (5,000) square feet, (e) a
night club or discotheque, (f) any mobile home park, trailer court, labor camp,
junkyard, or stockyard (except that this provision shall not prohibit the
temporary use of construction trailers during periods of construction), (g) any
dumping, disposing, incineration, or reduction of garbage (exclusive of
dumpsters located in the rear or side designated locations of any building),
(h) an auction house operation or flea market, (i) any automobile, truck,
trailer, or R.V. sales, leasing, display or repair; provided, however, an auto
parts sales location is allowed, (j) any skating rink, bowling alley, game
rooms, arcades or bingo parlor, (k) any living quarters, sleeping apartments, or
lodging rooms, (1) any animal raising facilities or pet shop (except that this
prohibition shall not prohibit a pet shop or a veterinary clinic which is not
adjacent to the Demised Premises and is located in the easternmost bay of the
Center designated as “2205-E” on the

 

27



--------------------------------------------------------------------------------

site plan), (m) a mortuary, (n) any establishment renting, selling, or
exhibiting pornographic materials (“pornographic” shall not include “Playboy” or
similar magazines sold as incidental item(s)), (o) school or training
facilities; provided, however, children’s play centers and day care centers are
allowed, (p) a manufacturing or warehouse facility, (q) a nursing home, and (r)
any church. The use restrictions described in (a), (c), (l) and (o) shall not
apply to Outparcels.

LOGO [g10436dsp_pg115.jpg]

3. Exclusive Uses. In conjunction with the sale of Parcels or lease of Space,
Declarant may grant an Owner of the Parcel or the Tenant of any Space the
exclusive right within the Property to use its Parcel or Space for a specific
purpose (“Exclusive Use”). Such Exclusive Uses may be recorded as addenda to
this Agreement or contained in the lease of any Space in the sole discretion of
Declarant; and may not be amended without the consent of the Owner or Tenant (or
successor or assign) for whose benefit the Exclusive Use was granted. No Parcel
or portion thereof within the Shopping Center shall be used for any Exclusive
Use (other than the Parcel or Space so benefitted) so long as such Parcel or
Space is used for that Exclusive Use. Should such Parcel or Space cease to be
used for such Exclusive Use for one hundred twenty (120) days, then such
Exclusive Use shall terminate and be of no further force or effect and Declarant
shall have the right to grant such Exclusive Use to another Owner, prospective
Owner, Tenant or prospective Tenant; provided, however, that this provision
shall not apply to Lowe’s Food Stores, Inc., which is bound by the provisions in
its Lease with JPC Monroe, Inc. By purchasing or leasing property within the
Property, each Owner agrees to be bound by each Exclusive Use added from time to
time by Declarant as addenda to this Agreement or contained in the lease of any
Space, provided each Owner shall be notified by Declarant of such Exclusive Use,
but only to the extent that such Exclusive Use does not violate such Owner’s
Exclusive Use of its Parcel or materially interfere with such Owner’s actual use
of its Parcel, as such use exists at the times of recordation of such addenda.

 

28



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg116.jpg]

 

4. Lowe’s Lease Exclusive Use. Declarant has granted to Lowe’s Food Stores, Inc.
the following exclusive uses which uses shall be prohibited on other Parcels: a
food store or a food department, or for the sale for off-premises consumption of
groceries, produce, dairy products, meats, or bakery products, or any of the
foregoing; provided, however, that nothing contained herein shall prevent any
tenant in the Center from selling such products as an incidental part of its
other and principal business so long as (a) the total number of square feet
devoted by such tenant to the display for sale of such products does not exceed
ten percent (10%) of the total number of square feet of building area leased by
such tenant in the Center, or 1,000 square feet (including, in either such case,
one-half ( 1/2%) of the aisle space adjacent to any display area), whichever is
smaller; or (b) the tenant is primarily a restaurant selling freshly prepared
food for contemporaneous consumption on or off the tenant’s premises, including,
but not limited to, such stores as a pizza store, ice cream store, “Subway” type
sandwich store, and a “Dunkin Donuts” type donut store. Landlord agrees not to
engage in destructive competition. This covenant shall cease to be in force and
effect if Tenant, or a subtenant or assignee of Tenant, does not conduct a
business in the Demised Premises for the sale of groceries, produce, dairy
products, meats, bakery products, or any of them, for off-premises consumption
for a period of one hundred eighty (180) days or longer, except when such
failure is caused by strikes, labor disputes, casualty, or conditions beyond the
control of Tenant or its subtenant or assignee. Notwithstanding the above,
Landlord and Tenant agree that Landlord shall have the right to lease space for
a sandwich shop, bagel store, coffee, candy, yogurt store, florist, veterinary
clinic (located on the easternmost bay of the Center and designated as “2205-E”
on the site plan), and sit down restaurants (both in-line and/or on Outparcels).

 

29



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg117.jpg]

 

5. Exclusive Use Granted to Drug Store Outparcel. Declarant has granted, or
intends to grant, to a national drug store chain, its successors and assigns,
the following exclusive uses which uses shall be prohibited on Parcels other
than the Parcel sold or leased to a national drug store chain (“Drug Store
Outparcel”) within the Property: the sale of prescription drugs and operation of
a pharmacy (the “Drug Store Exclusive”). The Drug Store Exclusive shall not be
construed to prevent the sale of health and beauty aids and non-prescription
items by the Grocery Store Outparcel. The Drug Store Outparcel shall not violate
the Grocery Store Exclusive.

ARTICLE VIII - MISCELLANEOUS

1. Parking Lot Lighting. With respect to each of the Parcels which shall have
been developed and improved, with such improvements completed and in operation
and open for business (hereinafter, a “Developed Parcel”), the Owner of each
such Developed Parcel shall, at its own cost and expense, fully illuminate its
respective parking facilities from dusk to at least 11:00 p.m. each and every
day with lighting fixtures approved by Declarant and in compliance with the
Requirements. In the event the then current Owner of a Developed Parcel refuses
to comply with the provisions set forth in this paragraph, then the Declarant or
any other Owner of a Developed Parcel shall have the right to bring an action
for specific performance against such Owner of a Developed Parcel who shall be
in violation of the provisions of this paragraph in order to enforce the
provisions of this paragraph.

2. Compliance with Parking Space Requirements. The Owner of each Outparcel shall
have a sufficient number of parking spaces upon its Outparcel (or reconfigured
Outparcel if any Outparcel shall be subdivided or combined with any other Parcel
or Parcels or portions thereof) so that such Outparcel (or reconfigured
Outparcel) shall be in compliance with the number of off-street parking spaces
required by the Lowe’s Lease and all applicable Requirements. No cross parking
rights are granted hereunder.

 

30



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg118.jpg]

 

3. Commencement of Construction. Any Owner who purchases an Outparcel from
Declarant will begin construction of improvements to the Outparcel within twelve
(12) months of the acquisition of title from Declarant and will diligently
prosecute completion of construction with all reasonable speed.

4. Force Majeure. In the event any party hereto shall be delayed or hindered in
or prevented from the performance of any act required to be performed by it
under this Agreement by reason of acts of God, strikes, lockouts, unavailability
of materials, failure of power, prohibitive governmental laws or regulations,
riots, insurrections, war or other reason beyond its reasonable control, then
the time for performance of such acts shall be extended for a period equivalent
to the period of such delay. Lack of adequate funds or financial inability to
perform shall not be deemed to be a cause beyond the reasonable control of such
party.

5. Third Party Beneficiary Rights. Except for mortgages of the Parcels or any of
them, this Agreement is not intended to create, nor shall it be in any way
interpreted or construed to create any third party beneficiary rights in any
person hereto.

6. Covenant to Run with the Land; Remedies for Violation. It is the express
intention of the Declarant and all purchasers from Declarant that this Agreement
be a covenant to run with the land, encumbering each of the Parcels, and it
shall bind and inure to the benefit of the Owners of the Parcels, their
respective successors, assignees, grantees, mortgagees, tenants, invitees and
licensees as their interests may appear. No Parcel shall be further subdivided
without the written consent of Declarant. To the extent that any Parcel is
further subdivided with Declarant’s written consent, any and all parcels
resulting from the further subdivision of any

 

31



--------------------------------------------------------------------------------

Parcel shall be subject to the terms and provisions of this Agreement. In the
event of a violation of the covenants contained in this Agreement, the
nondefaulting party shall be entitled to all remedies permissible under North
Carolina law, including, without limitation, injunctive and declaratory relief.
Upon the sale and conveyance by the Owner of a Parcel of its entire interest
therein, such Owner shall automatically be deemed to be released of all
obligations thereafter arising under this Agreement.

LOGO [g10436dsp_pg119.jpg]

7. Insurance. Declarant and each Owner of an Outparcel, its successors and
assigns, shall keep in full force and effect through its ownership of a Parcel,
insurance policies for public liability insurance and property damage insurance
at its sole cost and expense. Public liability coverage shall be in the minimum
amount of $2,000,000 for a multiple accident, and $1,000,000 for a single
incident subject to increase every five (5) years to adjust for the purchasing
power of the U.S. Dollar according to the Consumer Price Index, the first
adjustment to be ten (10) years from the date of this Agreement. Copies of such
policies shall be delivered by the Owner of a Parcel to Declarant within twenty
(20) days after receipt of a written request for such copies. In the event one
of the Owners of a Parcel fails to maintain its respective public liability
insurance and property damage insurance, any nondefaulting Owner shall have the
right, within twenty (20) days after notification of the failure to maintain
insurance to the defaulting party, to purchase such insurance at the defaulting
Owner’s expense and to enforce collection against the defaulting Owner of all
reasonable costs of insurance premiums, plus interest at the legal rate on such
amount and any reasonable attorney’s fees and costs incurred by the
nondefaulting Owner in collecting any monies advanced by the nondefaulting Owner
for such premiums.

8. Representations and Warranties. Declarant represents and warrants: (i) that
the execution and delivery of this Agreement by Declarant has been fully
authorized by all necessary limited liability company action; (ii) that the
person signing this Agreement has

 

32



--------------------------------------------------------------------------------

the requisite power to bind Declarant; (iii) that to the best of Declarant’s
knowledge and belief, this Agreement is valid, binding and legal enforceable in
accordance with its terms; and (iv) all deeds of trust which encumber the
property have been subordinated to the operation and effect of this Agreement by
written instruments to be recorded in the Guilford County Registry

LOGO [g10436dsp_pg120.jpg]

9. Notices. Any notices required to be given pursuant to this Agreement shall be
deemed received upon delivery and/or delivery and refusal, if hand delivered or
if sent by (i) United States registered mail or United States certified mail -
return receipt requested, three (3) days later; or (ii) a nationally recognized
courier service (such as Federal Express), one (1) business day later at such
address as any of the Owners of a Parcel may hereafter specify in writing to the
other Owners of the Parcels. Such addresses may be changed by the giving of
written notice as provided in this paragraph. It is the responsibility of each
Owner and Tenant to advise Declarant of its current address, telephone number,
fax number and name of agent responsible for receiving notices.

10. Waiver. Except as provided herein, no waiver by any Owner of a Parcel or any
failure or refusal of an Owner of a Parcel to comply with its obligations under
this Agreement shall constitute a waiver of any other or subsequent failure or
refusal to so comply by a party. No waiver of the terms hereof shall be valid
unless in writing and signed by the party to be charged, and then only to the
extent therein set forth.

11. Loans. This Agreement shall not restrict any Owner’s right to assign or
convey its interest in its Parcel or in this Agreement as security for a loan
secured by its respective Parcel; provided, however, that any and all such
security interests encumbering any Parcel shall be subordinate and subject in
all respects to this Agreement. Any entity foreclosing on any such security
interests, or acquiring title by reason of a deed in lieu of foreclosure, shall
acquire title to the real property encumbered by the security interests subject
to all of the terms of this Agreement.

 

33



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg121.jpg]

 

12. Estoppel Certificate. At any time, and from time to time within thirty
(30) days after notice or request by the holder of any actual or proposed deed
of trust or ground lease affecting or intending to affect any Parcel, the Owner
of any other Parcel shall, upon request, execute and deliver to such mortgagee,
ground lessor or purchaser, a statement certifying that this Agreement is
unmodified and in full force and effect, or if there had been modifications,
that it is in full force and effect as modified in the manner specified in the
statement, and that to the knowledge of such Owner, there exists no default
under this Agreement or circumstances, which with the passage of time or the
giving of notice or both, would result in the existence of such default, other
than specified in such statement.

13. Breach Shall Not Permit Termination. No breach of this Agreement shall
entitle the Owner of any Parcel to terminate this Agreement, but such
limitations shall not affect in any manner any other rights or remedies which
any party may have hereunder by reason of any breach of this Agreement. Any
breach of this Agreement shall not defeat or render invalid the lien of any
mortgage or deed of trust, but this Agreement shall be binding upon and be
effective against any Owner of any Parcel whose title is acquired by
foreclosure, trustees’ sale, or otherwise.

14. Attorney’s Fees, Costs and Expenses. In any action or proceeding arising out
of this Agreement, the prevailing party in such action or proceeding shall be
entitled to recover from the other party thereto, the reasonable attorney’s fees
actually incurred by such other party on the basis of such party’s counsel’s
normal and customary hourly rates, including such fees in any bankruptcy
proceeding or in one or more appeals, court costs, filing fees, publication
costs and other expenses.

 

34



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg122.jpg]

 

15. Assignment. The rights and privileges of each Owner of a Parcel may be
collaterally assigned by such Owner to the holder of a deed of trust encumbering
such Parcel.

16. Not a Public Dedication. Nothing herein contained shall be deemed a gift or
dedication of any portion of the Property described herein to the general public
or for any public use or purpose whatsoever, it being the intent of the parties
that this Agreement shall be strictly limited to and for the purposes herein
expressed and shall be solely for the benefit of the Owners of the Parcels, or
any portion or portions thereof, and their respective heirs, successors and
assigns and successors in title to their respective properties.

17. Modification and Amendment. This Agreement may only be modified or amended
with the written agreement of Declarant and the Owner or Owners of the Parcels
to which such modification or amendment shall be applicable or which will be
affected in effect, and any such modification or amendment must be in writing
and recorded in the Office of the Register of Deeds of Guilford County, North
Carolina.

18. Severability. Invalidation of any one of these covenants or restrictions by
judgment or court order will in no way affect any other provisions, which
provisions shall remain in full force and effect.

19. Perpetuities. If any of the covenants, conditions, restrictions, or other
provisions of this Declaration are declared by a court to be unlawful, void, or
voidable for violation of the rule against perpetuities, then such provisions
shall be deemed to be reformed to vest the particular interest within 90 years
of the creation of the interest in compliance with the provisions of NCGS §
41-17.

 

35



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg123.jpg]

 

20. Cumulative Effect; Conflict. In the event of a conflict between the
provisions of this Declaration and the provisions of North Carolina law, then to
the extent that the provisions of North Carolina law cannot be waived by
Declaration, the North Carolina law controls.

21. Enforcement. Each Owner of a Parcel, or any portion or portions thereof, and
its respective heirs and/or successors and assigns and successors in title,
shall have the right to enforce, by any proceeding at law or in equity, the
easements and rights contained herein.

22. Caption Headings. The headings and captions used in this Agreement are used
for convenience only and shall not be deemed to limit, amplify or modify the
terms of this Agreement.

23. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of North Carolina.

24. Annexation. Additional land and common area within the area described in the
metes and bounds description attached hereto as Exhibit C and incorporated
hereby by reference may be annexed by Declarant in its sole discretion within
twenty (20) years of the date this Declaration is recorded.

25. Successor Declarant. At the option of the Declarant and the Owner of the
Shopping Center Parcel, the Declarant will assign its rights herein to the Owner
of the Shopping Center Parcel. Any assignment of Declarant’s rights shall be
binding upon, and shall be deemed accepted by, the Owners of the Outparcels. If
the Owner of the Shopping Center Parcel declines to serve as Successor
Declarant, the Declarant may assign its rights herein to either the Owners or to
a property owners’ association; provided, however, that any such assignment
shall provide that votes and expenses are allocated based upon each Owner’s
acreage compared to the total acreage in Exhibit A (together with any additional
land annexed into the Shopping Center). Each Successor Declarant shall have the

 

36



--------------------------------------------------------------------------------

right to assign the Declarant’s rights herein. No Successor Declarant shall be
liable for any act or omission of the Declarant or any other Successor
Declarant. If the Declarant or any Successor Declarant goes out of business and
fails to assign its rights as provided above, the Declarant’s rights herein
shall vest in the Owners as though an assignment had taken place with votes
allocated as follows: each Owner shall have one vote for each acre owned within
the Shopping Center. The total number of eligible votes shall be calculated
based upon the total number of acres in Exhibit A (together with any additional
land annexed into the Shopping Center) (the “Eligible Votes”).

LOGO [g10436dsp_pg124.jpg]

26. Consent. Lowe’s Food Stores, Inc. and Wachovia Bank join in this Declaration
to evidence their consent to the terms of, and to be bound by, this Declaration.

 

37



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg125.jpg]

 

IN WITNESS WHEREOF, Declarant has caused this Agreement to be executed under
seal this the day and year first above written.

 

JPC MONROE LLC, a North Carolina limited liability
company                                    (SEAL) By:  

LOGO [g10436dsp_125a.jpg]

Title:   Manager

NORTH CAROLINA

GUILFORD COUNTY

I, Margaret Shea Burnham, a Notary Public of the State and County aforesaid, do
hereby certify that Philip M. Cooke, Manager JPC MONROE LLC, a North Carolina
limited liability company, personally appeared before me this day and
acknowledged the due execution of the forgoing instrument on behalf of said
company.

Witness my hand and notarial seal this the 15th day of February, 2002.

 

 

LOGO [g10436dsp_125b.jpg]

  Notary Public My commission expires 6/24/05   LOGO [g10436dsp_125c.jpg]

 

38



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg126.jpg]

 

        LOWE’S FOOD STORES, INC. LOGO [g10436dsp_126a.jpg]   Attest:  

LOGO [g10436dsp_126b.jpg]

    By:  

LOGO [g10436dsp_126c.jpg]

    Secretary                          President

NORTH CAROLINA

DAVIE COUNTY

I, Shirley H. Smith, a Notary Public of said County and State, do hereby certify
that Curtis Oldenkamp personally appeared before me this day and acknowledged
that he is the      President of Lowe’s Food Stores, Inc., a North Carolina
corporation, and that by authority duly given, and as the act of the
corporation, the foregoing instrument was signed in its name by Curtis Oldenkamp
as its – President on behalf of and as the act of the corporation.

WITNESS my hand and official seal, this 22 day of March, 2002.

 

 

LOGO [g10436dsp_126d.jpg]

  Notary Public My Commission Expires: 2/5/06     LOGO [g10436dsp_126e.jpg]



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg127.jpg]

 

        WACHOVIA BANK, N.A. LOGO [g10436dsp_127a.jpg]   Attest:  

LOGO [g10436dsp_127b.jpg]

    By:  

LOGO [g10436dsp_127c.jpg]

    Asst. Secretary       Vice President

NORTH CAROLINA

GUILFORD COUNTY

I, Ruth M. Burnell, a Notary Public of said County and State, do hereby certify
that Churchill P. Brown III personally appeared before me this day and
acknowledged that he is the Vice President of Wachovia Bank, N.A., a North
Carolina corporation, and that by authority duly given, and as the act of the
corporation, the foregoing instrument was signed in its name by Churchill P.
Brown III as its Vice President on behalf of and as the act of the corporation.

WITNESS my hand and official seal, this 26 day of March, 2002.

 

 

LOGO [g10436dsp_127d.jpg]

  Notary Public My Commission Expires: 2/15/2003   LOGO [g10436dsp_127e.jpg]  



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg128.jpg]

 

EXHIBIT A

Lying in Oak Ridge Township, Guilford County, North Carolina, and being more
particularly described as follows:

BEGINNING at a point marking the centerline intersection of the variable rights
of way of NC Highway 150 and NC Highway 68 North, and running thence from said
BEGINNING point along the centerline of NC Highway 150 the following two calls:
South 58 40’ 14” West 723.85 feet to a point, and South 37 50’ 14” West 110.49
feet to a point; thence leaving said centerline and running North 67 33’ 28”
West 172.02 feet to a point; thence North 22 33’ 28” West 688.03 feet to a
point; thence North 22 26’ 32” East 414.42 feet to a point; thence North 67 26’
32” East 621.24 feet to a point in the west line of the property of (now or
formerly) Central Baptist Church (see Deed Book 2156, Page 185); thence along
Central Baptist Church’s west and south lines South 00 56’ 16” West 321.92 feet
to an existing iron pipe and South 89 12’ 00” East 295.09 feet to an existing
iron pipe; thence continuing South 89 12’ 00” East 26.45 feet to a point in the
centerline of the variable right of way of NC Highway 68 North, thence along
said centerline the following four calls: South 00 04’ 46” East 144.53 feet to a
point; South 08 21’ 46” East 100.02 feet to a point; South 08 18’ 46” East
135.03 feet to a point and South 09 42’ 46” East 157.58 feet to the point of
BEGINNING, containing 20.806 acres, more or less, and being shown on a boundary
survey for JPC Monroe, LLC, dated January 26, 2001, by Land Solutions, PC.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg129.jpg]

 

EXHIBIT A-1

(Drawing of Shopping Center Parcel and 5 Outparcels)



--------------------------------------------------------------------------------

LOGO [g10436dsp_130.jpg]

 



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg131.jpg]

 

EXHIBIT B

Lying in Oak Ridge Township, Guilford County, North Carolina, and being more
particularly described as follows:

Tract 1:

BEGINNING at an existing iron pipe marking the northwest corner of the property
of (now or formerly) Central Baptist Church (see Deed Book 2156, Page 185), and
running thence from said BEGINNING point along the church’s west line South 00
56’ 16” West 72.85 feet to a point; thence leaving the church’s west line and
running South 67 26’ 32” West 621.24 feet to a point; thence South 22 26’ 32”
West 414.42 feet to a point; thence South 22 33’ 28” East 357.51 feet to a
point; thence South 43 04’ 20” West 576.90 feet to a point in the north line of
(now or formerly) Lawrence C. and Laura J. Smith (see Deed Book 4512, Page
1158); thence along Smith’s north line South 85 47’ 44” West 101.88 feet to an
existing iron pipe marking the southeast corner of (now or formerly) Kurt H. and
Cindy L. Kusche (see Deed Book 5125, Page 1937); thence along Kusche’s east line
North 14 54’ 04” West 766.87 feet to an existing iron pipe marking Smith’s
northeast corner; thence along Smith’s north line North 83 31’ 03” West 60.79
feet to a new iron rod located South 83 31’ 03” East 100.00 feet from an
existing iron pipe in the east margin of the 60-foot right of way of Lisa Drive;
thence North 23 34’ 02” East 720.63 feet to an existing iron rod; thence North
86 40’ 53” East 220.00 feet to an existing iron rod; thence North 45 17’ 30”
East 578.00 feet to an existing iron rod; thence South 88 35’ 07” East 280.00
feet to an existing iron pipe in the west line of (now or formerly) Reggie K.
Meadows (see Deed Book 2307, Page 327); thence along Meadows’ west line South 22
17’ 14” East 397.36 feet to the point of BEGINNING, containing 24.048 acres,
more or less, and being shown on a survey for JPC Monroe, LLC, dated January 26,
2001, by Land Solutions, PC.

Tract 2:

BEGINNING at an existing iron pipe in the east margin of the 60-foot right of
way of Lisa Drive, said pipe being in the north line of the property of (now or
formerly) Kurt H. and Cindy L. Kusche (see Deed Book 5125, Page 1937), and
running thence from said BEGINNING point along said east margin North 03 43’ 43”
East 847.17 feet to a point; thence leaving said right-of-way margin and running
the following eight (8) courses and distances: (1) North 37 29’ 01” East 321.90
feet to a point; (2) North 77 21’ 43” East 238.16 feet to a point; (3) North 58
23’ 29” East 110.88 feet to a point; (4) South 87 27’ 02” East 299.69 feet to a
point; (5) South 47 27’ 37” East 190.96 feet to an existing iron rod; (6) South
45 17’ 30” West 578.00 feet to an existing iron rod; (7) South 86 40’ 53” West
220.00 feet to an existing iron rod and (8) South 23 34’ 02” West 720.63 feet to
an existing iron rod in the north line of the aforementioned Kusche; thence
along Kusche’s north line North 83 31’ 03” West 100.00 feet to the point of
BEGINNING, containing 11.860 acres, more or less, and being shown on a survey
for JPC Monroe, LLC, dated January 26, 2001, by Land Solutions, PC.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg132.jpg]

 

EXHIBIT C

Lying in Oak Ridge Township, Guilford County, North Carolina, and being more
particularly described as follows:

BEGINNING at an existing iron pipe marking the northwest corner of the property
of (now or formerly) Ronald L. Hedrick, as described in the deed recorded in
Book 4490, Page 29, and the northeast corner of (now or formerly) Lawrence C.
and Laura J. Smith, as described in the deed recorded in Book 4512, Page 1158,
and running thence from said BEGINNING point along Smith’s north line South 85
47’ 44” West 238.10 feet to a point; thence North 43 04’ 20” East 576.90 feet to
a point; thence South 22 33’ 28” East 330.52 feet to a point; thence South 67
33’ 28” East 172.02 feet to a point in the centerline of the variable right of
way of NC Highway 150; thence along said centerline South 37 50’ 14” West 88.01
feet to a point and South 32 48’ 14” West 168.30 feet to a point; thence leaving
said centerline and running North 30 28’ 46” West 29.74 feet to an existing iron
pipe; thence continuing North 30 28’ 46” West 191.95 feet to an existing bent
iron pipe marking the northeast corner of the aforementioned Ronald L. Hedrick
(see Deed Book 4490, Page 29); thence along Hedrick’s north line South 85 55’
30” West 185.14 feet to the point of BEGINNING, containing 3.179 acres, more or
less, and being shown on a boundary survey for JPC Monroe, LLC, dated
January 26, 2001, by Land Solutions, PC.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg133.jpg]

 

EXHIBIT D

(Design Guidelines)

The intent of this document is to outline the design parameters for the
development known as Oak Ridge Commons as described below. Users of these
guidelines are advised that the Guilford County Historic Preservation Commission
(hereafter referred to “GCHPC”) must issue an approved Certificate of
Appropriateness before any work can begin or permits_ issued. This applies to
initial construction plus any exterior modifications made thereafter.

Oak Ridge Commons

Adherence to these guidelines is intended to present a coherent and consistent
character for the development that will benefit the Owners, the Tenants, and the
community. These following standards are set forth for all Owners and Tenants,
including in-line shops on the Shopping Center Parcel and Outparcels as
applicable.

Refer to the Conditional Use Permit 44-98 approved by the Town of Oak Ridge, NC
for permitted uses, a copy of which is attached hereto as Exhibit D-1. Also
refer to additional restrictions set forth by the Oak Ridge Historic District
Design Guidelines.

The Declarant, as defined in the Declaration, will administer these guidelines.
The Declarant’s approval will be required before the plans can be submitted to
the Guilford County Historic Preservation Commission and to the Town of Oak
Ridge Planning Department.

SITE LIGHTING

All site lighting shall conform to the following guidelines:

1. Parking lot lighting shall be metal halide, pole mounted, fixtures with a
minimum average illumination level of 2.5 footcandles and maximum level of 7.5
footcandles per square foot. Poles shall be painted aluminum (color to be
selected by Declarant), mounted on concrete bases or within islands and
extending no more than 30’ in height. The intent is to employ the same fixture
throughout the development including Outparcels.

2. Additional building facade lighting, i.e. burial lights, wall mounted sconce
fixtures, sidewalk lighting etc. will be selected by the Declarant.

SCREENING

The following restrictions apply in order to screen potentially offensive or
unsightly elements:

1. All dumpsters or trash bins shall be located on the site in the most
inconspicuous spot as is feasible and in no case closer than 50’ to any public
street or closer than 10’ to an interior property line. Trash bins or dumpsters
shall be screened on three sides by Boral’s French Quarter brick walls (7’-0”
high) and opaque doors on the front.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg134.jpg]

 

2. Service / utility areas must be screened from view with masonry walls or
landscaping. Locations and proposals will be subject to approval by the
Declarant.

3. All roof-top mechanical equipment shall be screened from view from any
adjacent public right-of-way using parapet walls, roof elements, screens or
wells.

4. Ground mounted mechanical units shall be screened using masonry walls or
landscaping. Subject to approval by the Declarant.

5. No outside storage buildings, displays or structures are permitted within the
development.

UTILITIES

1. All service utilities serving each lot shall be located underground.

2. Any satellite transmitting or receiving equipment (i.e. antennas, dishes)
shall be screened or placed out of view of any adjacent right-of-way. Satellite
dishes shall not exceed 24” in diameter.

DRIVES/ ENTRANCES / SIDEWALKS

The following guidelines specify the conditions to be met at each entrance
drive. Refer also to Landscaping and Signage Guidelines contained in Oak Ridge
Historic District Design Guidelines.

1. Driveway entrances for each lot shall be constructed of Bomanite, Increte, or
other comparable material approved by Declarant. This paved entrance area shall
extend approximately 12’ into the Outparcel from the interior side of the
sidewalk and extend the entire width of the driveway entrance. The material
pattern shall be approved by the Declarant. Uniformity and consistent design is
the goal of the development.

2. Sidewalks shall be installed as shown on Exhibit A-1 attached to this
Declaration. Sidewalks shall be installed adjacent to the curb and shall be four
feet wide. Sidewalks shall be constructed out of material approved by Declarant.

 

2



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg135.jpg]

 

LANDSCAPING

All Owners of the Outparcels shall comply with the landscaping requirements as
determined by the Development Ordinance of the Town of Oak Ridge (Oak Ridge
Historic District Design Guidelines) and the Oak Ridge Commons Landscape
Guidelines, a copy of which is attached hereto as Exhibit D-2. Owners shall
submit a landscape plan for review and approval by Declarant and the GCHPC.
Owners are encouraged to avoid use of Bradford Pear trees and Leyland Cypress
trees. The intent of the following guidelines are to create a consistent
planting theme in terms of plant type, size and character. Tree and shrubs types
will be selected for the street yard area and building landscaping areas develop
a consistent character.

1. To the maximum extent practical, buildings will have a 3’ foundation planting
area on all sides.

2. The Owners of the Outparcels shall install and maintain landscaped areas with
their boundaries on a consistent basis as necessary to achieve an attractive,
well-kept appearance. Maintenance shall include replacing dead or damaged
plants, re-mulching landscape areas and mowing.

3. Low level landscape lighting is permitted within the properties and
encouraged by the Declarant.

PAVING

All parking areas shall be defined by concrete curb and gutters as required by
the Town of Oak Ridge and paved with asphalt. Striping of the parking areas
shall be delineated with white paint.

SIGNAGE

The intent of these guidelines is to project a compatible image of scale,
materials, color, etc. throughout the development. All signage must conform to,
and be approved in accordance with, the Oak Ridge Historic District Design
Guidelines. These guidelines do not apply to the main entrance signage which is
governed by the Declaration.

1. Freestanding Signage - one free-standing monument sign is permitted for each
outparcel Lot.

 

  A. The sign shall be in compliance with height and length restrictions imposed
by the GCHPC and shall be constructed employing the dominant brick used on the
main structure.

 

3



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg136.jpg]

 

  B. The design and layout of the sign shall be subject to approval by the
Declarant.

 

  C. The street number of the property in block letters consistent with the
shopping center shall be incorporated into the sign sized in accordance with the
standards adopted by the Declarant.

 

  D. Illumination of sign shall be external with ground mounted floodlights.

 

  E. All signage is subject to review and approval by the Declarant and must
comply with the applicable Oak Ridge Historic District Design Guidelines and
approved by the GCHPC.

 

  F. Materials and design shall be consistent with the building and design.

 

  G. Neon is strictly prohibited as a signage accent or illumination for logos
or graphics.

2. Building Mounted Signage - one wall of the individual building or shop may
have one sign identifying the business / name. On a corner lot, two building
mounted signs are permitted. The Declarant shall designate which lots constitute
“corner” lots.

 

  A. The sign shall be sized and located in accordance with the Oak Ridge
Historic District Design Guidelines and as approved by the Declarant and the
GCHPC.

 

  B. The design and layout of the sign shall be subject to approval by the
Declarant.

 

  C. All signage is subject to review and approval by the Declarant and GCHPC.

3. Prohibited Signage - The following elements are expressly prohibited from the
development:

 

  A. Flashing Signage.

 

  B. Temporary signs, i.e. banners, without prior written approval by the
Declarant. Tenants will be allowed to display a temporary “announcement” sign
during construction and 30 days after store opening.

 

  C. Flagpoles.

 

4



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg137.jpg]

 

BUILDINGS

The following architectural guidelines are intended to set forth guidelines
detailing compatible materials, textures and shapes. (It is extremely important
to note that one of the major goals of these guidelines is to ensure
compatibility with the historically significant Oak Ridge Military Academy
located across Highway 68 from the development. With that in mind, we would
encourage any prospective tenant’s design team to visit the site and strive to
design a structure that will be architecturally compatible and complementary to
the existing Oak Ridge Military Academy buildings.)

1. All Outparcel buildings shall project no higher than 25’-0”. Drugstores are
allowed to project 25’-0” for 80% of the facade and no more than 34’-0” at the
highest point for the remainder of the facade.

2. A minimum of 30% of the opaque material on each facade shall be brick.
Tenants are required to use the brick and mortar color selected for the shopping
center (Borel’s French Quarter has been formally adopted by the shopping
center). Brick and mortar substitutions will be considered only if availability
unduly impacts the construction schedule. Substitutions should closely resemble
the approved materials in color, texture and finish. Substitutions must be
approved by the Declarant.

3. Glass shall account for no more than 50% of the material on any facade.

4. Additional approved materials may include pre-cast concrete, textured
concrete masonry units, exterior insulation finish systems or tile.

5. All buildings shall incorporate a pitched roof or mansard as an element of
the design. Roof covering material shall be fiberglass shingles or metal roof of
natural colors. Proposed material and color samples will require approval by the
Declarant and the GCHPC using the Oak Ridge Historic District Design Guidelines.

6. Storefront systems shall be aluminum frame (painted white) with clear or
slightly tinted glass.

7. Drive-through service windows and menu boards are not permitted between the
principal building(s) and the street right-of-way along highway 150 street
frontage and Highway 68.

8. Refer to Conditional Use Permit 44-98 for additional restrictions.

 

5



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg138.jpg]

 

PROHIBITED MATERIALS

The following materials are expressly prohibited from being used in the
development:

1. Highly reflective / “mirrored glass”.

2. Unpainted wood, vinyl or hardboard siding. Painted or pre-finished wood,
vinyl or hardboard siding shall not exceed 15% of the total area of the facade.
(Note: painted or pre-finished materials are acceptable for trim areas, i.e.
soffits, rake trim, etc.)

3. Pre-finished metal and vertical siding or panels are prohibited. Pre-finished
metal trim (i.e. rake trim, eave trim and soffits are acceptable.

 

6



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg139.jpg]

 

EXHIBIT D-1

(Conditional Use Zoning Permit)



--------------------------------------------------------------------------------

LOGO [g10436dsp_140c.jpg]

 

LOGO [g10436dsp_140a.jpg]

GUILFORD COUNTY

Board of County Commissioners

P.O. Box 3427

GREENSBORO, NORTH CAROLINA 27402

TELEPHONE (336) 373-3351

FAX (336) 373-3209

September 18, 1998

REVISED LETTER (WITH ATTACHMENT)

Mr. Jerry M. Cooke

1690 NC 68 North

Oak Ridge, N.C. 27310

Re: Rezoning Case #44-98

Dear Mr. Cooke:

At its meeting on September 10, 1998, the Board of County Commissioners approved
your request to rezoning your property located in the northwest corner of NC 68
and NC 150 in Oak Ridge Township, being Guilford County Tax Map 6-274, Block
1118-N, Part of Parcel 2, approximately 21.7 acres, from RS-30 to CU-SC.

The uses and conditions are the same as approved by the Planning Board at its
July 15, 1998 meeting (revised letter listing uses and conditions attached) with
one additional stipulation: the incorporation of the schematic site plan. In
addition, the implementation of the rezoning is subject to issuance of a
Certificate of Appropriateness (COA) by the County Historic Preservation
Commission for the complete and detailed site plan based on the Oak Ridge
Historic District Design Guidelines and subsequent approval of the site plan by
the County Technical Review Committee.

 

Sincerely,

LOGO [g10436dsp_140b.jpg]

Norma H. Bodsford

Clerk to Board

Enclosure

 

cc:   

Jim Elza, Planning Director

Mul Wyman, Secretary, Planning Board

Jerry Nix, Chair, Guilford County Historic Preservation Commission

Julie Curry, Historic Preservation Planner



--------------------------------------------------------------------------------

LOGO [g10436dsp_141b.jpg]

 

LOGO [g10436dsp_141.jpg]

GUILFORD COUNTY

PLANNING AND DEVELOPMENT DEPARTMENT

CORRECTED LETTER

July 22, 1995

Jerry M. Cooke

1690 NC 68 North

Oak Ridge, NC 27310

 

RE: REZONING CASE #44-98

Dear Mr. Cooke:

Following a public hearing on July 15, 1998 requesting a conditional use
rezoning of your property, the Guilford County Planning Board approved the
request to rezone your property located in the northwest corner of NC 68 and NC
150 in Oak Ridge Township, being Guilford County Tax Map 6-374, Block 1118-N,
Part of Parcel 2, approximately 21.7 acres, from RS-30 to CU-SC.

The uses and conditions approved by the Planning Board are as follows:

USE(S): All uses permitted in the SC, Shopping Center District except for the
following uses which shall not be permitted in the shopping center nor any
outparcel (s) ;

 

1. Agricultural Production (livestock and crops)

 

2. Forestry

 

3. Athletic Fields

 

4. Coliseum or Stadium

 

5. Junked Motor Vehicles

 

6. Recycling Point

 

7. Satellite Dish/Communication Tower

 

8. Swimming Pool

 

9. Batting Cages

 

10. Bingo Games

 

11. Coin-Operated Amusement

 

12. Fortune Tellers Astrologers

 

13. Go-Cart Raceway

 

14. Golf Course, Miniature

 

15. Skating Rink

 

16. Cemetery or Mausoleum

 

17. Fraternity or Sorority (University or College related)

 

18. Automotive Parking (commercial)

 

19. Equipment Repair, light

 

20. Hotel or Motel

 

21. Motion Picture Production

 

22. Truck Utility Trailer Rental and Leasing, Light

 

23. Bar

 

24. Building Supply Sales {with storage yard)

 

25. Convenience Store (without gasoline pumps)

 

26. Manufactured Home Sales

 

27. Pawnshop

 

28. Recreational Vehicle Sales

Post Office Box 3427 • Greensboro, North Carolina 27402

Telephone: (336) 373-3334



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg142.jpg]

Jerry M. Cooke

July 22, 1998

Page 2

 

29. Service Station, Gasoline

 

30. Tire Sales

 

31. Truck Stop

 

32. Any uses from the TRANSPORTATION, WAREHOUSING AND UTILITIES Section

 

33. Automotive Parking (subject to Section 6-2 - Off-Street Parking, Stacking,
and Loading Areas)

 

34. Mixed Development

CONDITION(S): The following conditions shall apply to the shopping center site
and any outparcel(s):

 

1. One site access on NC Hwy 68 and one site access on NC Hwy 150 as shown on
the Oak Center site development schematic.

 

2. Oak Center site development schematic will comply with the Oak Ridge
Historical District Guidelines as outlined in the Guilford County Development
Ordinance and as further indicated as follows:

 

  a. General - the following are the principal impacts of the proposed shopping
center within the Oak Ridge Historic District:

 

  1. Traffic generation and road capacity

 

  2. Landscaping

 

  3. Parking layout and design

 

  b. Building Design and Construction

 

  1. The shopping center building and any other buildings shall be designed and
constructed so as not to overwhelm or compete with established buildings for
attention. New building designs that carry forward the basic historic theme of
simplicity, shun ostentation, and that maintain visual continuity between the
old and new are appropriate.

 

  2. It is not appropriate to use trademark building designs of franchise
establishments or to adopt themes unrelated to the historical traditions of Oak
Ridge.

 

  c. Siting - the placement of new construction on a lot in terms of setback
from the street and adjoining properties, spacing, orientation, and topography.

 

  1. Both the setback of any new buildings and the spacing between these
buildings and any existing adjacent structures shall conform to the patterns
established by nearby properties. New buildings may establish their own sense of
order as long as the effect is not discontinuous with or insensitive to the
siting patterns of nearby property.

 

  2. Design and site new construction to minimize disturbance to the building
site’s terrain and to the visual integrity of neighboring properties. Building
designs that require altering land forms to suit design preference are
inappropriate.

 

  d. Building Height and Width

 

  1. The height and width of any new buildings will be compatible with the
height and width of nearby existing buildings.

 

  2. Departure from the dominant height of principal buildings on an established
streetscape will be gradual.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg143.jpg]

Jerry M. Cooke

July 22, 1998

Page 3

 

  e. Site Access

 

  1. Vehicular entrances/exits to the site shall be a sufficient distance away
from the NC 150/Oak Ridge Road street intersection.

 

  2. Service access for delivery trucks shall not intrude on adjacent
properties.

 

  f. Parking - reducing the visual impact of parking is crucial to appropriately
integrated development within the Oak Ridge Historic District.

 

  1. The proposed parking area will be appropriately landscaped consistent with
Guilford County landscaping requirements and screened by features as terms
access drives, landscaping and/or buildings.

 

  2. To the maximum extent possible, parking shall not be permitted in front of
any structure.

 

  3. Parking shall be sufficiently screened from adjoining properties in the
Historic District.

 

  4. Clear and legible but unobtrusive signage, different types of textures of
paving materials, raised areas and other techniques will be used to clearly
define pedestrian zones within parking area and to direct the flow of both
vehicular and pedestrian traffic through the site.

 

  g. Roadworks - Because of the extreme sensitively of the Historic District to
its roads, construction, rerouting or widening of any public road must preserve
historic properties and structures in the district and must be compatibly
designed and landscaped to provide the greatest possible degree of protection to
the visual and historic integrity of the district.

This decision is final unless it is appealed in writing to the Clerk to the
Board of County Commissioners within fifteen (15) days of the July 15, 1998
Planning Board public hearing. If appealed, you will be notified by the Clerk to
the Board of County Commissioners of the place, date, and time of the public
hearing.

 

Very truly yours, LOGO [g10436dsp_143.jpg]

DeLacy M. Wyman, Secretary

Guilford County Planning Board

/1

 

cc: Norma Bodsford, Clerk to Board of County Commissioners



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg144.jpg]

 

EXHIBIT D-2

(Landscape Guidelines)

See attached map labeled “Streetscape Plan” and see attached guidelines for

“Landscaping of Outparcels”



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg145b.jpg]

 

LOGO [g10436dsp_145.jpg]

This map is not a certified survey and has not been reviewed by a local
government agency for compliance with any applicable land development
regulations.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg146.jpg]

 

SECTION 02900 - LANDSCAPING OF OUTPARCELS - Oak Ridge COMMONS 02-02

PART 1 - GENERAL

 

1.1 DEFINITIONS

 

  A. Balled and Burlapped Stock: Exterior plants dug with firm, natural balls of
earth in which they are grown, with ball size not less than diameter and depth
recommended by ANSI Z60.1 for type and size of tree or shrub required; wrapped,
tied, rigidly supported, and dram-laced as recommended by ANSI Z60.1.

 

  B. Container-Grown Stock: Healthy, vigorous, well-rooted exterior plants grown
in a container with well-established root system reaching sides of container and
maintaining a firm ball when removed from container. Container shall be rigid
enough to hold ball shape and protect root mass during shipping and be sized
according to ANSI Z60.1 for kind, type, and size of exterior plant required.

 

  C. Finish Grade: Elevation of finished surface of planting soil.

 

  D. Manufactured Topsoil: Soil produced off-site by homogeneously blending
mineral soils or sand with stabilized organic soil amendments to produce topsoil
or planting soil.

 

  E. Planting Soil: Native or imported topsoil, manufactured topsoil, or surface
soil modified to become topsoil; mixed with soil amendments.

 

  F. Subgrade: Surface or elevation of subsoil remaining after completing
excavation, or top surface of a fill or backfill, before placing planting soil.

 

1.2 QUALITY ASSURANCE

 

  A. Installer Qualifications: A registered Landscape Contractor whose work has
resulted in successful establishment of exterior plants.

 

  1. Installer’s Field Supervision: Require Installer to maintain an experienced
full-time supervisor on Project site when exterior planting is in progress.

 

  B. Topsoil Analysis: Furnish soil analysis by a qualified soil-testing
laboratory stating percentages of organic matter; gradation of sand, silt, and
clay content; capacity deleterious material; pH; and mineral and plant-nutrient
content of topsoil.

 

  C. Provide quality, size, genus, species, and variety of exterior plants
indicated, complying with applicable requirements in ANSI Z60.1, “American
Standard for Nursery Stock.”

 

  D. Observation: Architect may observe trees and shrubs either at place of
growth or at site before planting for compliance with requirements for genus,
species, variety, size, and quality. Architect retains right to observe trees
and shrubs further for size and condition of balls and root systems, insects,
injuries, and latent defects and to reject unsatisfactory or defective material
at any time during progress of work. Remove rejected trees or shrubs immediately
from Project site.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg147.jpg]

 

1.3 WARRANTY

 

  A. Special Warranty: Warrant the following exterior plants, for the warranty
period indicated, against defects including death and unsatisfactory growth,
except for defects resulting from lack of adequate maintenance, neglect, or
abuse by Owner, or incidents that are beyond Contractor’s control.

 

  1. Warranty Period for Trees and Shrubs: One year from date of Substantial
Completion.

 

  2. Remove dead exterior plants immediately. Replace immediately unless
required to plant in the succeeding planting season.

 

  3. Replace exterior plants that are more than 25 percent dead or in an
unhealthy condition at end of warranty period.

 

1.4 MAINTENANCE

 

  A. Trees and Shrubs: Maintain for the following maintenance period by pruning,
cultivating, watering, weeding, fertilizing, restoring planting saucers,
tightening and repairing stakes and guy supports, and resetting to proper grades
or vertical position, as required to establish healthy, viable plantings.
Restore or replace damaged tree wrappings.

 

  1. Maintenance Period: One year from date of Substantial Completion.

 

1.5 TOPSOIL

 

  A. Topsoil: ASTM D 5268, pH range of 5.5 to 7, a minimum of 6 percent organic
material content; free of stones 1 inch or larger in any dimension and other
extraneous materials harmful to plant growth.

 

  1. Supplement with imported or manufactured topsoil from off-site sources when
quantities are insufficient. Obtain topsoil displaced from naturally
well-drained construction or mining sites where topsoil occurs at least 4 inches
deep; do not obtain from bogs or marshes.

 

1.6 INORGANIC SOIL AMENDMENTS

 

  A. Lime: ASTM C 602, agricultural limestone containing a minimum 80 percent
calcium carbonate equivalent and as follows:

 

  1. Provide lime in form of dolomitic limestone.

 

1.7 ORGANIC SOIL AMENDMENTS

 

  A. Compost: Well-composted, stable, and weed-free organic matter, pH range of
5.5 to 8; moisture content 35 to 55 percent by weight; 100 percent passing
through 1-inch sieve.

 

  B. Wood Derivatives: Decomposed, nitrogen-treated sawdust, ground bark, or
wood waste; of uniform texture, free of chips, stones, sticks, soil, or toxic
materials.

 

  C. Manure: Well-rotted, unleached, stable or cattle manure containing not more
than 25 percent by volume of straw, sawdust, or other bedding materials; free of
toxic substances, stones, sticks, soil, weed seed, and material harmful to plant
growth.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg148.jpg]

 

1.8 FERTILIZER

 

  A. Superphosphate: Commercial, phosphate mixture, soluble; a minimum of 20
percent available phosphoric acid.

 

  B. Commercial Fertilizer: Commercial-grade complete fertilizer of neutral
character, consisting of fast- and slow-release nitrogen, 50 percent derived
from natural organic sources of urea formaldehyde, phosphorous, and potassium in
the following composition:

 

  1. Composition: 1 lb/1000 sq. ft. of actual nitrogen, 4 percent phosphorous,
and 2 percent potassium, by weight.

 

  C. Slow-Release Fertilizer: Granular or pelleted fertilizer consisting of 50
percent water-insoluble nitrogen, phosphorus, and potassium in the following
composition:

 

  1. Composition: 10 percent nitrogen, 10 percent phosphorous, and 10 percent
potassium, by weight.

 

1.9 MULCHES

 

  A. Organic Mulch: Free from deleterious materials and suitable as a top
dressing of trees and shrubs, consisting of one of the following:

 

  1. Type: 3” Pine needles.

 

  2. Type: 3” Pine bark at building.

 

1.10 PLANTING SOIL MIX

 

  A. Planting Soil Mix: Mix topsoil with the following soil amendments in the
following quantities:

 

  1. Ratio of Loose Compost to Topsoil by Volume: 1:3.

 

  2. Weight of Commercial Fertilizer per 1000 Sq. Ft.: 1.

 

  3. Weight of Slow-Release Fertilizer per 1000 Sq. Ft.: 2.

PART 2 - EXECUTION

 

2.1 EXAMINATION

 

  A. Examine areas to receive exterior plants for compliance with requirements
and conditions affecting installation and performance. Proceed with installation
only after unsatisfactory conditions have been corrected. Locate all underground
utilities before digging.

 

  B. Protect structures, utilities, sidewalks, pavements, and other facilities,
and lawns and existing exterior plants from damage caused by planting
operations.

 

2.2 PLANTING BED ESTABLISHMENT

 

  A. Loosen subgrade of planting beds to a minimum depth of 12”. Remove stones
larger than 1” in any dimension and sticks, roots, rubbish, and other extraneous
matter and legally dispose of them off Owner’s property.

 

  1. Spread topsoil, apply soil amendments and fertilizer on surface, and
thoroughly blend planting soil mix.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg149.jpg]

 

  2. Spread planting soil mix to a depth of 4 inches but not less than required
to meet finish grades after natural settlement. Do not spread if planting soil
or subgrade is frozen, muddy, or excessively wet.

 

  B. Finish Grading: Grade planting beds to a smooth, uniform surface plane with
loose, uniformly fine texture. Roll and rake, remove ridges, and fill
depressions to meet finish grades.

 

  C. Restore planting beds if eroded or otherwise disturbed after finish grading
and before planting.

 

2.3 TREE AND SHRUB EXCAVATION

 

  A. Pits and Trenches: Excavate circular pits with sides sloped inward. Trim
base leaving center area raised slightly to support root ball and assist in
drainage. Do not further disturb base. Scarify sides of plant pit smeared or
smoothed during excavation.

 

  1. Excavate approximately two times as wide as ball diameter.

 

  B. Obstructions: Notify Architect if unexpected rock or obstructions
detrimental to trees or shrubs are encountered in excavations.

 

  1. Hardpan Layer: Drill 6-inch- diameter holes into free-draining strata or to
a depth of 10 feet, whichever is less, and backfill with free-draining material.

 

  C. Drainage: Notify Architect if subsoil conditions evidence unexpected water
seepage or retention in tree or shrub pits.

 

  D. Fill excavations with water and allow to percolate away before positioning
trees and shrubs.

 

2.4 TREE AND SHRUB PLANTING

 

  A. Set balled and burlapped stock plumb and in center of pit or trench with
top of root ball 1” above adjacent finish grades.

 

  1. Remove burlap and wire baskets from tops of root balls and partially from
sides, but do not remove from under root balls. Remove pallets, if any, before
setting. Do not use planting stock if root ball is cracked or broken before or
during planting operation.

 

  2. Place planting soil mix around root ball in layers, tamping to settle mix
and eliminate voids and air pockets. When pit is approximately one-half
backfilled, water thoroughly before placing remainder of backfill. Repeat
watering until no more water is absorbed. Water again after placing and tamping
final layer of planting soil mix.

 

  B. Set container-grown stock plumb and in center of pit or trench with top of
root ball 1” above adjacent finish grades.

 

  1. Carefully remove root ball from container without damaging root ball or
plant.

 

  2. Place planting soil mix around root ball in layers, tamping to settle mix
and eliminate voids and air pockets. When pit is approximately one-half
backfilled, water thoroughly before placing remainder of backfill. Repeat
watering until no more water is absorbed. Water again after placing and tamping
final layer of planting soil mix.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg150.jpg]

 

  C. Organic Mulching: Apply 3-inch average thickness of organic mulch extending
12 inches beyond edge of planting pit or trench.

PART 3 - SEEDING

 

3.1 SEED

 

  A. Grass Seed: Fresh, clean, dry, new-crop seed complying with AOSA’s “Journal
of Seed Technology; Rules for Testing Seeds” for purity and germination
tolerances.

 

  B. Seed Species: Rebel fescue or similar hybrid seed.

 

  C. Seed Species: Seed of grass species as follows, with not less than 95
percent germination, not less than 85 percent pure seed, and not more than 0.5
percent weed seed:

 

  D. Sod: Locally grown fescue with less than 20% bluegrass or other grass. No
Bermuda grass.

 

  E. Fertilizer

 

  1. Composition: 20 percent nitrogen, 10 percent phosphorous, and 10 percent
potassium, by weight.

PART 4 - MULCHES

 

  A. Straw Mulch: Provide air-dry, clean, mildew- and seed-free, salt hay or
threshed straw of wheat, rye, oats, or barley.

 

4.2 EROSION-CONTROL MATERIALS

 

  A. Erosion-Control Fiber Mesh: Biodegradable twisted jute or spun-coir mesh, a
minimum of 0.92 lb/sq. yd., with 50 to 65 percent open area. Include
manufacturer’s recommended steel wire staples, 6 inches long.

PART 5 - EXECUTION

 

5.1 LAWN PREPARATION

 

  A. Limit lawn subgrade preparation to areas to be planted.

 

  B. Newly Graded Subgrades: Loosen subgrade to a minimum depth of 4 inches.
Remove stones larger than 1 inch in any dimension and sticks, roots, rubbish,
and other extraneous matter and legally dispose of them off Owner’s property.

 

  1. Apply superphosphate fertilizer directly to subgrade before loosening.

 

  2. Thoroughly blend planting soil mix off-site before spreading or spread
topsoil, apply soil amendments and fertilizer on surface, and thoroughly blend
planting soil mix.

 

  a. Delay mixing fertilizer with planting soil if planting will not proceed
within a few days.

 

  b. Mix lime with dry soil before mixing fertilizer.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg151.jpg]

 

  3. Spread planting soil mix to a depth of 4 inches but not less than required
to meet finish grades after light rolling and natural settlement. Do not spread
if planting soil or subgrade is frozen, muddy, or excessively wet.

 

  a. Spread approximately one-half the thickness of planting soil mix over
loosened subgrade. Mix thoroughly into top 2 inches of subgrade. Spread
remainder of planting soil mix.

 

5.2 SEEDING

 

  A. Sow seed with spreader or seeding machine. Do not broadcast or drop seed
when wind velocity exceeds 5 mph. Evenly distribute seed by sowing equal
quantities in two directions at right angles to each other.

 

  1. Do not use wet seed or seed that is moldy or otherwise damaged.

 

  B. Sow seed at the rate of 6 lb /1000 sq. ft.

 

 

C.

Rake seed lightly into top  1/8 inch of topsoil, roll lightly, and water with
fine spray.

 

  D. Protect seeded areas with slopes exceeding 1:3 with erosion-control fiber
mesh installed and stapled according to manufacturer’s written instructions.

 

 

E.

Protect seeded areas with slopes not exceeding 1:6 by spreading straw mulch.
Spread uniformly at a minimum rate of 2 tons/acre to form a continuous blanket
1- 1/2 inches in loose depth over seeded areas. Spread by hand, blower, or other
suitable equipment.

 

  1. Anchor straw mulch by crimping into topsoil with suitable mechanical
equipment.

 

  2. Bond straw mulch by spraying with asphalt emulsion at the rate of 10 to 13
gal./1000 sq. ft. Take precautions to prevent damage or staining of structures
or other plantings adjacent to mulched areas. Immediately clean damaged or
stained areas.

PART 6 - Begin maintenance immediately after each area is planted and continue
until acceptable lawn is established, but for not less than the following
periods:

 

  1. Seeded Lawns: One year from date of Substantial Completion.

 

  B. Maintain and establish lawn by watering, fertilizing, weeding, mowing,
trimming, replanting, and other operations. Roll, regrade, and replant bare or
eroded areas and remulch to produce a uniformly smooth lawn.

 

  1. In areas where mulch has been disturbed by wind or maintenance operations,
add new mulch. Anchor as required to prevent displacement.

 

  C. Watering: Provide and maintain temporary piping, hoses, and lawn-watering
equipment to convey water from sources and to keep lawn uniformly moist to a
depth of 4 inches.

 

  1. Schedule watering to prevent wilting, puddling, erosion, and displacement
of seed or mulch. Lay out temporary watering system to avoid walking over muddy
or newly planted areas.



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg152.jpg]

 

  2. Water lawn at a minimum rate of 1 inch per week.

 

  D. Mow lawn as soon as top growth is tall enough to cut. Repeat mowing to
maintain specified height without cutting more than 40 percent of grass height.
Remove no more than 40 percent of grass-leaf growth in initial or subsequent
mowings. Do not delay mowing until grass blades bend over and become matted. Do
not mow when grass is wet. Schedule initial and subsequent mowings to maintain
the following grass height:

 

  1. Mow grass 2 to 3 inches high.

 

  E. Lawn Postfertilization: Apply fertilizer after initial mowing and when
grass is dry.

 

  1. Use fertilizer that will provide actual nitrogen of at least 1 lb/1000 sq.
ft. to lawn area.

 

  2. Schedule watering to prevent wilting, puddling, erosion, and displacement
of seed or mulch. Lay out temporary watering system to avoid walking over muddy
or newly planted areas.

 

  3. Water meadow at a minimum rate of 1/2 inch per week for 4 weeks after
planting.

 

6.2 SATISFACTORY LAWNS

 

  A. Satisfactory Seeded Lawn: At end of maintenance period, a healthy, uniform,
close stand of grass has been established, free of weeds and surface
irregularities, with coverage exceeding 90 percent over any 10 sq. ft. and bare
spots not exceeding 5 by 5 inches.

 

  B. Reestablish lawns that do not comply with requirements and continue
maintenance until lawns are satisfactory.

 

6.3 CLEANUP AND PROTECTION

 

  A. During exterior planting, keep adjacent pavings and construction clean and
work area in an orderly condition.

 

  B. Protect exterior plants from damage due to landscape operations, operations
by other contractors and trades, and others. Maintain protection during
installation and maintenance periods. Treat, repair, or replace damaged exterior
planting.

 

6.4 DISPOSAL

 

  A. Disposal: Remove surplus soil and waste material, including excess subsoil,
unsuitable soil, trash, and debris, and legally dispose of them off Owner’s
property.

END OF SECTION 02900



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg153.jpg]

 

EXHIBIT E

(Sign Easements)



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg154b.jpg]

 

EXHIBIT E

LOGO [g10436dsp_154.jpg]



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg155b.jpg]

 

LOGO [g10436dsp_155.jpg]



--------------------------------------------------------------------------------

LOGO [g10436dsp_pg156c.jpg]

 

LOGO [g10436dsp_156a.jpg]

KATHERINE LEE PAYNE, REGISTER OF DEEDS

GUILFORD COUNTY

201 SOUTH EUGENE STREET

GREENSBORO, NC 27402

* * * * * * * * * * * * * * * * * * * * * *

State of North Carolina, County of Guilford

 

The foregoing certificate of    Margaret Shea Burnham    Shirley H Smith    Ruth
M Burnell

A Notary (Notaries) Public is (are) certified to be correct. This instrument and
this certificate are duly registered at the date and time shown herein.

 

KATHERINE LEE PAYNE, REGISTER OF DEEDS By:  

LOGO [g10436dsp_156b.jpg]

  Deputy - Assistant Register of Deeds

* * * * * * * * * * * * * * * * * * * * * *

THIS CERTIFICATION SHEET MUST REMAIN WITH THE DOCUMENT



--------------------------------------------------------------------------------

EXHIBIT D

Procedure for Construction of Improvements

Subject to and as provided in Article 6 of this Lease, Tenant shall construct
Improvements on the Premises, including the construction of initial improvements
including a building containing no more than 6,686 square feet (the “Initial
Tenant Improvements”).

The Initial Tenant Improvements shall be constructed by Tenant, at Tenant’s cost
and expense, in substantial compliance with the plans and specifications
therefor to be prepared for Tenant in accordance with the following procedure:

1. Within thirty (30) days after execution of this Lease by Landlord and Tenant,
Tenant, at Tenant’s expense, shall proceed promptly to prepare complete and
final plans and specifications (the “Plans and Specifications”) for the Initial
Tenant Improvements, and shall submit the Plans and Specifications to Landlord
for its approval. Such final Plans and Specifications shall include
architectural design, exterior elevations and performance specifications for
HVAC, electrical, plumbing and fire protection. Within fifteen (15) business
days after the Plans and Specifications are submitted to Landlord, Landlord
shall inform Tenant in writing of any objections thereto. Tenant shall then have
fifteen (15) business days to propose in writing corrective amendments, which
Landlord shall accept or reject within the next fifteen (15) business days.
Landlord’s failure to inform Tenant of its objections within the applicable
fifteen (15) business day period shall constitute Landlord’s approval of the
Plans and Specifications.

2. Upon such approval (a) Tenant will cause the Plans and Specifications to be
filed, at Tenant’s sole cost and expense, with appropriate governmental agencies
in such form as necessary in order to obtain the necessary permits for the
construction of the Initial Tenant Improvements, and (b) Landlord and Tenant
shall initial two (2) sets of Plans and Specifications. Tenant shall have the
right to make any changes to the Plans and Specifications as may be required by
the appropriate governmental agencies subject to the approval of such changes by
Landlord, which approval shall not unreasonably be withheld with respect to any
required changes to portions of the Plan and Specifications related to the
design of the interior of the Improvements or the performance specifications for
HVAC, electrical, plumbing and fire protection; however, any required changes to
the exterior of the Improvements may be withheld by Landlord in its sole
discretion. Tenant shall use good faith efforts to obtain the necessary
approvals and permits for construction from the appropriate governmental
agencies within sixty (60) days after the execution of this Lease by Landlord
and Tenant.

3. Within fifteen (15) business days upon receipt of the necessary permits,
Tenant shall commence construction of the Initial Tenant Improvements (the
“Construction Start Date”) and shall diligently continue work on such
improvements until completion. The Initial Tenant Improvements shall be
constructed at Tenant’s sole cost and expense in a good and workmanlike manner
in accordance in all material respects with all requirements of codes,
ordinances, rules and regulations of all governmental agencies having
jurisdiction with respect to the construction thereof and consistent with the
Declaration, as defined in the Lease.



--------------------------------------------------------------------------------

4. Landlord agrees to cooperate with Tenant in providing the necessary access to
the Premises and the Shopping Center as required by Tenant and Tenant’s
contractors and construction personnel. Tenant shall not obstruct or interfere
with access to or use of the Common Areas of the Shopping Center.

5. Prior to commencement of construction, Tenant shall deliver to Landlord a
copy of the executed construction contract and, if Landlord shall require it, a
payment and performance bond in the amount of the cost of such construction. The
construction contract will be with a contractor licensed to do business in North
Carolina (hereinafter “Contractor”). Tenant shall also deliver to Landlord a
builder’s risk insurance policy naming Landlord as an additional insured in
accordance with Article 9 of this Lease.

6. If, after construction is begun, Tenant desires substantial changes in the
Plans and Specifications or substantial additions thereto, it shall serve upon
Landlord a statement thereof, together with appropriate plans and specifications
showing in detail the nature of the proposed changes or additions. Any change or
addition proposed by Tenant shall be deemed part of the Plans and Specifications
approved by both parties unless, within fifteen (15) business days after receipt
thereof, Landlord notifies Tenant that it refuses to accept the proposed change
or addition. Landlord may withhold its consent to any substantial exterior
changes to the Improvements in its sole discretion; however, Landlord shall not
unreasonably withhold its consent to any substantial interior changes to the
Plans and Specifications. Minor changes in the work or materials that do not
affect the general character of the Initial Tenant Improvements and do not
affect the exterior of the Improvements may be made in the Plans and
Specifications at any time without Landlord’s approval.

7. Upon completion of the Initial Tenant Improvements and any subsequent
alterations or improvements, Tenant shall furnish Landlord with contractor’s
affidavits, full and final waivers of liens and receipted bills covering all
labor and materials expended and used. The Initial Tenant Improvements and any
subsequent alterations or improvements shall comply with all insurance
requirements and all laws, ordinances, rules and regulations of all governmental
authorities and shall be constructed in a good and workmanlike manner. Tenant
shall permit Landlord to inspect construction operations in connection with the
Initial Tenant Improvements and any subsequent repairs, restoration, alterations
or improvements.

8. The Initial Tenant Improvements shall be deemed to be complete upon issuance
of a Certificate of Occupancy for the building constructed incident to the
Initial Tenant Improvements.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

Landlord’s Rules and Regulations

1. Tenant shall not obstruct the walks or any Common Areas with any thing or in
any manner whatsoever, and shall maintain any and all entrances, exits, walks,
corridors, docks, and facilities serving the Premises free and clear of any and
all dirt, accumulation of water, litter, refuse and hazardous conditions
whatsoever.

2. Tenant shall not display, sell or offer to sell goods, wares, or merchandise
in or about any part of the Shopping Center or Common Areas (including the
sidewalks or ceiling in front of the Premises) except the interior of the
Premises, and shall not solicit or conduct business in the Common Areas.

3. Tenant shall not leave, place or dispose of any refuse, garbage or thing
outside the Premises or elsewhere in the Shopping Center other than garbage or
refuse in containers or receptacles expressly designated by Landlord for that
purpose as and where so designated.

4. All refuse in and from the Premises, and from Tenant and those under its
control, shall be deposited in containers acceptable to Landlord and disposed of
in a manner and at times acceptable to Landlord. A refuse company selected by
the Landlord shall supply refuse removal service and Tenant shall timely pay for
such removal of its refuse as and when invoiced for the same.

5. Receiving, shipping, loading and unloading of merchandise, supplies and
fixtures by Tenant shall be done at times, places and in a manner acceptable to
Landlord.

6. Tenant shall not conduct, advertise, or suffer the occurrence of any auction
sale, bankruptcy sale, going-out-of-business sale, distress sale or the like at
the Premises or the Shopping Center.

7. Tenant shall keep the Premises clean and free of refuse at all times. Tenant
shall use pest extermination services as and when required and whenever Landlord
shall direct. Tenant shall keep all carpets in the Premises clean and free from
rips, ripples, tears and stains.

8. Tenant shall comply with all applicable laws and governmental authorities
regarding Sunday openings as said laws may from time to time appear and/or be
amended.

9. Tenant shall keep and maintain temperatures at the Premises sufficiently high
to prevent freezing of or interference of any flow in pipes in, at and about the
Premises.

10. Tenant shall not attach, display, or maintain on the outer walls, doors,
windows or roof of the Premises or any portion of the Shopping Center or Common
Areas any sign, awning, aerial, lettering matter or thing of any kind without
Landlord’s prior written consent, which consent Landlord may withhold in its
absolute discretion. No sign, display or lettering shall be employed by Tenant
unless the same conforms in all respects with the “Sign Criteria” provided



--------------------------------------------------------------------------------

by Landlord. Tenant shall conform to and abide by said “Sign Criteria” and shall
maintain and keep any and all sign, displays and/or lettering in good repair,
good appearance and good working order at all times and make all replacements
thereto as and when required to keep the same in such condition. Landlord shall
have the right to amend said “Sign Criteria” from time to time, and Tenant shall
fully comply with any such amendment. Unauthorized signs may be removed by
Landlord without notice or liability for damages.

11. Tenant shall not use any sound device which shall be deemed objectionable to
Landlord or other tenants, including but not limited to loud speakers,
microphones, transmitters, amplifiers or phonographs, and any sound system
operated or used within the Premises shall be harmonious with any system used by
Landlord with respect to the Common Areas of the Shopping Center.

12. Tenant shall not do anything which may damage the personal property of any
business or occupant at the Shopping Center or any part thereof or be a nuisance
to other tenants there.

13. All fixtures and/or trade fixtures installed by Tenant at the Premises shall
be new or thoroughly reconditioned.

14. The plumbing facilities, drains, and lines in or about the Premises and/or
the Shopping Center shall not be used for any other purpose by Tenant or anyone
under its control than for the purpose for which they are constructed, nor shall
Tenant put (or dispose of) any foreign substance therein of any kind (including
grease) other than that for which such facility was specifically designed or
permit such event to occur; and all cost and expense of repairing, replacing, or
restoring said facilities or equipment by reason of any breakage, stoppage, or
damage resulting from a violation of this provision shall be borne by Tenant.

15. Tenant shall not burn any trash or garbage of any kind in or about the
Premises, the Shopping Center or within one thousand (1,000) feet of the outside
property lines of the Shopping Center.

16. No radio, television, electronic games, electronic blood pressure
instruments or other health screening devices, or other similar device shall be
installed in or about the Premises without first obtaining Landlord’s consent in
writing in each instance. No aerial shall be erected on the roof or exterior
walls of the Premises or at or about the Shopping Center without, in each
instance, the prior written consent of the Landlord. Any aerial installed
without prior written consent of Landlord may be removed by Landlord without
notice at any time and without liability of any kind to Landlord, and if
Landlord consents to the installation of such an aerial, it shall be installed
in accordance with any and all applicable governmental requirements.

17. Soliciting for any reason in the Common Areas requires prior written
approval from Landlord.

18. Tenant shall not place decorations in or about any part of the Shopping
Center or Common Areas except the interior of the Premises.

 

2



--------------------------------------------------------------------------------

19. Tenant shall not use the Common Areas for any business purposes or special
events without Landlord’s prior written approval.

20. Tenant shall conduct and operate its business in a manner in keeping with
the dignity and reputation of the Shopping Center and shall make all reasonable
efforts to work harmoniously with other merchants in the Shopping Center. Tenant
shall not mislead or deceive the public. Tenant shall not impair the reputation
or dignity of the Landlord, the Shopping Center or the other tenants.

21. Tenant shall not have or acquire any property right or interest in or to any
name or distinctive designation (including logos, layout, or aerial photographs
of the Shopping Center) which may become identified or associated with Oak Ridge
Commons; all property rights and rights of use of such name or distinctive
designation shall be and remain the property of Landlord. Tenant shall not use
the name or distinctive designation of the Shopping Center in any way which
impairs the dignity of the Shopping Center or Landlord.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

Title Insurance Policy

 

4



--------------------------------------------------------------------------------

LOGO [g10436dsp_163a.jpg]   

INVESTORS TITLE INSURANCE COMPANY

A Stock Company

P.O. Drawer 2687

Chapel Hill, North Carolina 27515-2687

OWNER’S POLICY OF TITLE INSURANCE

  

SCHEDULE A

Policy Number  200104886G            Policy
Date  07/26/2001            Time  11:26 AM

Amount of Insurance $9,392,000.00

1. Name of Insured JPC Monroe LLC

2. The estate or interest in the land which is covered by this policy is: FEE
SIMPLE

3. Title to the estate or interest in the land is vested in the Insured.

4. The land herein described is encumbered by the following mortgage and
assignments, if any:

DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FINANCING STATEMENT
FROM JPC MONROE LLC, TO NEW SALEM, INC., TRUSTEE (S) FOR WACHOVIA BANK, N,A.,
DATED 7-25-2001, AND RECORDED 7-26-2001, AT 11:26 AM IN BOOK 005276 AT PAGE
000052, GUILFORD COUNTY RECORDS, NC, TO SECURE A NOTE OF $9,392,000.00.

and the mortgages, if any, shown in Schedule B hereof.

5. The land referred to in this Policy is in the State of NC County of Guilford
and described as follows:

SEE ATTACKED FOR THE CONTINUATION OF SCHEDULE A:

 

Issued through the Office of:

Investors Title Insurance Company

127 N. Greene Street, Ste. 100

PO Box 3565

Greensboro, NC 27402

Tel. (800)758-4842

Fax (800)659-3014

LOGO [g10436dsp_163b.jpg]

Authorized Countersignature

 

Page 1



--------------------------------------------------------------------------------

INVESTORS TITLE INSURANCE COMPANY

A Stock Company

P.O. Drawer 2687

Chapel Hill, North Carolina 27515-2687

Policy No. 200104886G

 

SCHEDULE B

EXCEPTIONS FROM COVERAGE

This Policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

I. The lien of the security instrument reflected in Item 4, Schedule A, if any
be shown.

II. The dower, curtesy, homestead, community property, or other statutory
marital rights, if any, of the spouse of any individual insured.

III.

1. Taxes for the year 2001, and subsequent years, not yet due and payable.

2. Easement (s) and/or Right(s) of way to Duke Power Company, recorded in Book
1361 at Page 565; Book 1455, Page 253; Book l674, Page 143; Book 1804, Page 279;
Book 1371, Page 36; Book 1384, Page 500; Book 1410, Page 566; Book 1735, Page
344; and Book 1804, Page 275.

3. Easement(s) and/or Right(s) of way to VYVX, Inc., recorded in Book 4585 at
Page 673.

4. Easement(s) and/or Right(s) of way to the North Carolina Department of
Transportation (Lisa Drive), recorded in Book 2721 at Page 671.

5. Easement(s) and/or Right(s) of way to Transcontinental Gas Pipe Line Co.,
recorded in Book 1292 at Page 235.

AS TO TRACT 1:

6. Title to that portion of insured premises within the right-of-way of NC
Highway 150 and NC Highway 68 North.

7. Rights of others thereto entitled in and to the continued uninterrupted flow
of stream located on insured premises.

8. Plat of survey by William F. Greco, Jr., RLS, dated 1-26-2001 and last
7-6-2001, shows overhead utilities and poles located on insured premise.

 

Page 2



--------------------------------------------------------------------------------

INVESTORS TITLE INSURANCE COMPANY

A Stock Company

P.O. Drawer 2687

Chapel Hill, North Carolina 27515-2687

Policy No. 200104886G

 

AS TO TRACT 2:

9. Title to that portion of insured premises within the right-of-way of Lisa
Drive and Meadows Road.

10. Memorandum of Lease in favor of Lowes Foods, Inc., recorded in Book 5224,
Page 1466.

AS TO TRACTS 1 AND 2:

11. Pending such time as the improvements contemplated upon insured premises
shall be commenced, liability under this policy is limited to the purchase price
paid for the land, but as and when the erection of such improvements shall be
commenced, liability hereunder shall increase, as the improvements progress, in
the amount of the cost thereof, up to the face amount of this policy.

12. No liability is assumed for possible unfiled mechanics’ and materialmen’s
liens.

13. UCC Financing Statement recorded 7-26-2001 at 11:27 a.m., in Book 5276 at
Page 0074.

 

Page 3



--------------------------------------------------------------------------------

INVESTORS TITLE INSURANCE COMPANY

A Stock Company

P.O. Drawer 2687

Chapel Hill, North Carolina 27515-2687

 

SCHEDULE A - CONTINUED

 

The land referred to is described as follows:

Being a portion of property previously owned by Jerry M. Cooke and Phyllis H.
Cooke as recorded in Deed Book 2737, Page 767, Guilford County Registry and more
particularly described as follows:

Tract 1:

Beginning at a point in the centerline of NC Hwy 150, thence N30° 28’ 46”W,
29,74’ to an existing iron pipe, said pipe being the Southeast corner of
property owned by Ronald L. Hedrick as recorded in Deed Book 4490, Page 29,
thence continuing with Hedrick N30° 28’ 46”W, 191.95’ to an existing iron pipe
(bent), the Northeast corner of the said Hedrick tract, thence with Hedrick’s
North line, S85° 55’ 30”W, 185.14’ to an existing iron pipe, the Northeast
corner of property owned by Lawrence C. Smith and Laura J. Smith as recorded in
Deed Book 4512, Page 1158, thence with said Smith, S85° 47’ 44”W, 339.98’ to an
existing iron pipe, the Southeast corner of property owned by Kurt H. Kusche’
and Cindy L. Kusche’ as recorded in Deed Book 5125, Page 1937, thence with
Kusche N14° 54’ 04”W, 766.87’ to an existing iron pipe, the Northeast corner of
said Kusche’ thence with Kusche’, N83° 31’ 03”W, 60.79’ to a new iron, rod,
thence new lines through property previously owned by Jerry M. Cooke and Phyllis
H. Cooke as recorded in Deed Book 2737, Page 767, N23° 34’ 02”E, 720.63’ to a
new iron rod, thence N86° 40’ 53”E, 220.00’ to a new iron rod, thence N 45° 17’
30”E, 578.00’ to a new iron rod, thence S88° 35’ 07”E, 280.00’ to an existing
iron pipe, a corner property owned by Reggie K. Meadows as recorded in Deed Book
2307, Page 327, thence with said Meadows, S22° 17’ 14”E, 397.36’ to an existing
iron pipe, the Southwest corner of said Meadows and Northeast corner of property
owned by Central Baptist Church as recorded in Deed Book 2156, Page 185, thence
with Central Baptist Church, S00° 56’ l6”W, 394.77’ to an existing iron pipe,
the Southwest corner of said Central Baptist Church, thence with Central Baptist
Church S89° 12’ 00”E, 295.09’ to an existing iron pipe, thence continuing S89°
12’00”E, 26,45’ to a point in the centerline of NC Hwy 68 North, thence running
with the centerline of NC Hwy 68 North the following four calls; S00° 04’ 46”E,
144,53’ to a point, thence S08° 21’ 46”E, 100.02” to a point, thence S08° 18’
46”E, 135,03’ to a point thence S09o 42’ 46”E, 157.58’ to a point, said point
being the centerline intersection of NC Hwy 68 North and NC Hwy 150, thence
running with the centerline of NC Hwy 150 the following three calls; S58° 40’
14”W, 723.85’, thence S37o 50’ 14”W, 198.50’, thence S32° 48’ 14”W, 168.30’ to a
point, the point and place of beginning, containing 48.033 Acres, more or less,
according to survey dated January 26, 2001, last revised July 6, 2001 by Land
Solutions, PC (William F. Greco, Jr. NCPLS No. L-3867).



--------------------------------------------------------------------------------

INVESTORS TITLE INSURANCE COMPANY

A Stock Company

P.O. Drawer 2687

Chapel Hill, North Carolina 27515-2687

 

SCHEDULE A - CONTINUED

 

The land referred to is described as follows:

Being a portion of property previously owned by Jerry M. Cooke and Phyllis H.
Cooke as recorded in Deed Book 2737, Page 767, Guilford County Registry and more
particularly described as follows:

Tract 2:

Beginning at a point in the centerline of Lisa Drive, thence N02° 45’ 47”E,
1232,60’ to a point on the Western margin of Lisa Drive, the Southeast corner of
Lot No. 1, Plat for Ada J. Parrish Heirs as recorded in Plat Book 88, Page 137,
thence with the centerline of Meadows Road, N80° 57, 23”E. 1292.38’ to a
railroad spike in the centerline of Meadows Road, thence S01° 17’38”W, 32.53’ to
a new iron rod, on the Southern Right of Way line of Meadows Road, thence S01°
17’ 38”W, 11.41’ to an existing iron pipe, a corner with property owned by
Reggie K. Meadows as recorded in Deed Book 2307, Page 327, thence with said
Meadows S01° 24’53”W, 332.06’ to an existing iron pipe, thence new lines through
property previously owned by Jerry M. Cooke and Phyllis H. Cooke as recorded in
Deed Book 2737, Page 767, thence N88° 35’ 07”W. 280.00’ to a new iron rod,
thence S45° 17, 30”W, 578.00’ to a new iron rod, thence S86° 40’ 53”W, 220.00’
to a new iron rod, thence S23° 34’ 02”W, 720.63’ to a new iron rod in the
Northern line of property owned by Kurt H. Kusche’ and Cindy L. Kusche’ as
recorded in Deed Book 5125, Page 1937, thence with said Kusche’ N83° 31’ 03”W,
100.00’ to an existing iron pipe, thence N83° 31’ 03”W, 28.91 to a point in the
centerline of Lisa Drive, the point and place of beginning, containing 19,318
Acres, more or less, according to survey dated January 26, 2001, last revised
July 6, 2001 by Land Solutions, PC (William F. Greco, Jr. NCPLS No. L-3867).

SAVE AND EXCEPT a triangular tract of land containing .004 Acres, more or less,
previously conveyed by Jerry M. Cooke and Phyllis H. Cooke to Nancy S. Parrish
as shown by Deed recorded in Book 3544, Page 619, in the Guilford County
Registry.



--------------------------------------------------------------------------------

NORTH CAROLINA   BANK OF OAK RIDGE   FIRST AMENDMENT TO LEASE GUILFORD COUNTY  

THIS FIRST AMENDMENT TO LEASE is entered into this the 13th day of September,
2005 by and between JPC MONROE, LLC (“Landlord”) and Bank of Oak Ridge
(“Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord and Tenant entered into a lease dated June 1, 2002 (the
“Lease”), whereby Landlord agreed to lease to Tenant certain property described
therein, as amended by a Boundary Line Agreement dated October 3, 2003, recorded
in Book 5961, Page 1359, Guilford County Registry (the “Premises”) of the
shopping center known as Oak Ridge Commons located at the intersection of
Highway 68 and Highway 150 in Oak Ridge, North Carolina (the “Shopping Center”);

WHEREAS, Landlord and Tenant desire to modify the Lease upon the terms and
conditions set forth herein.

NOW, THEREFORE, for and in consideration of valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Release of Portion of Exclusive Use. Tenant agrees to modify its exclusive
use set forth in Section 5.3 of the Lease. The first paragraph of Section 5.3 is
hereby amended and restated as follows:

5.3 Exclusive Use. Landlord covenants and agrees that, commencing with the date
this Lease is executed and continuing during the Term of this Lease, Landlord
shall not sell, lease, rent, use or occupy or suffer or permit to be used or
occupied, any part of the Shopping Center (other than the Premises) for the
operation of (i) a national bank or savings bank, state bank or savings bank,
state



--------------------------------------------------------------------------------

bank, savings and loan, credit union or other federally insured financial
institution, a trust company, a stand-alone “ATM” located outside a Tenant’s
business location, a loan production office, mortgage broker or other mortgage
office or company (except as specifically provided below) or a bank holding
company (the “Bank Exclusive Use”); provided, however, Tenant acknowledges and
agrees that the Bank Exclusive Use applies only to traditional retail banking
services conducted at a branch office and does not apply to financial and other
services which may be provided by a bank or another financial services
institution, such as insurance services or stock brokerage services; Tenant
further acknowledges that the Bank Exclusive Use does not apply to a mortgage
origination office owned and operated by Allen Tate Realtors (“Allen Tate”) in
connection with an Allen Tate real estate sales office; the Bank Exclusive Use
shall not apply to the use of an indoor stand-alone “ATM” machine by a tenant.
Tenant further acknowledges that Landlord has already entered into certain
leases, including a lease with Lowe’s Food Stores, Inc., which leases are not
bound by the Bank Exclusive Use. Therefore, it is possible that Lowe’s Food
Stores, Inc. may operate a bank within its leased premises or locate an ATM
machine outside its premises and any such use by Lowe’s Food Stores, Inc. shall
not constitute a breach of the Bank Exclusive Use. The Bank Exclusive Use shall
terminate if Tenant ceases to operate traditional retail banking services for a
period of 120 days, except when such failure to operate is caused by
renovations, strikes, labor disputes, casualty or conditions beyond the control
of Tenant.

The second paragraph of Section 5.3, as set forth in the Lease, remains
unchanged.

It is the express intention of the Tenant to release that portion of its
exclusive use that would have prohibited Allen Tate as a tenant at Oak Ridge
Commons from operating a mortgage origination office in connection with an Allen
Tate real estate sales office.

Notwithstanding the release of the exclusive as set forth above, Tenant reserves
the right to operate as a mortgage loan production office, mortgage broker or
other mortgage office or company, mortgage bankers or mortgage loan services in
connection with a real estate sales office as a permitted use and as an
exclusive use as to other tenants of Oak Ridge Commons with the exception of
Allen Tate.

 

2



--------------------------------------------------------------------------------

2. Tenant agrees to execute the Second Amendment to Declaration of Easements,
Covenants and Restrictions for Oak Ridge Commons, a copy of which is attached
hereto, as Exhibit A, to evidence its consent to the Second Amendment.

3. Except as herein specifically modified and amended, the terms, covenants and
provisions of the Lease shall remain in full force and effect and Tenant and
Landlord do hereby ratify and affirm the Lease and their rights and obligations
thereunder. All obligations of Tenant with respect to the Premises shall remain
in full force and effect including all obligations to pay rent and additional
rent. Tenant acknowledges that it has no right of set-off or counterclaim
against Landlord for any sums due or becoming due under the Lease. This
instrument is a modification and not a novation and shall be binding upon the
parties hereto, their successors and assigns.

IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to
Lease to be executed the day and year first above written.

 

LANDLORD: JPC MONROE, LLC By:  

LOGO [g10436dsp_170a.jpg]

  Manager TENANT: BANK OF OAK RIDGE By:  

LOGO [g10436dsp_170b.jpg]

Name:   Ronald O. Black Title:   President and Chief Executive Officer

 

3